         Case 3:16-bk-02232-JAF           Doc 144     Filed 08/08/19       Page 1 of 135




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

In re:                                               Chapter l1

PREMIER EXHIBITIONS, INC., et al.,r                  Case   No. 3 :l 6 -bk-223 2-PMG

                        Debtors.                     Jointly Administered

                                        SUMMARY SHEET

      APPLICATION OF STORCH AMINI PC, COUNSEL FOR THE OFFICIAL
     COMMITTEE OF UNSECURED CREDITORS, FOR FINAL ALLOWANCE OF
           COMPENSATION AND REIMBURSEMENT OF EXPENSES

Name of Applicant:                                   Storch Amini PC

Authorized to Provide Professional Services to:      Official Committee of Unsecured Creditors

Date of Retention:                                   September    2,2016

Compensation Period:                                 September 2, 2016-July 31, 2019

Fees Incurred:                                       $377,895.60

Fees Requested (after voluntary 20% reduction)       $302,316.48

Expense Reimbursement Requested:                     $18,501.41

Total Fees and Expenses Requested:                   $320,817.89

Amount Paid to Date:                                 $238,387.76

Unpaid Amount Requested:                             $82,430.13




t The Debtors in   these cases are Premier Exhibitions, Inc.; Premier Exhibition Management LLC; Arts
and Exhibitions International, LLC; Premier Exhibitions International, LLC; Premier Exhibitions NYC,
lnc.; Premier Merchandising, LLC; and Dinosaurs Unearthed Corp. RMS Titanic, lnc. was a Debtor in
these cases; however, its chapter I I case was dismissed following the sale of substantially all of the
Debtors' assets. (Doc. 1332.)
                Case 3:16-bk-02232-JAF                   Doc 144            Filed 08/08/19             Page 2 of 135




Prior Interim Fee Applications:


Filed           Period      Fees          Hours   Attomey    Expenses         Fees              Expenses     Total Paid
                                                  Blended
                                                  Howly
                                                  Rate
12t20^6         9t2^6-      $56,609. r0   t23.4   $450       $2,694.49        $56,609.   l0      s2,694.49   $59,303.s9     $0
Doc. 387        lU30l16
5t1/17          t2t1n6-     $37,1 37.60   84.4    $450       $   r,280.67     N/A'              N/A'         $38,418.27     $0
Doc. 576        3t3Ut7
8nyt7           4/vt7-      $55,71 0      126.2   $450       $   1,615.60     $55,710            $1,615.60   $s7,325.60     $0
Doc. 716        713vt7
l/3   l/l   8   8/U17-      $34,518.60    77.8    $450       $2,479.88        N/A                N/A         $30,094.76     $6,903.72
Doc. 899        11l30lt'l


Name and Billing Rate for Attomeys and Paralegals Who Billed Time in Compensation Period:




Jeffrey Chubak                NY--2008;                   $4s0                           834.5                            $375,525
                              NJ--2007
Avery Samet                   NY--2004                    $49s                           .3                      $148.s0
Adam Engel                    N/A                         $99                            16.5                    $1,676.70
Julie Sher                    N/A                         $ee                            1.4                     $ 138.60
Julie Sher                    N/A                         $112.s0                        8                       $e0
Sarah Lee                     N/A                         $ee                            1.7                     $ 168.30
Gili Karev                    N/A                         $e9                            1.5                     $148.s0
                                                            Blended Hourly               Rate   Excluding Paralegal Time: $450




 2
  The docket entry for Doc. 580 provides "Order Granting Application for lnterim Compensation (Related
 Doc, #576). Fees awarded to Storch Amini PC in the amount of $35,163.50, expenses awarded: $895.09."
 However, Doc. 580 itself concerns interim allowance of Thames Markey & Heekin, P.A.'s fees and
 expenses for the second interim fee period.
          Case 3:16-bk-02232-JAF         Doc 144       Filed 08/08/19        Page 3 of 135




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

In re:                                                Chapter   11


PREMIER EXHIBITIONS, INC., et al.,r                   Case No.   3   :l 6-bk-223 2-PMG

                       Debtors.                       Jointly Administered

      APPLICATION OF STORCH AMINI PC, COUNSEL FOR THE OFFICIAL
     COMMITTEE OF UNSECURED CRE,DITORS, FOR FINAL ALLOWANCE OF
           COMPENSATION AND REIMBURSEMENT OF EXPENSES

         Storch Amini PC ("Applicant")o counsel for the Official Committee               of   Unsecured

Creditors ("Committee"), files its application for final allowance of compensation for services

rendered and reimbursement of expenses incurred during these chapter 11 cases, pursuant to

Bankruptcy Code section 330(a), Federal Rule of Bankruptcy Procedure 2016(a), and Local Rule

2016-l(c).

                     BACKGROUND; VOLUNTARY FEE REDUCTION

         1.    The Debtors were in the business of developing and presenting museum-quality

exhibitions to the public.

         2.    Their main assets, owned through RMST, were roughly 5,500 artifacts recovered

from the wreck site of the R.M.S. Titanic.




I The Debtors in these cases are Premier Exhibitions, Inc. ("PRXI"); Premier Exhibition Management
LLC; Arts and Exhibitions International, LLC; Premier Exhibitions International, LLC; Premier
Exhibitions NYC, lnc.; Premier Merchandising, LLC; and Dinosaurs Unearthed Corp. RMS Titanic, Inc.
("RMST") was a Debtor in these cases; however, its chapter l1 case was dismissed following the sale of
substantially all of the Debtors'assets (discussed below). From June 2016-February 2019, the Debtors'
chapter ll cases were jointly administered under RMST's chapter ll case, assigned Case No.3:16-bk-
2230 (lead case). Upon dismissal of RMST's case, PRXI's chapter 1l case was designated the new lead
case.                                                                                        Citations
to "Doc." herein refer to court filings in RMST's and PRXI's cases, as applicable. Copies of all court
filings are available at https://case.stretto.com/rms-titanic or through PACER.


                                                  1
         Case 3:16-bk-02232-JAF            Doc 144       Filed 08/08/19      Page 4 of 135




       3.     Roughly 2,100 of the artifacts were recovered in 1987 and brought to France for

conservation ("French" artifacts). RMST was granted title to them pursuant to a "proces verbal"

issued by the French Office of Maritime Affairs         in 1993. The balance were recovered in and

after 1993 and brought to Virginia ("American" artifacts). RMST was granted title to them by

the U.S. District Court for the Eastern District of Virginia. However, the award was conditioned

on compliance with certain Revised Covenants and Conditions ("C&Cs") that had                     been

negotiated and agreed to by RMST in 2008 in a process overseen by the District Court. RMST v.

The l4/recked and Abandoned Vessel, 804 F. Supp. 2d 508 (E.D. Va. 2011) (award of title);

RMST v. The Wrecked and Abandoned Vessel,742 F. Supp.2d 784, 793 (negotiation of C&Cs),

809-24 (C&Cs) (E.D. Va.2010).

       4.      By the C&Cs, RMST was               designated trustee     for the American    artifacts.

Significantly, RMST agreed "to the maximum extent possible and consistent with reasonable

collections management practices" to curate and conserve the French and American artifact

collections "together   ...   as an integral   whole." (C&C $ III.A.) The National Oceanic and

Atmospheric Administration ("NOAA") was charged with overseeing compliance. (C&C Art.

v.)

       5.      The Debtors commenced these chapter           1l   cases   on June 14, 2016 in order to

reject an onerous lease for one of their exhibitions at 417 Fifth Avenue in New York, New York.

       6.      The Debtors' initial strategy was to sell a limited number of the French artifacts

free and clear of interests, pursuant to Bankruptcy Code section 363(0, and pay creditors from

proceeds of the same, a strategy opposed by      NOAA. (Doc. 28, 1041.)




                                                    2
          Case 3:16-bk-02232-JAF           Doc 144       Filed 08/08/19      Page 5 of 135




        7.      The Committee was formed August 24, 2016, pursuant to Bankruptcy Code

section 1102(a)(1). (Doc. 166.) Its members are: TSX Operating Co., LLC, Dallian Hoffen

Biotechnique Co., Ltd., and B.E. Capital Management Fund LP. (Id.)

         8.     The Committee employed Applicant as lead, and Thames Markey & Heekin, P.A.

as Jacksonville, counsel under   Bankruptcy Code section 1103(a).2 (Doc. 183-8 4,248-49.)

         9.     Following its formation, Applicant pressed the Debtors               to   consider selling

substantially all of their assets, or the entire Titanic collection, rather than a subset of the French

artifacts.3

         10.    Following the January        9,   2017 contested hearing on the Debtors'            second


exclusivity motion, Applicant worked with the Debtors to negotiate a plan support agreement,

under which the committees would support a sale of substantially all of the Debtors' assets, and

also devoted attention to consideration of postpetition financing options to fund these cases.

         11.    On May 18,2011, the Debtors moved to approve the plan support agreement and

borrow $5 million, which motions were granted.a 1Doc. 587-88, 642,650.)


2
  Applicant agreed to discount its hourly rates by I\Yo andwaive travel time and expenses associated with
travel between New York City and Jacksonville.
3
 Initially the Debtors, and later the Equity Committee, took the position that the French artifacts could be
sold notwithstanding C&C $ III.A (quoted above) because the Fourth Circuit held in 2006 that the District
Court lacked in rem and constructive in rem jurisdiction over them. RMST v. The Wrecked and
Abandoned Vessel,435 F.3d 521 (4th Cir. 2006). The Committee had concerns about the C&Cs to which
the Debtors had agreed nevertheless serving to preclude a French artifact sale (id. at 529) and the Debtors'
practical inability to engage in sustained litigation over the issue with NOAA, which opposed a French
artifact sale (e.g., Doc. 1041). The Court ultimately held that the Equity Committee's later-proposed
French artifact sale was not "likely to ... result in a sale that may be approved by the District Court."
(Doc. I 199, p.2.)
a
 In November 2015 the Debtors' CEO Daoping Bao acquired voting control, on behalf of himself, Nancy
Brenner, and the secured lenders, of 47oh of the outstanding PRXI shares, in consideration for DinoKing
Tech Inc. and a $13.5 million secured, convertible loan given in April 2015. (Form 8-K, filed April 8,
2015; Form             8-K,       filed     November 4,              2015, both             available     at
http://www.premierexhibitions.com lcorporatelall/sec-filings.) Given that PRXI had 9,373,1l6 outstanding
shares this implied a market capitalization of not less than approximately $30 million, and hence an
                                                     a
                                                     J
              Case 3:16-bk-02232-JAF        Doc 144      Filed 08/08/19   Page 6 of 135




          12.     The marketing process undertaken by the Debtors yielded a letter          of   intent

pursuant to which PacBridge Capital Partners (HK) Ltd. and certain of the Debtors' secured

creditors proposed to purchase substantially all of the Debtors' assets for approximately $30

million (Doc. 1289-2), subject to higher and better offers, which proposed transaction               the

Debtors' financial advisor valued at $40 million (Doc. 1196, p.35). The proposed transaction          if
consummated would have generated proceeds sufficient to pay unsecured creditors in            full   and

make a meaningful distribution to PRXI shareholders.

          13.     However, the sale proposal was withdrawn after the Official Committee of Equity

Security Holders ("Equity Committee") wrote to the Debtors on October             lI,   2017 accusing

Daoping Bao of leaking the absence of competitive alternative sale proposals to PacBridge and

making demands upon it and the Debtors. (Doc. II14-2.)

          14.     Applicant worked with the Debtors in the months that followed to seek to mitigate

the resulting harm.

          15.     On June 6, 2018, the Debtors filed a term sheet they had entered into providing

for a sale of the Debtors'     assets   for $17.5 million, subject to higher and better offers, to    an

acquisition vehicle formed by their secured creditors, PacBridge, and funds managed by Alta

Fundamental Advisors,       LLC and Apollo Global Management, LLC; that is, virtually            every

potential financial purchaser that had expressed interest in purchasing the Debtors' assets. (Doc.

r   049-1.)

          16.      On June 15,2018, the Debtors filed a sale motion annexing an executed Asset

Purchase Agreement. (Doc. 1055.)


equity cushion given the projected secured and unsecured debt. (Doc. 8, flfl36, 50.) Further, from and
after September 2016 until sale milestones provided under the plan support agreement expired without a
transaction (discussed below), PRXI shares traded atlabove $2/share, and in May 2017, shares haded at
$3-$4/share, also implying an equity cushion.


                                                     4
           Case 3:16-bk-02232-JAF            Doc 144         Filed 08/08/19   Page 7 of 135




         17.     The Debtors projected absent submission of a topping bid pursuant to the then-

proposed bid procedures, a sale on terms set forth in the Asset Purchase Agreement would have

yielded recoveries for unsecured creditors in the fifties, subject to reduction in the event of           a


purchase price adjustment under Section 2.3 of the Asset Purchase Agreement.s

         18.     Moreover, the Committee had little reason to believe topping bids would be

submitted, based on expressions         of   interest   to date. Significantly, the National Maritime
Museum, which had expressed interest in purchasing the Titanic artifacts, and which likely

would have had unparalleled credibility with the District Court and with NOAA            as trustee under


the C&Cs, proposed purchasing the Titanic artifacts for $19.2 million, without adjustment, but

advised the Debtors and Committee it would not bid under the then-proposed bid procedures due

to institutional limitations. (Doc. II7 4, p.l7 .)

          19.    The Committee proposed a plan under which the National Maritime Museum,

National Museums and Galleries of Northern lreland, and Running Subway Productions LLC, an

LLC managed by James         Sanna, the principal       of Committee member TSX Operating Co., LLC

and who had worked with the Debtors in the past and was capable of operating their exhibition

business (unlike the museums), would         jointly purchase substantially all of the Debtors'assets.6

          20.    The proponents engaged 417 Fifth Avenue, the Debtors' former landlord and

single largest unsecured creditor whose allowed $5.5 million claim (Doc. 973) amounted to                 a




5
    Section 2.3 provided for an adjustment to the purchase price in the event Estimated Current Assets
(cash) at closing fell below a specified target.

6
  Objections to the Committee's disclosure statement were interposed on the grounds that the plan had a
financing contingency and provided the purchase price would need to be raised from outside sources, and
that Mr. Sanna was a member of the Committee. (Doc. 82, p.20.) However, by the time of the disclosure
statement hearingthe museums had raised half of the proposed purchase price. (Doc.1196, p.147; Doc.
 1174,p.19.) In addition, Mr. Sanna's membership on the Committee and his not having voted on whether
or not to propose the plan were fully disclosed. (Doc. I 174, p.l8).


                                                         5
         Case 3:16-bk-02232-JAF         Doc 144      Filed 08/08/19    Page 8 of 135




blocking position as to any plan given the size of the unsecured claims pool (Doc. 8, !J36; Doc.

82, p.5), in discussions concerning their plan, as did the Debtors with respect to the sale motion

and the Equity Committee with respect to its proposal to sell the French artifacts through an

auction house pursuant to a chapter 1 1 plan proposed by it.

       21.     The proponents also moved for procedures that would permit creditors decide

how to proceed, retumable July 25,2018, the date of the hearing to consider Debtors'then-

proposed bid procedures. (Doc. 1099.) The Court denied the motion and set August 30, 2018 as

the hearing to consider the sale motion and the committees' disclosure statements.

       22.     At the hearing the Debtors announced they locked in 4I7 Fifth Avenue's support

for the sale motion on terms whereby the purchaser would increase its price by $2 million to

$19.5 million, an increase which the Debtors projected would boost creditor recoveries to

approximately 80o/o, at which point the Committee pulled its support for its   plan. (Doc. 1196,
pp.l2,2l-22; Doc.   1199, p.1.)

       23.     The Court entered the bid procedures order on September 13, 2078 setting an

October 5,2018 deadline to submit qualified bids. (Doc. 1201.) None were submitted, and a

sale order was entered October    19,2018. (Doc. 1232.)

        24.    On December 21, 2018, the District Court entered an Order approving the sale,

and the transaction closed February   13,2019. (Doc.   13   19.)

        25.    The Debtors' disclosure statement, filed May 15, 2019, attributes          reduced

projected recoveries therein (63.5%) relative to their August 30,2018 projections (80%) to plan

and sale-related litigation which delayed the hearing to consider bid procedures by roughly one

month (from July25,2018 to August 30,2018), delayed consideration by the District Court of

the Debtors' motion to approve the sale for approximately two months (from October 25,2018 to



                                                 6
         Case 3:16-bk-02232-JAF             Doc 144       Filed 08/08/19      Page 9 of 135




December 21,2018),7 and administrative expense accrual in this period. (Doc. 82, p.28.) Also,

the transaction did not close until nearly two months following District Court approval. The

nearly five-month delay, of which approximately one month was attributable to plan litigation,

resulted in a purchase price adjustment, pursuant to Section 2.3 which yielded sale proceeds of

$11,582,000 (Doc. 82, pp.23-24), lower than that which had been projected, but still higher than

that projected under the Asset Purchase Agreement annexed to the sale motion, which relative

increase likely would not have been achieved absent the plan.

        26.      Nevertheless,   in recognition of the fact that the Committee's plan was not
solicited, and that said plan was a driver of professional fees in July and August 2018, when the

DIP had been exhausted, and in light of the overall professional fees in these cases, Applicant

has reduced its requested compensation by 20Yo, an amount which exceeds time billed to plan-

related matters in May through August 2018.

                      REOUESTED COMPENSATION AND EXPENSES

        27   .   Applicant requests allowance of its fees in the amount of $302,316.48, an amount

which reflects the above-described 20% voluntary fee reduction, and reimbursement of actual

and necessary expenses incurred by it in the amount of $18,501.41.

        28.      Annexed hereto as Exhibit     I   are Applicant's monthly fee statements covering the

compensation period, with time indexed by project category pursuant to the U.S. Trustee's

Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed




7
  Delayed approval at the District Court was part driven by Debtors' having advised the purchaser that it
need not attend the October 25 , 2019 hearing because it is not a parfy , the District Court's directive that
the purchaser intervene and submit to its jurisdiction, and concerns about purchaser compliance with the
C&Cs as to the French artifacts. (E.g., RMST v. The Wrecked and Abandoned Vessel, No. 2:93-cv-902
(Doc. 505 (Oct.25,2018 Hr'g Tr.) pp.92-98) (E.D. Va.), No. 2:93-cv-902 (Doc. 541 (Dec. 17, 2018 FIr'g
Tr.) pp.57-58).)


                                                      7
         Case 3:16-bk-02232-JAF         Doc 144       Filed 08/08/19    Page 10 of 135




under   l1   U.S.C. $ 330, and which includes a detailed listing of expenses for which Applicant

seeks reimbursement.

        29.      Annexed hereto as Exhibit 2 is a summary sheet detailing expenses for which

Applicant seeks reimbursement, itemized by category.8

                    SUMMARY OF SERVICES BY PROJECT CATEGORY

        30.      Pursuant   to the U.S. Trustee   Guidelines, the following      is a   summary of

professional time and services rendered by project category.

        31.       B110 Case Administration (25.6 hours, $10,151.10). Applicant pressed Debtors

to revise their    schedules (which initially marked    all listed creditors as having contingent,

unliquidated, or disputed claims) and make required Rule 2015.3 disclosures. Applicant also

devoted attention to the Equity Committee's motion to extend the deadline to file a claim and

transition issues associated with its D&O adversary proceeding and the Equity Committee's

disbandment.

         32.      8120 Asset Analysis and Recovery (39.2 hours, $17,640). Applicant devoted

attention to issues pertaining to the Equity Committee's investigation and subsequent adversary

proceeding against directors and officers, and related insurance matters.

         33.      8130 Asset Disposition (197.2 hours, $88,740). Applicant devoted substantial

attention to issues concerning the sale of the Titanic artifacts, including the adversary proceeding

against the Republic of France, the marketing and sale of the Titanic artifacts, and the admiralty

proceeding in the District Court.




t Of the $18,501.41 in expenses, $2,026.42 is airfare and hotel costs paid by Applicant on behalf of a
Committee member who attended the February 2018 mediation, which costs would otherwise be
allowable as an administrative expense pursuant to Bankruptcy Code section 503(bX3XF). The other
Committee member in attendance resides in Atlanta.


                                                  8
        Case 3:16-bk-02232-JAF           Doc 144       Filed 08/08/19     Page 11 of 135




       34.        8140 Relief from Stay/Adequate Protection (4.9 hours, $2,205), Applicant

devoted attention to motions for relief from the automatic stay in respect of leased property and

the Debtors' D&O liability policy.

       35. Bl50 Meetings/Communications                with Creditors (110.5 hours,      $47,899.80).

Applicant regularly updated Committee members and held telephonic conferences with them and

other creditors conceming relevant developments in the chapter 11 cases.

       36.        8160 Fee/Employment Applications (83.5 hours,$34,294.50). Applicant devoted

attention to review of professionals' fee and employment applications, objections to the same,

and preparation of its own applications. Applicant also objected to Debtors' application to

employ Dentons on the ground that it was not disinterested.

       37   .     B 170 Fee/Employment Objections (26.4 hours, $ I I    ,893.5). Applicant objected to

the Equity Committee's attorneys' fifth interim fee application, responded to discovery requests

interposed      by the Equity Committee's attorneys, and devoted additional attention to           fee

resolution-related matters.

        38.       B180 Avoidance Action Analysis (1.9 hours, $855). Applicant analyzed potential

preference exposure of Debtors' secured lenders.

        39.       8185 AssumptiorVRejection     of     Leases and Contracts (2.5 hours, $1,125).

Applicant devoted attention to motions to assume certain leases and executory contracts.

        40.       B190 Other Contested Matters (33.9 hours, $15,255). Applicant prepared court

filings in and devoted attention to contested matters, including a motion for a trustee           and

discovery motions.

        41.       8210 Business Operations (22.4 hours, $10,080). Applicant devoted attention to

review of financial statements and proposed business transactions.



                                                   9
        Case 3:16-bk-02232-JAF            Doc 144         Filed 08/08/19    Page 12 of 135




       42.     8230 Financing/Cash Collections (31.1 hourso $13,995). Applicant                   devoted

attention to matters pertaining to Debtors' secured loans and DIP financing-related matters.

       43.     8250 Real Estate (10.5 hours, $4,725). Applicant devoted attention to matters

conceming Debtors' real property leases.

       44. B3l0 Claims Administration              and Objections (9.9 hours, $4,455). Applicant

devoted attention to claim objections.

       45.      8320 Plan and Disclosure        Statement (244.8 hours,       $109,001.70). Applicant

devoted substantial attention to exclusivity matters, the May 2017 plan support agreement, the

February 2018 mediation, the Committee's and Equity Committee's chapter 11 plans, and the

Debtors' post-sale liquidating plan.

        46.     8420                     (12.4 hours, $5,580): Applicant devoted attention to             a


placeholder plan filed by the Debtors in December 2017 in contemplation of their exclusive

period for filing and soliciting a plan terminating.

                                  EVALUATION OF SERVICES

        47.     Bankruptcy Code section 330(a)(1) provides that                 the court may award
professionals reasonable compensation for actual, necessary services, and reimbursement for

actual, necessary expenses.

        48.     Section 330(aX3) provides          in     determining reasonableness      of   professional

compensation, "the court shall consider the nature, the extent, and the value of such services,

taking into account all relevant factors." All relevant factors includes those specified in section

330(aX3XA)-(F), and the so-calle d Johnson factors to the extent not included therein.e


e
  The factors specified in section 330(a)(3) are: (A) the time spent on such services; (B) the rates charged
for such services; (C) whether the services were necessary to the administration of, or beneficial at the
time at which the service was rendered toward the completion of, a case under this title; (D) whether the
services were performed     within a reasonable amount of time commensurate with the complexity,
                                                     10
         Case 3:16-bk-02232-JAF            Doc 144         Filed 08/08/19     Page 13 of 135




         49.                         A                            rates             Applicant's time and

service entries for the compensation period are annexed hereto, as noted above.

         50.    Section 363(aX3XC): whether services are necessary               to   case administration.

Applicant expected the Committee's proposed plan to yield higher recoveries for unsecured

creditors relative   to the transaction proposed in Debtors' sale motion, particularly after             the

purchase price was increased by $2 million at the August 30, 2018 hearing and the Debtors

projected an 80% recovery for unsecured creditors resulting therefrom. However, the Committee

did not solicit its plan, and the increased recoveries projected did not materialize principally due

to factors beyond its control (purchase price adjustments). In lieu of writing off time devoted to

the plan process from May through August 2018, Applicant has reduced its                          requested

compensation    by   20%0,   which exceeds the foregoing amount. E.g.,              In re   United Plastic

Recycling.Izc.,No. I5-bk-32928,2017 WL4404780, at *3 (Bankr. M.D. Ala. Sept.29,2017)

(citing Bivins v. Wrap-it-(\p,548 F.3d 1348, 1350 (1lth Cir. 2008), Loronger v. Stierheim, l0

F.3d 776,7S3      (llth Cir. 1994)) (professional      fees applied for under section 330(a) may be

reduced on an hour-by-hour basis or by an across-the-board cut). Applicant submits the balance

of its time was necessary to case administration.

         51.    Section 363(aX3XD): whether services were performed                   in a reasonable   time

commensurate with the complexity. importance and nature               of the problem. These cases are

importance, and nature of the problem, issue, or task addressed; (E) with respect to a professional person,
whether the person is board certified or otherwise has demonstrated skill and experience in the
bankruptcy field; and (F) whether the compensation is reasonable based on the customary compensation
charged by comparably skilled practitioners in cases other than cases under this title.
TheJohnson factors are: (1) The time and labor required; (2) the novelty and difficulty of the questions;
(3) the skill requisite to perform the legal service properly; (4) the preclusion of other employment by the
attorney due to acceptance of the case; (5) the customary fee; (6) whether the fee is fixed or contingent;
(7) time limitations imposed by the client or the circumstances; (8) the amount involved and the results
obtained; (9) the experience, reputation, and ability of the attorneys; (10) the "undesirability" of the case;
(l l) the nature and length of the professional relationship with the client; and (12) awards in similar
cases.


                                                      11
        Case 3:16-bk-02232-JAF          Doc 144       Filed 08/08/19    Page 14 of 135




complex, not just because PRXI is a public company that had consummated a merger within a

year before the petition date, but also because they involve the interplay of admiralty law, the

C&Cs, and bankruptcy. Time devoted to these issues was commensurate with their complexity

and importance. No issue has been raised as to the amount of time devoted as to a particular

matter, except with respect to the Committee's plan (Doc. 72) as to which substantial fees have

been voluntarily reduced.

       52.     Section 363(aX3)G): whether the professional person           is board certified   or

otherwise has demonstrated banlauptcy skill and experience. Counsel has over a decade of

chapter 11 and bankruptcy litigation experience. He passed the American Board of

Certification's examination and is several live bankruptcy CLE credits shy of being certified in

business bankruptcy.

       53.     Section 330(aX3XF): whether fees are reasonable based on customary fees

charged by comparably skilled practitioners     in nonbankruptcy cases. The fees requested        are

reasonable based on customary compensation charged by attomeys in nonbankruptcy cases.

        54.    Other Applicable Johnson Factors. Applicant successfully pushed the Debtors to

abandon their initial, high-risk plan to repay creditors from proceeds of a French artifact sale that

NOAA would have opposed, in favor of a sale of substantially all of the Debtors' assets. When

the Debtors moved to sell their assets on terms they projected would have yielded unsecured

creditor recoveries in the fifties, Applicant proposed a chapter 11 plan that would have provided

for a sale at a materially higher price point, and to a safe purchaser that otherwise would not have

and did not bid at auction. Applicant believes absent said plan the Debtors' proposed purchaser

would not have increased its purchase price by $2 million. In addition, Applicant voluntarily

reduced its requested fees because notwithstanding the Debtors having projected that the



                                                 I2
        Case 3:16-bk-02232-JAF         Doc 144       Filed 08/08/19   Page 15 of 135




purchase price increase would boost recoveries to 80%, the resulting increase did not materialize

for reasons described above. Applicant further objected to interim allowance of the Equity

Committee's attomeys' fees, prompting, inter alia, voluntary reductions by other professionals

following vacatur of the interim fee order. Lastly, Applicant's requested fees are reasonable

given that these cases are over three years old, having been prolonged nearly two years beyond

the timetable projected in the plan support agreement for reasons described above.




                                                13
          Case 3:16-bk-02232-JAF      Doc 144        Filed 08/08/19    Page 16 of 135




                                       CONCLUSION

          WHEREFORE, Applicant respectfully requests an Order (1) allowing on a final basis

compensation for services rendered in the amount of $302,316.48 and reimbursement of actual

and necessary expenses incurred in the amount   of $18,501 .41, (2) authorizing and directing the

payment to Applicant of allowed compensation and expenses in the amount allowed less any

amounts paid to date, and (3) granting such other and further relief as the Court deems just and

pfoper.

Dated: August 8,2019                                  Jeffrey Chubak (admitted pro hac vice)
                                                       STORCH AMINI PC
                                                       140 East 45th Street, 25th Floor
                                                      New York, New York 10017
                                                       (2r2) 490-4100
                                                       (212) 490 -420 8 (Facsimile)
                                                      j chubak@storchamini. com


                                                      -and-

                                                      THAMES MARKEY & HEEKIN, P.A.

                                                              /s/ Richard R. Thames
                                                      By:
                                                              fuchard R. Thames
                                                              Robert A. Heekin
                                                      Florida Bar No. 0718459
                                                      Florida Bar No. 652083
                                                      50 North Laura Street, Suite 1600
                                                      Jacksonville, Florida 32202
                                                      (eo4) 3s8-4000
                                                      (904) 358-4001 (Facsimile)
                                                      rrt@tmhlaw.net
                                                      rah@tmhlaw.net

                                                      Attorneys for the Official Committee of
                                                      Unsecured Creditors




                                                r4
 Case 3:16-bk-02232-JAF             Doc 144        Filed 08/08/19      Page 17 of 135




                                    Certificate of Service


        I hereby    certify that, on August 8,2018, the foregoing was transmitted to the

Court for uploading to the Case Management/Electronic Case files ("CM/ECF") System,

which   will   send a notice of electronic   filing to all creditors and parties in interest who

have consented to receiving electronic notifications in this case. In accordance with the

Court's Order Granting Debtors' Motion for an Order Pursuant to 1l U.S.C. $ 105(a) and

Rule 2002 Establishing Notice Procedures [Docket No. 140], a copy of the foregoing was

also furnished on August 8,2018 by U.S. Mail, postage prepaid to all parties listed on the

Master Service List attached hereto.




                                                             /s/ Richard R. Thames

                                                                    Attorney
                         Case 3:16-bk-02232-JAF    Doc 144               Filed 08/08/19   Page 18 of 135



A-   I Storage and Crane                     ABC Imaging                                      A.N. Deringer, Inc.
2482 l97th Avenue                            14 East 38th Street                              PO Box I 1349
Manchester.   IA 52057                       NewYork,NY         10017                         Succursale Centre-Ville
                                                                                              Montreal, QC H3C 5Hl




ATS, Inc.                                    Broadway Video                                   CBS Outdoor/Outfront Media
1900 W. Anaheim Street                       30 Rockefeller Plaza                             185 US Highway 48
Long Beach, CA 908 I 3                       54th Floor                                       Fairfield, NJ 07004
                                             NewYork,NY l0l12




Dentons Canada LLP                            Enterprise Rent-A-Car Canada                    Expedia, Inc.
250 Howe Street,20th Floor                    709 Miner Avenue                                10190 Covington Cross Drive
Vancouver, BC V6C 3R8                         Scarborouglq ON MIB 686                         Las Vegas, NV 89144




George Young Company                          Gowlings                                         Hoffen Global Ltd.
509 Heron Drive                               550 Burrard Street                               305 Crosstree Lane
Swedesboro, NJ 08085                          Suite 2300, Bental 5                             Atlanta, GA 30328
                                              Vancouver- BC V6C 2B5




Kirvin Doak Communications                    MNP LLP                                          Morris Visitor Publications
5230 W. Patrick Lane                          15303 - 3[st Avenue                              PO Box 1584
Las Vegas, NV 891 I 8                         Suite 301                                        Augusta, GA 30903
                                              Surrey, BC V3Z 6X2




NASDAQ Stock Market, LLC                      National Geographic Society                      NYC Dept. ofFinance
805 King Farm BIvd.                           I 145 - lTth Avenue NW                           PO Box 3646
Rockville, MD 20850                           Washington, DC 20036                             New York, NY 10008




PacBridge Limited Partners                    Pallet Rack Surplus. Inc.                        Ramparts, Inc.
22lF Fung House                               l98l Old Covington Cross Road NE                 d/b/a Luxor Hotel and Casino
l9-20 Connaught Road                          Conyers, GA 30013                                3900 Las Vegas Blvd. South
Central Hong Kong                                                                              Las Vegas, NV 891 19




 Screen Actors Guild                           Seaventures, Ltd.                                Sophrintendenza Archeologica
 1900 Broadway                                 5603 Oxford Moor Blvd.                           di Napoli e Ponpei
 5th Floor                                     Windemere, FL34'786                              Piazza Museo 19
 New York, NY 10023                                                                             Naples, Italy 80135




 Syzygy3, Inc.                                 Time Out New York                                TPL
 231 West 29th Street                          405 Park Avenue                                  3340 Peachtree Road
 Suite 606                                     NewYork,NY        10022                          Suite 2140
 New York, NY 10001                                                                             Attanta, GA 30326




 TSX Operating Co.                             Verifone, Inc.                                   Samuel Weiser
 70 West 40th Street                           300 S. Park Place Blvd.                          565 Willow Raod
 9th Floor                                     Clearwater. FL33759                              Winnetka, IL 60093
 New York, NY 10018
                     Case 3:16-bk-02232-JAF        Doc 144            Filed 08/08/19   Page 19 of 135


WNBC - NBC Universal Media                   United States Attomey's Ofiice                Jonathan B. Ross, Esq.
30 Rockefeller Center                        Middle District of Florida                    Gowling WLG (Canada) LLP
New York, NY l0l 12                          300 N. Hogan Street, Suite 700                550 Burrard Street, Suite 2300, Bentall 5
                                             Jacksonville, FL 32202                        Vancouver, BC V6C 2B5




Christine R. Etheridgc, Esq.                 TSX Operating Co., LLC                        Dallian Hoffen Biotechnique Co., Ltd.
Bankruptcy Administration                    c/o James Sanna                               c/o Ezra B. Jones
Wells Fargo Vendor Financial Services, LLC   70 W.40th Steet                               305 Crosstree Lane
PO Box 13?08                                 NewYork,NY     10018                          Atlanta, GA 30328
Macon, GA 31208



B.E. Capital Management Fund LP
Thomas Branziel
205 East 42nd Street , l4th Floor
New York, NY 10017
Case 3:16-bk-02232-JAF   Doc 144   Filed 08/08/19   Page 20 of 135




                           EXHIBIT   1


                     Monthly Fee Statements
            Case 3:16-bk-02232-JAF               Doc 144    Filed 08/08/19        Page 21 of 135

                                      STORCH AMINI & MUNVES PC
                                             2 Grand CentralTower
                                         140 East 45th Street, 25th Floor
                                              New York, NY 10017
                                                   212 4904100

lnvoice submitted to:
Official Committee of Unsecured Creditors of RMS Titanic                                   October 07,2016
                                                                                           File #7985.01
c/o BE Capital Management Fund LP
205 East 42nd Street, 14th Floor
New York, NY 10017                                                                         lnvoice # 29480
Attn: Thomas Braziel




            Professional Services

                                                                                                 Hours       Amount

            B110 - Case Administration

   9t6t2016 JC     Teleconference with R. Thames re: major issues in case (.7); draft              2.10       945.00
                   agenda for initial discussion with debtors' counsel and emailwith R
                   Thames re: same and discovery requests for debtors' counsel (1.4)

   9t8t2016 JC     Teleconference with D. Blanks, B. Wainger re: key issues in case                1.00       450,00

   9t9t2016 JC     Revise discovery request from debtor and emailwith R. Thames re:                0.80       360.00
                   same (.5); emailwith B. Wainger, D. Blanks re: foregoing (.3)

  9t12t2016 JC     Teleconference with P. Gurfein, J. Brown and R. Thames re: key issues            1.50      675.00
                   in case (1); follow-up conference with foregoing and debtors counsel (.5)

  9t1412016 JC     Emailwith D. Blanks, B. Wainger re: submission of revised schedules             0.40       180.00
                   for non-shell debtors and additional document requests

  9t15t2016 JC     Teleconference with D. Blanks re: schedule amendments, France                    0.50      225.00
                   adversary and proof of service/default (.3); follow up email with
                   committee members (.2)

  9/16/2016 JC     Emailwith D. Blanks (.2); review amended schedules filed by non-shell            0.60      270.00
                   debtors (.4)

  9t19t2016 JC     Teleconference with debtors and equity committees counsel                        0.60      270.00

  9t22t2016 JC     Attention to pro hac motion                                                      0.10       45.00

  9t23t2016 JC     Teleconference, emailwith P. Gurfein re: informal discovery requests             0,30      135.00

  9t26t2016 JC     Teleconference with D. Blanks, B. Wainger, P. Gurfein, J. Brown re               1.10      495.00
                   various issues

  9t27t2016 AE     Research and communications re: payment of special admission PHV                 1.50      148.50
                   fee with Florida District Court
              Case 3:16-bk-02232-JAF            Doc 144       Filed 08/08/19        Page 22 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                     Page     2


                                                                                                     Hours Amount
 9t28t2016 JC       Emailwith R. Thames re: deadline to file exclusivity motion                       0.20         90.00

 9t29t2016 AE       Prepared check and forms for payment of Special Admission PHV                     0.90         89.10
                    Florida fee; sent documents to court


              SUBTOTAL:                                                                          [   11.60      4,377.601

              8120 - Asset Analysis and Recoverv

   91812016 JC      Email with T. Braziel re: prior teleconference with S. Weiser                     0.30        135.00

  912612016 JC      Review DinoKing financial data                                                    0.40        180.00

  9/30/2016 JC      Emailwith D. Blanks, B. Wainger re: D&O-related matters and review                0.70        315.00
                    primary policy (.5); review S. Weiser separation agreement and email
                    with B. Wainger re: same (.2)


              SUBTOTAL:                                                                          [    1.40        630.00]

              8130 - Asset Disposition

   9t4t2016 JC      Analysis of covenants and conditions, '87 charter, process verbal, July           1.40        630.00
                    2016 correspondence and emailwith R. Thames concerning debtors'
                    litigation strategy

   9t6t2016 JC      Research re: litigation resulting in covenants and conditions and review          1   .80     810.00
                    prior decisions entered in connection with Maritime litigation

   91712016   JC    Emailwith R. Thames, D. Blanks, B. Wainger re: drafi agenda (.3);                 1.30        585.00
                    teleconference with D. Blanks, B. Wainger re: litigation/sale strategy (1)

  9t16t2016 JC      Review NOAA FAQs re: covenants and conditions                                     0.40        180.00

  9t21t2016 JC      Review proof of service in France adversary                                       0.10         45.00


              SUBTOTAL:                                                                          [    5.00      2,250.00]

              8150 - Meetinqs of and Communications with Creditors

   91612016   JC    Emailwith committee re: initial posture/position on key issues in debtor's        1.30        585.00
                    position, next steps and administrative matters

   9nt2016 JC       Emailwith committee re: CEO termination, LLC/license motion and                   2.00        900.00
                    contemplated next steps in connection with same; inquiry re: travel
                    expenses; follow up re: Armada claim (.7); markup 1 102(bX3) motion
                    and email with R. Thames re: same (1.3)
              Case 3:16-bk-02232-JAF               Doc 144       Filed 08/08/19        Page 23 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                        Page      3


                                                                                                        Hours       Amount

   9t8t2016 JC        Finalize bylaws and emailwith R. Thames re: same (.7); draft agenda                1   .10     495.00
                      for upcoming committee call and emailcommittee re: same (.4)

   9/9/2016 JC        Emailwith committee re: FRBP 2015.3 obligations (.2); email,                       1.70        765.00
                      teleconference with T. Vandell re: establishment of committee website
                      (.3); follow-up emailwith R. Thames re: same (.2); draft letter to
                      creditors re: bar date (.5); review and comment on draft 1102(bX3)
                      motion; emailwith R. Thames re: same (.5)

 9t12t2016 JC         Draft outline/design for committee websites                                        1.40        630.00

  9t13t2016 JC        Finalize bylaws and circulate same to committee                                    0.40        180.00

  9t14t2016 JC        Preparation for committee call (.3); teleconference with committee (1.5);          2.90       1,305.00
                      finalize letter re: bar date and emails with A. Abbott re: same (.3); email
                      with T. Vandell, P. Gurfein re: committee website contenVdesign (.8)

  9/15/2016 JC        Emailwith committee members re: restructuring website and related                  0.60        270.00
                      mailing (.4); emailwith A. Abbott re: creditor matrix/mailing-related
                      matters (.2)

  9t19t2016 JC        Emailwith A. Santos re: bar date letter mailing; delete unnecessary                0.80        360.00
                      addresses from debtors creditor matrix (.5); draft agenda for committee
                      meeting (.3)

              AE      Prepare bar date notice mailing                                                    5.20        514.80

  9t21t2016 JC        Teleconference with committee (1); preparation for same (.2)                       1.20         540.00

  9t22t2016 JC        Emailwith committee re: Orlando lease matters and updates in monthly               0.40         180.00
                      operating report

  9t26t2016 JC        Draft agenda for upcoming committee call                                           0.10          45.00

  9t28t2016 JC        Teleconference with committee re: France adversary, cash collateral                1.40         630.00
                      motion, proposed professional retentions, 201 5.3 disclosures, proposed
                      meeting with management, and other matters (1.1); follow-up email with
                      committee members re: cash collateral-related matters, financial
                      disclosures re: Canadian entities (.3)

  9t30t2016 JC        Email with committee re: retention applications, request for entry of              0.30         135.00
                      default in adversary proceeding


              SUBTOTAL:                                                                             [   20.80       7,534.80]

              B1   60 - Fee/Emplovment Applications

   91212016   JC      Research, draft employment application and review conflicts data in                    2.30   1,035.00
                      connection with same
              Case 3:16-bk-02232-JAF             Doc 144      Filed 08/08/19        Page 24 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                  Page      4


                                                                                                  Hours Amount
   9t4t2016 JC      Email with A. Santos re: further names for conflicts check; review             3.80    1   ,710.00
                    documents from Shuttle/D'Addario litigations (.7); dratt employment
                    application (2.8); email confirmatory FRBP5002 questionnaire (.3)

   9nt2016 JC       Finalize retention papers and circulate same to committee for                  1.40        630.00
                    review/approval (1); emailwith R. Thames re: filing same (.4)

 9/16/2016 JC       Review equity committee employment applications (,6); analysis re:             1.40        630,00
                    request for payment of pre-committee-formation fees (.5); email with R.
                    Thames re: same (.3)

 9t21t2016 JC       Email re: GlassRatner employment application                                   0.20         90.00

 9t29t2016 JC       Markup proposed form of order approving retention and email with R             0.20         90.00
                    Thames re: same

 9/30/2016 JC       Emailwith D. Blanks re: Dentons retention application (.1); review             1.00        450.00
                    Dentons and GlassRatner retention applications (.5); teleconference
                    with P. Gurfein re: same (.4)


              SUBTOTAL:                                                                       [   10.30    4,635.00]

              B180 - Avoidance Action Analvsis

   9t4t2016 JC      Research re: perfection date of secured debt; review retention                 1.20        540.00
                    applications; emailwith R. Thames re: debtors' counsel Pillowtex/329
                    disclosures and avoidance of financing statement

  9t26t2016 JC      Emailwith P. Gurfein re: loan documentation for insider lenders and            0,70         315.00
                    retrieve financing statement (.3); preference analysis with respect to
                    same (.4)


              SUBTOTAL:                                                                       [    1,s0         855.00]

              B185 - Assumption/Rejection of Leases and Contracts

  9/30/2016   JC    Review motion to extend lease assumption/rejection deadline and                0.40         180.00
                    exclusivity period


              SUBTOTAL:                                                                       [    0.40         180.00]

              8.210 - Business Operations

   9t2t2016 JC      Review SEC filings to assess debtors' cash flow from operations (.9);            1.50       675.00
                    retrieve, review similar data from monthly operating reports (.6)
              Case 3:16-bk-02232-JAF              Doc 144     Filed 08/08/19         Page 25 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                     Page 5
                                                                                                     Hours    Amount

   9t412016 JC      Email with R. Thames re: termination of CEO                                       0.30      135.00

 9t22t2016 JC       Review monthly operating reports                                                  0.30      135.00

 9/30/2016 JC       Emailwith B. Wainger re: additionalfinancial information re: Canadian             0.10       45,00
                    entities


              SUBTOTAL:                                                                          |    2.20      990.001

              8230 - Financinq/Cash Collections

   91412016   JC    Review MORs relating to payment of secured debt (.3); emailwith R,                0.60      270.00
                    Thames re: payment of same absent cash collateral order potential
                    avoidability of transfer (.3)

  912112016   JC    Analysis of cash collateral budget; email with B. Wainger, D. Blanks, P,          0.60      270.00
                    Gurfein, D. Brown re: same (,4); teleconference with P. Gurfein re: same
                    (.2)

  9t26t2016 JC      Review and comment on cash collateral motion and order (.5); email                0.70      315.00
                    with R. Thames re: same (.2)

  9t27t2016 JC      Further markup of R. Thames cash comments to cash collateral                      0.70      315.00
                    pleading (.5); teleconference with R. Thames re: same (.2)

  9/30/2016 JC      Markup cash collateral order and email with P. Gurfein re: same (.4);             1.20      540.00
                    teleconference with P. Gurfein, S. Grossman re: cash collateral motion
                    and potential avoidance of insider's security interests (.8)


              SUBTOTAL:                                                                          [    3.80     1,710,001

              8250 - Real Estate

   9t4t2016 JC      Review pleadings filed in connection with Bank of America stay relief             1.50      675.00
                    motion, landlord adversary proceeding, Structure Tone stay relief motion
                    and mediation (1.2); email with R. Thames re: same (.3)

   9t8t2016 JC      Teleconference with R. Thames re: upcoming hearing on stay                        0.30      135,00
                     relief/mediation

  9t19t2016 JC       Review form of mediation order; emailwith R. Thames re: same                     0.20        90.00

  9t22t2016 JC      Attention to emails re: Orlando lease and review related terms                    0.40       180.00

  9t23t2016 JC      Teleconference with P. Gurfein re: Structure Tone settlement                      0.40       180.00
                    discussions (.2); emailwith B. Wainger re: litigation history, NY lien law
                    and pass-through contract (.2)
              Case 3:16-bk-02232-JAF             Doc 144       Filed 08/08/19        Page 26 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                     Page   6


                                                                                                   Hours Amount
 9t26t2016 JC        Review motion to enter into Orlando lease and lease                             0.70      315,00

 9t27t2016 JC        Attend telephonic hearing on Orlando lease motion (.6); emailwith R.            0.90      405.00
                     Thames re: issues discussed post-Orlando lease motion hearing (.3)

 9t2812016 JC        Review form of order with respect to Orlando lease motion and email             0,20        90.00
                     with D. Blanks re: same

 9t29t2016 JC        Emailwith D. Blanks, P. Gurfein re: resolution of Structure Tone                0.20        90.00
                     settlement


              SUBTOTAL:                                                                      [       4.80     2,160.00]

              8310 - Claims Administration and Obiections

   9/6/2016   JC     Review Armada claim and docket of related lllinois litigation                    1.30      585.00


              SUBTOTAL:                                                                      [        1.30      585.00]


                For professional services rendered                                                   63.50 $25,907.40

              Disbursements:

                                                                                                 Qtv/Price

              Bankruotcv

   91412016   faxi                                                                                       1       48.29
              Taxi- JC home                                                                          48.29

   9/6/2016 Meals                                                                                        1       20.34
              Meals - Dinner for JC                                                                  20.34

              Taxi                                                                                       1       50.89
              Taxi- JC home                                                                          50.89

   91712016 Taxi                                                                                         1       51.86
              Taxi- JC home                                                                          51.86

   9/8/2016 Meals                                                                                        1       15.39
              Meals - Dinner for JC                                                                  15.39

  911412016 Telephone                                                                                    1       18.88
              Telephone - Level 3 Communications, LLC invoice 9035335082 - Conference                18.88
              call
            Case 3:16-bk-02232-JAF              Doc 144       Filed 08/08/19        Page 27 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                    Page     7


                                                                                                 Qtv/Price Amount
  912112016 Telephone                                                                                   1        13.57
            Telephone - Level 3 Communications, LLC invoice 9035335082 - Conference                 13.57
            call

  912712016 Telephone                                                                                   1        30.00
            Telephone - CourtCall invoice 7867099 - Telephonic hearing                              30.00

  912912016 Filing Fee                                                                                  1       150.00
            Filing Fee - Clerk, U.S. District Court - Pro Hac Vice admission for JC in Florida     150.00
            District Court

  913012016 Photocopying                                                                            1,600       160.00
             Photocopies and direct to copier print jobs for September 2016                          0.10

             Postage                                                                                    1       225.55
             Postage charges for September 2016                                                    225.55

             Research                                                                                   1          9.68
             Research - Westlaw charges for September 2016                                           9.68

             Research                                                                                   1         69.00
             Research- Pacer charges for September 2016                                             69.00


             SUBTOTAL:                                                                                      [    863.45]


               Totalcosts                                                                                       $863.45


               Total amount of this bill                                                                    $26,770.85


               Balance due                                                                                  $26,770.85




                                                  Attorney Summary
Name                                                                                     Hours Rate             Amount
Jeff Chubak - Associate                                                                  55.90 450.00       $25,155.00
Adam Engel- Paralegal                                                                     7.60 99.00           $752.40
              Case 3:16-bk-02232-JAF             Doc 144       Filed 08/08/19          Page 28 of 135

                                              STORCH AMINI P.C.
                                               2 Grand CentralTower
                                           140 East 45th Street, 25th Floor
                                                New York, NY 10017
                                                    212 4904100

lnvoice submitted to:
                                                                                                November 10,2016
Official Committee of Unsecured Creditors of RMS Titanic
                                                                                                File #7985.01
c/o BE Capital Management Fund LP
205 East 42nd Street, 14th Floor
New York, NY 10017                                                                              lnvoice # 29546
Attn: Thomas Braziel




              Professional Services

                                                                                                       Hours      Amount

              B110 - Case Administration

  101412016   AE    Follow up calls and research with Florida district court re: JC pro hac              0.50       49.50
                    vice application status and procedure

  10t5t2016 JC      Draft compliance notice and file same                                                0,10       45.00

              AE    Finalized processing of JC pro hac vice application in Florida;                      1.00       99.00
                    communications with clerks of court; drafied and filed notice of
                    compliance re: payment of pro hac vice fee


              SUBTOTAL:                                                                          [       1.60      193.50]

              8120 - Asset Analvsis and Recoverv

  101512016   JC     Teleconference with P. Gurfein re: D&O claim analysis, demand under                 0.60      270.00
                     primary policy (.4); review B-k re: restated financials (.2)

  101612016 JC       Emailwith D. Blanks, B. Wainger re: D&O claim analysis                              0,10       45,00

 1011112016 JC       Emailwith E. Summers re: meeting with M. Little                                     0.20       90.00


              SUBTOTAL:                                                                           [      0.90      405.00]

              B130 - Asset Disoosition

  '10/5/20'16 JC     Research re: service of foreign sovereign (1.2); teleconference with P.              1.70     765.00
                     Gurfein re: service in adversary (.2); emailwith D. Blanks re: same (.3)

 10t2012016 JC       Review letter from French environmental minister (.2); email with D.                 0.40     180.00
                     Blanks, L. Wedekind re: steps to obtain judgment in France adversary
                     (.2)
              Case 3:16-bk-02232-JAF            Doc 144       Filed 08/08/19       Page 29 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                   Page   2


                                                                                                   Hours    Amount

10t31t2016 JC       Teleconference with D. Blanks, B. Wainger re: service issues in France          0.90     405.00
                    adversary (.4); research re: whether bankruptcy court can enter default
                    absent proper service, 4(m) deadline and emailwith debtor's counsel re
                    same (.5)


              SUBTOTAL:                                                                        [    3.00    1,350.00]

              B150 - Meetings of and Communications with Creditors

  10t5t2016 JC      Emailwith CBSC Capital lnc. (F. Ahmad) re: bar date letter (.2); follow         0.80     360.00
                    up with D. Blanks re: same (.1); emailwith committee members re:
                    Dentons and GlassRatner retention applications and D&O investigation
                    (.5)

  10nt2016 JC       Emailwith committee re: contemplated objections and additional updates          0.40      180.00

10t12t2016 JC       Teleconference with creditors' committee re: pending/anticipated motions        1.10     495.00

10t1612016 JC       Emailwith committee members re: google aleft re: press release for              0,20       90.00
                    Titanic lP

10t20t2016 JC       Emailwith R. Heekin, R. Thames re: lines of questions for 341 hearing           0,40      180.00

 10t23t2016 JC      Teleconference with R. Heekin, R. Thames re: lines of questions for 341         0.50      225.00
                    hearing

 10t26t2016 JC      Email, teleconference with creditor (8. Gick) re: committee notice (.2);        1.50      675.00
                    committee call re: 341 hearing, pending motions (1); follow up emailwith
                    T. Braziel re: Fifth Ave. claim, GlassRatner engagement letter and UCC
                    filing (.3)

 10t27t2016 JC      Emailwith creditors committee re: Dentons objection, incorporate                0.70      315.00
                    comments to and review same (.5); emailwith R. Thames re:
                    filing/service (.2)


              SUBTOTAL:                                                                        [    5,60    2,520.00]

              8160 - Fee/Emplovment Applications

  101512016   JC    Research, draft objection to Dentons and GlassRatner retention                  1.20      540.00
                    applications

  10n12016    JC    Research, draft objection to Dentons and GlassRatner retention                  1.40      630.00
                    applications

 1011012016   JC    Emailwith P. Gurfein re: Dentons Canada scheduled claim                         0.10       45,00
              Case 3:16-bk-02232-JAF            Doc 144       Filed 08/08/19       Page 30 of 135




OfficialCommittee of Unsecured Creditors of RMS Titanic                                                    Page   3


                                                                                                   Hours Amount
10t14t2016 JC      Review amended Dentons application (.4); research re: conflict issues            1.60     720.00
                   associated with verein structure (1); teleconference with D. Blanks re:
                   same (.2)

10t16t2016 JC      Emailwith D. Blanks re: potential Dentons conflicts issues                       0.20      90.00

10t19t2016 JC      Review GlassRatner engagement letter; emailwith committee members                0.40     180.00
                   re: same

1012112016    JC   Teleconference with P. Gurfein re: Dentons objection, comment on                 1.10     495.00
                   same (.7); review equity committee GlassRatner objection (.4)

10t26t2016 JC      Emailwith O. Pinkas (.2); research, draft objection to Dentons retention         3.40    1,530.00
                   application (3); emailwith committee re: same (.2)

10t28t2016 JC       Review equity committee employment application for financial advisor            1.40     630.00
                    (.5); research and analysis re: contemplated application to employ CRO
                    (.4); emailwith committee members re: foregoing (.5)

 1013112016   JC    Teleconference with D. Blanks, B. Wainger re: Dentons objection,                0.50     225.00
                    GlassRatner application


              SUBTOTAL                                                                         [   11.30    5,085.00]

              8210 - Business Operations

 1011112016   JC    Review press release (.2); emailwith committee re: additional                   0.60      270.00
                    information provided by debtors re: monetization of lP assets (.4)

 1011212016   JC    Review P. Gurfein letter re: lP assets                                          0.20       90.00

 1011412016   JC    Review D. Blanks response to P. Gurfein letter re: monetization of lP           0.40      180.00
                    assets

 10t19t2016 JC      Review financial data provided by J. Henshall (.3); email with committee        0.50      225.00
                    members re: same (.2)

 10t31t2016 JC      Review unaudited financials circulated by J. Henshall (.3); emailwith           0.50      225.00
                    committee re: same (.2)


              SUBTOTAL:                                                                        |    2.20      ee0.00l

              8230 - Financinq/Cash Collections

 1011412016   JC    Review Form 8-K to confirm funding dates for notes                               0.20      90.00


              SUBTOTAL:                                                                        [     0.20      9o.oo]
              Case 3:16-bk-02232-JAF              Doc 144        Filed 08/08/19     Page 31 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                 Page     4


                                                                                                    Hours    Amount

              8250 - Real Estate

  10t5t2016 JC      Review Structure Tone settlement proposal from B. Wainger and email              0.20      90.00
                    with debtors'counsel re: same


              SUBTOTAL:                                                                         [    0.20      e0.00]

              8310 - Claims Administration and Obiections

 1012612016   JC    Review equity committee motion to extend bar date; research re: related          0.50     225.00
                    510(b) issues

 10t27t2016 JC      Email with P. Gurfein re: motion to extend bar date (.3); email with             0.50     225.00
                    committee members re: same (.2)


              SUBTOTAL:                                                                         [    1.00     450.00]

              8320 - Plan and Disclosure Statement

  101512016   JC     Research, draft objection to debtors' request for emergency hearing on          1.50     675.00
                     exclusivity motion

  10t6t2016 JC       Teleconference with P. Gurfein, emailwith committee members re:                 1.40     630.00
                     debtors' request for emergency hearing (.4); research, draft limited
                     objection to exclusivity motion (1)

  10t7t2016 JC       Research, draft objection to exclusivity motion                                 1,80     810.00

              AE     Filing of exclusivity objection and service on all parties                       1.80     178.20

 10t11t2016 JC       Markup bridge exclusivity order and email with D, Blanks re: same (.5);          1.50    675.00
                     teleconference with D. Blanks, P. Gurfein re: various issues relating to
                     pending motions (1)

 10t12t2016 JC       Emailwith chambers re: bridge order                                              0.10      45.00

 10t2112016 JC       Review equity committee exclusivity objection                                    0.40     180,00


              SUBTOTAL:                                                                         [     8,50   3,1e3.20]


                 For professional services rendered                                                  34.50 $14,366.70
               Case 3:16-bk-02232-JAF             Doc 144      Filed 08/08/19   Page 32 of 135




OfficialCommittee of Unsecured Creditors of RMS Titanic                                                 Page       5


               Disbursements

                                                                                         Qtv/Price          Amount

               Bankruptcv

  912812016 Telephone                                                                              1           16.54
               Telephone - Level 3 Communications, LLC invoice 9035349003 - Conference         16.54
               call

1011112016 Telephone                                                                               1           12.80
               Telephone - Level 3 Communications, LLC invoice 9035349003 - Conference         12.80
               call

 1011312016 Taxi                                                                                   I           61.38
               Taxi- JC home                                                                   61.38

 1012312016 Telephone                                                                              1            4.79
               Telephone - Level 3 Communications, LLC invoice 9035349003 - Conference          4.79
               call

 10131 12016   Photocopying                                                                      150            15,00
               Photocopies and direct to copier print jobs for October 2016                     0.10

               Postage                                                                              1           54.56
               Postage charges for October 2016                                                54.56

               Research                                                                             1        1,518.96
               Research - Westlaw charges for October 2016                                1   ,518,96


               SUBTOTAL:                                                                                [    1,684.03]


                  Totalcosts                                                                                $1,684.03


                  Total amount of this bill                                                             $16,050.73

                  Previous balance                                                                      $26,770.85


                  Balance due                                                                           $42,821.58




                                                    Attorney Summary
Name                                                                               Hours Rate                 Amount
Jeff Chubak - Associate                                                            31.20 450,00         $14,040.00
Adam Engel- Paralegal                                                               3.30 99.00             $326.70
            Case 3:16-bk-02232-JAF             Doc 144       Filed 08/08/19        Page 33 of 135

                                             STORCH AMINI P.C.
                                              2 Grand CentralTower
                                          140 East 45th Street, 25th Floor
                                               New York, NY 10017
                                                   212 4904100

lnvoice submitted to:
                                                                                              December 05, 2016
Official Committee of Unsecured Creditors of RMS Titanic
                                                                                              File #7985.01
c/o BE CapitalManagement Fund LP
205 East 42nd Street, 14th Floor
New York, NY 10017                                                                            lnvoice #29640
Attn: Thomas Braziel




            Professional Services

                                                                                                    Hours      Amount

            Bl 10 - Case Administration

  11t6t2016 JC     Teleconference with P. Gurfein re: lack of 2015.3 disclosures (.4);                4.00     1,800.00
                   research, draft motion to compeldisclosures (3.6)

  rnt2016 Jc       Teleconference with P. Gurfein re: Rule 2015.3 reports and case status             0.30      135.00

 11t10t2016 JC     Teleconference with J. Henshall re: Rule 2015.3 disclosures                        0.20        90.00

 11t11t2016 JC     Emailwith R. Thames re: motion to compel (.2); review Rule Exchange                0.90      405.00
                   Co, DinoKing Rule 2015.3 disclosures (.7)

 11t16t2016 JC     Review motion to continue hearing on equity committee bar date motion              0.30        135.00
                   and emailwith P. Gurfein, J. Brown re: same

 11t18t2016 JC     Review equity committee motion to continue hearing on bar date                     0.30        135.00
                   extension motion (.2); emailwith J. Brown re: same (.1)


            SUBTOTAL:                                                                          [      6.00     2,700.00]

             8120 - Asset Analvsis and Recoverv

  11t1t2016 JC     Review equity committee demand letter (.4); teleconference with D                  1.40        630.00
                   Blanks, B. Wainger re: same and Dentons application and France
                   adversary service-related matters and equity committee motion (1)

  11t8t2016 JC     Teleconference with P, Gurfein re: equity committee demand letter,                 0.80        360.00
                   D&O policies (.4); teleconference with T. Karcher (Proskauer, director's
                   counsel) re: same (.4)

 11t14t2016 JC     Teleconference, emailwith T. Karcher re: equity committee demand                   0.30        135.00
                   letter


             SUBTOTAL:                                                                         [      2.50     1,125.001
              Case 3:16-bk-02232-JAF             Doc 144       Filed 08/08/19         Page 34 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                    Page   2


                                                                                                    Hours     Amount

              8130 - Asset Disoosition

  111412016   JC    Conference with S. Ware (AlizPartners) re: interest in potential Titanic         0.50      225.00
                    collection purchase by Armada

  11t6t2016 JC      Teleconference with C. Broussard re: case status, Armada interest in             1.10      495.00
                    Titanic collection (.6); follow up teleconference with G. Wright re: case
                    status and interest in Titanic collection (,5)

  rnzu6       Jc    Teleconference with C. Broussard re: potential Armada bid, Armada                0.50      225.00
                    claims

  11t8t2016 JC      Teleconference with G. Wright re: potentialArmada bid, Armada claims             0.60      270.00

11t10t2016 JC       Review France adversary default pleadings (.3); emailwith D. Blanks, B.          0.60      270.00
                    Wainger re: France adversary proceeding service issues (.3)

11t16t2016 JC       Teleconference with P. Gurfein re: financial advisors' marketing,                0.80      360.00
                    financing initiative, quarterly trust payments and related matters (.5);
                    emailwith B. Wainger, D. Blanks re: Hague convention service (.3)

 1111712016   JC     Teleconference with R. Glass re: sale process, potential plan structure         0.60      270.00
                     and related matters

 11t21t2016 JC       Teleconference with J. Cavender re: sale process; potential plan                3.20     1,440.00
                     structure and related matters (.7); review equity committee motion to
                     intervene in France adversary proceeding (.4); teleconference with P
                     Gurfein re: foregoing (.3); research, draft opposition to same (1.8)

 11t23t2016 JC       Emailwith J. Warren (Bush Ross) re: Judge Glenn's Celotex                         1.50    675.00
                     intervention (with respect to equity committee intervention motion);
                     research, draft opposition to intervention motion (1); review R. Thames
                     comments to same (.2); teleconference with J. Cavender re: foregoing
                     and Hague Convention service matters (.3)

 11t28t2016 JC       Teleconference with J. Cavender re: equity committee motion to                    0.20      90.00
                     intervene

 11t29t2016 JC       Email with J. Cavender re: use of USM-94/LLA-116 forms in connection              0.40     180.00
                     with Hague Convention service (.2); teleconference with R. Thames re:
                     same (.2)

 1113012016   JC     Review Global marine docket vis-a-vis France adversary proceeding                 0.60     270.00


              SUBTOTAL                                                                          [   10.60     4,770.001
              Case 3:16-bk-02232-JAF            Doc 144       Filed 08/08/19       Page 35 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                    Page   3


                                                                                                    Hours Amount
              8150 - Meetinqs of and Communications with Creditors

 111212016    JC    Emailwith creditors committee re: bid-ask re: Dentons objection, France          0.90     405.00
                    adversary proceeding (.7); follow-up emails with T. Braziel, E. Jones re:
                    same (.2)

 fnt2016 Jc         Emailwith committee re: equity committee motion, Armada-related                  0.60     270.00
                    matters and Rule 2015.3 motion

  11t9t2016 JC      Emailwith committee re: Rule 2015.3 disclosure motion, lease                     0.60     270.00
                    expirations, Armada potential bid, New York lease settlement and
                    matters on for hearing on 11121

11t14t2016 JC       Emailwith committee re: status of Dentons application, equity                    0.50     225.00
                    committee bar date extension, Rule 2015.3 disclosures and France
                    default pleadings

11t15t2016 JC       Emailwith E. Jones re: France adversary service status, StructureTone            0.20      90.00
                    settlement, compensation request

11t23t2016 JC       Preparation for committee meeting (.3); teleconference with committee            1.40     630.00
                    members re: debtor plan proposal, France adversary and
                    pending/expected motions   (1.   1   )

11t29t2016 JC       Emailwith committee re: Teneo information sharing arrangement, Euclid            0.40     180.00
                    motion and intervention objection


              SUBTOTAL:                                                                         [    4,60    2,070.00]

              B160 - Fee/Employment Applications

 1111112016   JC    Review equity committee monthly fee statement (.4); emailwith R                  0.60      270.00
                    Thames, R. Heekin re: same (.2)

 11t22t2016 JC      Review debtors' objection to Teneo employment application and debtors            0.80      360.00
                    reply in support of GlassRatner employment application (.6); email with
                    P. Gurfein re: same (.2)

 11t2312016 JC      Review equity committee protocol for sharing Teneo services and                  0.40      180.00
                    modification to proposed order and emailwith P. Gurfein re: same

 11t27t2016 JC      Emailwith R. Thames re: Teneo information-sharing arrangement                    0.30      135.00

 11t28t2016 JC      Drafi Teneo services sharing letter agreement between Creditors' and             2.10      945.00
                    Equity Committees (1.7); email, teleconferences with P. Gurfein re:
                    same (.4)

 11t29t2016 JC      Review revised proposed forms of order and related stipulation (.5);             1.10      495,00
                    telephonically attend hearing on employment applications (.6)
              Case 3:16-bk-02232-JAF            Doc 144       Filed 08/08/19        Page 36 of 135




OfficialCommittee of Unsecured Creditors of RMS Titanic                                                     Page   4

                                                                                                   Hours Amount
11t3012016 JC       Finalize and execute letter agreement re: Teneo services (.2); emailwith        0.30       135.00
                    J. Cavender re: interim fee order (.1)


              SUBTOTAL:                                                                        [    5.60     2,520,00]

              8.210 - Business Ooerations

  11t1t2016 JC      Review J. Henshall unaudited financial statements                               0.30       135.00

  11t8t2016 JC      Review J. Henshall unaudited financial statements                               0.60       270.00

11t16t2016 JC       Emailwith D. Blanks re: permissibility of quarterly trust payments under        0.20        90.00
                    Bankruptcy Code

11t22t2016 JC       Review J, Henshall unaudited financial statements                               0.30       135.00

11t23t2016 JC       Emailwith T. Braziel re: participation in equity committee due diligence        0.20        90.00
                    callwith management re: operations and finance


              SUBTOTAL                                                                         [    1.60       720.00]

              8230 - Financinq/Cash Collections

  111212016 JC      Emailwith B. Wainger re: potential DIP financier                                0.30       135.00

  111912016 JC      Emailwith D. Blanks re: cash collateral-related matters (.2);                   0.70       315.00
                    teleconference with each of R. Thames, D, Blanks and P. Gurfein re
                    professional fee carveout (.5)

 11t11t2016 JC      Emails with debtors, equity committee, secured creditors'counsel re:            0.30       135.00
                    comments to cash collateral order

 11t22t2016 JC      Review cash collateral order circulated by D. Blanks (.1); email equity         0.20        90.00
                    commitee's, debtors', and secured lenders'counsel re: same (.1)


              SUBTOTAL:                                                                        [     1.50      675.001

              8250 - RealEstate

  11t3t2016 JC       Review lease summary tab prepared by J. Henshall                                0.30      135.00

  11t6t2016 JC       Review and comment on draft settlement stipulation resolving NYC                1.00      450.00
                     lease issues save landlord claim (.7); emailwith D, Blanks, B. Wainger
                     re: same (.3)

  11t7t2016 JC       Review and comment on stipulations among debtors, Structure Tone,               0.70      315,00
                     and Fifth Avenue landlord
              Case 3:16-bk-02232-JAF            Doc 144       Filed 08/08/19       Page 37 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                        Page 5
                                                                                                       Hours Amount
1111512016    JC     Emailwith B. Wainger re: settlement status                                         0.20          90.00


              SUBTOTAL:                                                                         |       2.20         990.001

              8310 - Claims Administration and Obiections

 f   n12016   JC     Teleconference with P. Gurfein re: equity committee motion to extend                1.00        450.00
                     claims bar date (.5); teleconference with B. Wainger re: same (.5)

1111512016    JC     Review correspondence from P. Gurfein re: bar date motion                           0.20         90.00


              SUBTOTAL:                                                                         |        1.20        540.001

              8320 - Plan and Disclosure Statement

1112912016    JC     Review Euclid motion to terminate exclusivity                                       0,50        225.00


              SUBTOTAL:                                                                         [        0.s0        225.001

                 For professional services rendered                                                    36.30 $16,335.00
              Disbursements:

                                                                                                    Qtv/Price
              Bankruptcv

1012612016 Telephone                                                                                        1         12.05
              Telephone - Level 3 Communications, LLC invoice 9035362736 - Conference                   12.05
              call

1013112016 Research                                                                                         1        117.60
              Research - Westlaw charges for October 2016 (Not included in last month's bill)         117.60

 111912016 Telephone                                                                                        1          1.17
              Telephone - Level 3 Communications, LLC invoice 9035362736 - Conference                    1.17
              call

1112312016 Telephone                                                                                        1         16.19
              Telephone - Level 3 Communications, LLC invoice 9035362736 - Conference                   16.19
              call


              SUBTOTAL:                                                                                         |    147.011


                Totalcosts                                                                                          $147.01
             Case 3:16-bk-02232-JAF           Doc 144      Filed 08/08/19   Page 38 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                        Page     6

                                                                                                   Amount


               Total amount of this bill                                                        $16,482.01

               Previous balance                                                                 $42,821.58

 121212016 Payment - Thank You                                                                  ($21,589.37)

               Total payments and adjustments                                                   ($21,589.37)


               Balance due                                                                      $37,714.22




                                                Attorney Summary
Name                                                                           Hours     Rate       Amount
Jeff Chubak - Associate                                                        36.30   450.00   $16,335.00
              Case 3:16-bk-02232-JAF            Doc 144       Filed 08/08/19       Page 39 of 135

                                              STORCH AMINI P.C.
                                               2 Grand CentralTower
                                           140 East 45th Street, 25th Floor
                                                New York, NY 10017
                                                    212 4904100

lnvoice submitted to:
                                                                                           January 12,2017
Official Committee of Unsecured Creditors of RMS Titanic
                                                                                           File #7985.01
c/o BE Capital Management Fund LP
205 East 42nd Street, 14th Floor
New York, NY 10017                                                                         lnvoice # 29695
Attn: Thomas Braziel




              Professional Services

                                                                                                  Hours Amount
              8110 - Case Administration

  12t7t2016 JC      Teleconference with J. Cavender, R. Glass re: France adversary and              1.50     675.00
                    debtor plan post-judgment, claim administration and default triggers
                    under covenants and conditions (1.2); follow up conference with R.
                    Thames re: same (.3)


              SUBTOTAL:                                                                     [       1.50     675.00]

              8120 - Asset Analvsis and Recoverv

 1212212016   JC    Review equity committee subpoenas (.4); teleconference with J.                  0.70     315.00
                    Cavender re: same (.3)


              SUBTOTAL:                                                                     [       0.70     315.00]

              B130 - Asset Disoosition

  12t5t2016 JC       Emailwith J. Brown re: intervention motion                                     0.20      90.00

  12nt2016 JC        Review equity committee draft reply (.3); teleconferences with P                0.80    360.00
                     Gurfein, J. Cavender re: same (,5)

  12t8t2016 JC       Teleconference with P. Gurfein re: intervention motion                          0.20     90.00

  12t9t2016 JC       Review auctioneer proposals (.8); emailwith committee members re                1.40    630.00
                     same (.4); review equity committee correspondence re: same (.2)

 12t14t2016 JC       Review UNESCO letter (.2); research re: application of                          0.90    405.00
                     UNESCO/implementing law (.4); teleconference with B. Wainger re:
                     same (.3)

 12t15t2016 JC       CommenVfinalize stipulation governing withdrawal of intervention                0.50    225.00
                     objections (.3); teleconference with P. Gurfein re: same (.2)
              Case 3:16-bk-02232-JAF             Doc 144        Filed 08/08/19        Page 40 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                       Page   2


                                                                                                       Hours Amount
12t17t2016 JC       Emailwith R. Thames re: withdrawal of intervention objection                        0.10      45.00

12t19t2016 JC       Teleconference with P. Gurfein, B. Wainger re: UNESCO letter,                       1.50     675.00
                    NOAA/Judge Smith visits to Titanic facility, and period reporting in
                    Virginia action (.7); review correspondence re: visits and period reports,
                    and draft letter to UNESCO in response (.8)

12t20t2016 JC       Review draft periodic report and related exhibits, NOAA email                       2,00     900.00
                    production (1.5); emails with P. Gurfein, B. Wainger re: declaratory
                    relief, impact of Revised Covenants and Conditions on jurisdiction
                    vis-ir-vis French artifacts (.5)


              SUBTOTAL:                                                                            [    7.60    3,420.00]

              B150 - Meetinqs of and Communications with Creditors

  121812016   JC    Emailwith creditors committee re: debtor plan proposal and related                  0.60      270.00
                    matters

 12t13t2016 JC      Circulate agenda for committee call                                                 0.20       90.00

 12t14t2016 JC      Preparation for committee conference call (.3); teleconference with                 1.50      675.00
                    committee (1.2)

 12t19t2016 JC      Email creditors' committee re: UNESCO letter, and exclusivity-related               0.50      225.00
                    matters

 12t22t2016 JC      Emails with committee re: UNESCO/NOAA-related matters, exclusivity                  0.50      225.00
                    objection status and equity committee discovery


              SUBTOTAL:                                                                            t    3.30    1,485.001

              Bl 60 - Fee/Emplovment Applications

 1211212016   JC    Review equity committee notices/reservations of rights in connection                2.40    1,080.00
                    with professional fee applications (.2); draft fee application (2.2)

 1211312016 JC      Draft fee application (.6); conference with AE re: finalization of same (.2)        0.80      360.00

 1211412016 AE      Finalized figures for interim fee application                                       2.40      237.60

 1211512016 JC      Review and comment on Thames Markey & Heekin fee application                        0.50      225,00

 1211912016 JC      Finalize fee application, email with R. Thames re: same                             0.50      225.00


              SUBTOTAL:                                                                            [    6.60    2,127.601
              Case 3:16-bk-02232-JAF              Doc 144      Filed 08/08/19        Page 41 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                      Page   3


                                                                                                      Hours    Amount

              8210 - Business Operations

1211312016    JC    Review Teneo initial presentation to equity committee                              0.40     180.00


              SUBTOTAL:                                                                           [    0.40     180.00]

              8230 - Financinq/Cash Collections

1211512016    JC    Analyze proposed cash collateral budget (.7); emailwith B. Williams                1.40     630.00
                    questions re: same (.4); emailwith committee re: same (.3)


              SUBTOTAL:                                                                           [    1.40     630.00]

              8250 - Real Estate

 12t14t2016 JC      Review rent analysis/LOl re: Atlanta lease and emailwith committee re:             0.50     225.00
                    same

 1212012016   JC    Emailwith J. Cavender re:Atlantic Station, Atlanta lease                           0.30     13s.00


              SUBTOTAL:                                                                           t    0.80     360.001

              8320 - Plan and Disclosure Statement

  121112016   JC    Teleconference with H. Siegel (Euclid) re: contemplated motion to                  0.40     180.00
                    terminate exclusivity

  121812016   JC    Teleconference with GlassRatner and J. Cavender re: debtor plan                    1.00     450.00
                    proposal and related matters

 1211212016   JC    Teleconference with H. Siegel re: exclusivity motion                               0.20      90.00

              JC    Teleconference with B. Williams (.5); review initial summary of diligence          0.B0     360.00
                    efforts (.3)

 1211712016 JC       Emailwith H. Siegel re: Euclid motion                                             0.10      45.00

 1211912016 JC       Review debtor/equity committee motions to extend/terminate exclusivity            4,90    2,205.00
                     (.8); conduct research, draft exclusivity objection (3.6); conference with
                     H. Siegel re: Euclid motion to terminate exclusivity (.5)

 1212012016 JC       Emailwith R. Thames re: contemplated exclusivity objection                        0.20       90.00

 1212112016 JC       Teleconference with P. Gurfein re: exclusivity-related pleadings                  0.40      180,00

 1212212016 JC       Conduct research, draft exclusivity objection                                     1.50     675.00
             Case 3:16-bk-02232-JAF              Doc 144        Filed 08/08/19         Page 42 of 135




OfficialCommittee of Unsecured Creditors of RMS Titanic                                                            Page 4
                                                                                                         Hours Amount
12t27t2016 JC      Teleconference with H. Siegel (Euclid) re: exclusivity filings (.5); finalize           1.10          495,00
                   exclusivity objection; emailwith R. Heekin re: same (.6)

1212812016   JC    Teleconference with P. Gurfein re: exclusivity filings                                  0.40          180.00


             SUBTOTAL:                                                                             [      11.00        4,950.00]


               For professional services rendered                                                         33.30 $14,142.60

             Disbursements:

                                                                                                       Qtv/Price

             Bankruptcv

1112912016 Telephone                                                                                           1          30.00
             Telephone - CourtCall telephonic hearing appearance                                           30.00

 1211412016 Telephone                                                                                          1           14.77
             Telephone - Level3 Communications invoice 9035376018 - Conference call                        14.77

 1211912016 Taxi                                                                                               I          53.50
             Taxi - JC home                                                                                53.50

 1213112016 Research                                                                                           1         534.54
             Research - Westlaw charges for December 2016                                                 534.54

             Research                                                                                          1          411.10
             Research- Pacer charges for October through December 2016                                    411.10


             SUBTOTAL:                                                                                             [    1,043.91]


                Total costs                                                                                            $1,043.91


                Total amount of this bill                                                                          $15,186.51

                Previous balance                                                                                   $37,714.22

1212312016 Payment - Thank You                                                                                     ($13,177.3e)

                Total payments and adjustments                                                                     ($13,177.39)


                Balance due                                                                                        $39,723.34
             Case 3:16-bk-02232-JAF          Doc 144      Filed 08/08/19   Page 43 of 135




OfficialCommittee of Unsecured Creditors of RMS Titanic                                     Page    5



                                              Attorney Summary
Name                                                                         Hours Rate        Amount
Jeff Chubak - Associate                                                      30.90 450.00   $13,905.00
Adam Engel- Paralegal                                                         2.40 99.00       $237.60
              Case 3:16-bk-02232-JAF             Doc 144       Filed 08/08/19       Page 44 of 135

                                              STORCH AMINI P.C.
                                                2 Grand CentralTower
                                           140 East 45th Street, 25th Floor
                                                New York, NY 10017
                                                     212 4904100

lnvoice submitted to:
                                                                                             February 14,2017
Official Committee of Unsecured Creditors of RMS Titanic
                                                                                             File #7985.01
c/o BE Capital Management Fund LP
205 East 42nd Street, 14th Floor
NewYork, NY 10017                                                                            lnvoice # 29751
Attn: Thomas Braziel




              Professional Services

                                                                                                  Hours        Amount

              8130 - Asset Disposition

   1t3t2017 JC      Review periodic report filed in EDVA action                                     0.40        180.00

   1t4t2017 JC      Teleconference with T. Karcher re: coverage-related matters                     0.20         90.00

  1t1112017 JC      Teleconference with J. Cavender re: proof of service, hearing                   0.40        180.00
                    scheduled for 23rd (.2); review B. Wainger status update re: Judge
                    Smith/NOM visit to Titanic facility (.2)

  1t13t2017 JC      Teleconference with B. Wainger, P. Gurfein re: legal question of                1.00        450.00
                    consent to US court jurisdiction over French artifacts

  1t17t2017 JC       Teleconference with P. Gurfein re: legal issues concerning default in          0.40        180,00
                     France adversary proceed ing

  1t19t2017 JC       Review B. Wainger memo re: default in France adversary                         0,50        225.00

  1t20t2017 JC       Review letters posted to French adversary proceeding docket;                   3.70       1,665.00
                     analysis of arguments presented in same (2); emailwith committee
                     re: same (.6); review RFP redline (.4); research positions taken in B
                     Wainger memo re: default (.7)


              SUBTOTAL:                                                                      [      6.60       2,e70.00]

              8150 - Meetinqs of and Communications with Creditors

   11312017   JC     Draft/circulate agenda for creditors committee meeting (.2); review            0.40         180.00
                     WIP list (.2)

   1t4t2017 JC       Teleconference with creditors committee (1); draft meeting minutes             1.20         540.00
                     (.2)

  1t13t2017 JC       Preparation for committee call (.3); host committee call re:                   1.10         495.00
                     exclusivity/cash collateral hearing (.6); draft minutes (.2)
              Case 3:16-bk-02232-JAF              Doc 144     Filed 08/08/19       Page 45 of 135




OfficialCommittee of Unsecured Creditors of RMS Titanic                                                 Page   2


                                                                                               Hours     Amount

 1t23t2017 JC       Draft agenda for committee meeting                                          0.30      135.00

 1t24t2017 JC       Teleconference with H. Siegel re: plan, France adversary                    0.40      180.00

 1t25t2017 JC       Telephone conference (1.2);draft meeting minutes (.3)                       1.50      675.00


              SUBTOTAL:                                                                    [    4.90     2,205.00]

              8230 - Financinq/Cash Collections

   11512017   JC    Attention to emails from P, Gurfein, J. Cavender concerning cash            1.00      450.00
                    collateral budget (.4); review Teneo presentation re: financing and
                    emailwith creditors committee re: same (.6)

  1t10t2017 JC      Emailwith debtors and equity committee counsel re: cash collateral          0.20        90.00
                    order; teleconference with P. Gurfein re: same

  111912017   JC    Analyze financing proposals (,5); emailwith committee re: same (.6);         1.60      720.00
                    teleconference with T. Braziel re: potential Hamburg/National
                    Maritime Museum proposal (.5)

  1t23t2017 JC      Review/analyze ASM Capital financing proposal (.8); email with J.           2.20       990.00
                    Cavender, committee re: same (1); teleconference with P. Gurfein re
                    same (.4)

  1t27t2017 JC      Teleconference with T. Braziel re: Maritime Museum financing (.4);           1.20      540.00
                    teleconference with J. Cavender, P. Gurfein re: same (.5); follow up
                    email with T. Braziel (.3)


              SUBTOTAL:                                                                    [     6.20    2,790.00]

              8250 - Real Estate

  1t10t2017 JC      Review Atlanta lease motion                                                  0.30      135,00

  1t18t2017 JC      Emailwith debtors counsel re:Atlanta lease motion                            0.10       45.00

  1t23t2017 JC      Review form of order re: assumption of Atlanta lease and email with          0.20       90.00
                    D. Blanks re: same


              SUBTOTAL:                                                                    [     0.60      270.00]

              8310 - Claims Administration and Obiections

  111112017   JC     Review Armada claim objection                                               0,30      135.00
              Case 3:16-bk-02232-JAF              Doc 144       Filed 08/08/19      Page 46 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                        Page    3


                                                                                                    Hours        Amount

  111212017   JC    Review lmage Quest settlement proposal                                            0.30         135.00


              SUBTOTAL:                                                                       [       0.60         270.00]

              8320 - Plan and Disclosure Statement

   11312017   JC    Review Euclid exclusivity objection (.4); teleconference with Euclid re           0.70         315.00
                    same (.3)

   11612017 JC      Review Armada joinder in Euclid exclusivity pleadings                             0.20           90.00

   11912017 JC      Attend hearing on exclusivity and cash collateral motions                         3.20        1,440,00

  111712017 JC      Teleconference with C. Broussard re: Armada contemplated plan                     0.50         225.00
                    structure and claim objection


              SUBTOTAL:                                                                       [       4.60        2,070.00]

              8,420 - Restructurinqs

  111012017   JC      Review proposed exclusivity order and email with D. Blanks re: same              0.10          45.00


              SUBTOTAL:                                                                       [        0.10          45.001


                For professional seruices rendered                                                   23.60      $10,620.00

              Disbursements:

                                                                                                  Qtv/Price

              Bankruptcv

   11412017 Telephone                                                                                       1         7.22
              Telephone - Level 3 Communications invoice 9035388944 - Conference call                  7.22

   11912017 Airfare                                                                                         1 NO CHARGE
              Airfare - JC to/from Jacksonville                                                      333.20

              Meals                                                                                         1 NOCHARGE
              Meals - Dinner for JC in Jacksonville                                                   13.39

              Taxi                                                                                           1 NO CHARGE
              Taxi - JC from airport to Court hearing in Jacksonville                                 15.19

              Taxi                                                                                           1 NOCHARGE
              Taxi - JC from Court to airport in Jacksonville                                         25.69
            Case 3:16-bk-02232-JAF            Doc 144      Filed 08/08/19    Page 47 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                              Page     4


                                                                                      Qtv/Price         Amount

   11912017 Travel                                                                            1 NO CHARGE
            Travel - JC parking at JFK                                                   39.00

  111312017 Telephone                                                                         1              5.74
            Telephone - Level 3 Communications invoice 9035388944 - Conference call        5.74

  112312017 Telephone                                                                         1            30.00
            Telephone - CourtCall invoice 8091070 - Telephonic hearing                    30.00

            Telephone                                                                         1             10.77
            Telephone - Level 3 Communications invoice 9035388944 - Conference call       10.77

  113112017 Research                                                                          1             16.00
             Research - Westlaw charges for January 2017                                  16.00


             SUBTOTAL:                                                                            [         6e.73]


               Total costs                                                                                $69.73


               Total amount of this bill                                                              $10,689.73

               Previous balance                                                                       $39,723.34

 112712017 Payment - Thank You                                                                        ($13,215.01)

               Total payments and adjustments                                                         ($13,215.01)


               Balance due                                                                            $37,198.06




                                                Attorney Summary
Name                                                                             Hours     Rate           Amount
Jeff Chubak - Associate                                                          23.60   450.00       $10,620.00
              Case 3:16-bk-02232-JAF            Doc 144      Filed 08/08/19        Page 48 of 135

                                             STORCH AMINI P.C.
                                              2 Grand CentralTower
                                          140 East 45th Street, 25th Floor
                                               New York, NY 10017
                                                   212 4904100

lnvoice submifted to:
                                                                                               March 15, 2017
OfficialCommittee of Unsecured Creditors of RMS Titanic
                                                                                               File #7985.01
c/o BE Capital Management Fund LP
205 East 42nd Street, 14th Floor
New York, NY 10017                                                                             lnvoice # 29869
Attn: Thomas Braziel




              Professional Services

                                                                                                      Hours      Amount

              8120 - Asset Analvsis and Recovery

  211412017   JC    Teleconference with P. Gurfein re: museum status (.2); teleconference,              0.50      225.00
                    emails with T. Braziel re: same (.3)

  2t15t2017 JC      Teleconference with C. Broussard re: Armada proposal (.9); follow up                1.40      630.00
                    conference with P. Gurfein re: same (,5)


              SUBTOTAL:                                                                         [       1,e0      855.00]

              8130 - Asset Disoosition

   2t1t2017 JC      Teleconference with C. Broussard re: Armada plan proposal                           0.60      270.00

   2t3t2017 JC      Teleconference with P. Gurfein, T. Braziel re: Hamburg, National                    1.70      765.00
                    Maritime museum proposals (.7); follow up with T. Braziel re: same (.2);
                    review proof of service from central authority (.1); review form of NDA
                    from Glass Ratner, teleconference with T. Braziel re: NDA matters (.7)

   2t8t2017 JC       Review equity committee subpoena                                                   0.30      135.00

  2t1012017 JC       Review discovery protocol between debtors and equity committee                     0.30      135.00

  2t2212017 JC       Review and comment on proposed response to questions interposed in                 1.20      540.00
                     RFP process (.7); teleconference with P. Gurfein, email with J.
                     Cavender re: same (.5)

  212412017   JC     Review J, Cavender email re: Hamburg NDA                                           0.20       90.00


              SUBTOTAL                                                                           [      4.30     1,935,00]
              Case 3:16-bk-02232-JAF              Doc 144       Filed 08/08/19        Page 49 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                      Page   2


                                                                                                   Hours       Amount

              B150 - Meetinqs of and Communications with Creditors

   2n12017    JC    Review proof of service                                                         0.20         90.00

              JC    Draft, circulate agenda for committee call (.4); teleconference with T          0,70        315.00
                    Braziel re: B. Riley proposal (,3)

 212112017 JC       Draft agenda for committee call                                                 0.20         90.00

 212212017 JC       Teleconference with creditors committee                                         1.00        450.00


              SUBTOTAL:                                                                        |    210         945.001

              Bl 60 - Fee/Emplovment Applications

  211012017 JC      Review supplement to equity committee fee applications                          0.30        135.00

  211612017 JC      Hearing on fee applications                                                     0.50        225.00

  211712017 JC      Review fee order and emailwith R. Thames re: same                               0.20         90.00


              SUBTOTAL:                                                                        [    1.00        450.00]

              B190 - Other Contested Matters exc assumption/reiection mot.

  211312017   JC    Review claim objections filed by debtors (.7); emails with H. Siegel re:        0.90        405,00
                    same (.2)


              SUBTOTAL:                                                                        [    0.90        405.00]

              8230 - Financinq/Cash Collections

   21312017 JC       Review B. Williams report on cash flow, DIP financing                             0.40     180.00

   2n12017 JC        Review Great Rock Capitalfinancing                                                0.50     225.00

   21812017 JC      Teleconference with T. Braziel re: museum interest in DIP/sale (.2);               0.40     180.00
                    conference re: re-submission of JMP/Smithwood proposal (.2)

  211512017   JC     Teleconference with P. Gurfein (.3); review P. Gurfein letter re: exit            0.70     315.00
                     financing (.4)

  212112017   JC     Teleconference with M. Glade (,2); review term sheets for revised DIP             1.00     450.00
                     loans (.8)


              SUBTOTAL:                                                                        [       3.00    1,350.00]
            Case 3:16-bk-02232-JAF            Doc 144      Filed 08/08/19    Page 50 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                              Page       3


                                                                                          Hours            Amount
               For professional services rendered                                          13.20          $5,940.00

            Disbursements:

                                                                                       Qtv/Price

            Bankruptcv

  112512017 Telephone                                                                             1           13.36
            Telephone - Level 3 Communications, LLC invoice 9035401368 - Conference        13.36
            call

   21312017 Telephone                                                                             1            5.82
            Telephone - Level 3 Communications, LLC invoice 9035401368 - Conference         5.82
            call

   2t8t2 017 Telephone                                                                            1           10.74
            Telephone - Level 3 Communications, LLC invoice 9035401368 - Conference        10.74
             call

  211612017 Telephone                                                                             1           30.00
             Telephone - CourtCall invoice 8151639 - Telephonic hearing                    30.00

  212212017 Telephone                                                                             1           10.75
             Telephone' Level 3 Communications, LLC invoice 9035401 368 - Conference       10.75
             call


             SUBTOTAL                                                                                 [       70.67]


               Total costs                                                                                   $70.67


                Total amount of this bill                                                                 $6,010.67

                Previous balance                                                                      $37,198.06


                Balance due                                                                           $43,208.73




                                                Attorney Summary
Name                                                                             Hours     Rate             Amount
Jeff Chubak - Associate                                                          13.20   450.00           $5,940,00
              Case 3:16-bk-02232-JAF            Doc 144      Filed 08/08/19      Page 51 of 135

                                             STORCH AMINI P.C.
                                              2 Grand CentralTower
                                          140 East 45th Street, 25th Floor
                                               New York, NY 10017
                                                   212 4904100

Invoice submifted to:
                                                                                             April 14,2017
Official Committee of Unsecured Creditors of RMS Titanic
                                                                                             File #7985.01
c/o BE Capital Management Fund LP
205 East 42nd Street, 14th Floor
New York, NY 10017                                                                           lnvoice #29887
Attn: Thomas Braziel




              Professional Services

                                                                                                    Hours     Amount

              8120 - Asset Analvsis and Recoverv

  311712017   JC    Review memorandum of law in support of default and comment on                     1.40     630.00
                    same (1.2); emailwith P. Gurfein, J. Cavender re: same and expert
                    report (.2)


              SUBTOTAL:                                                                       [       1.40     630.00]

              8130 - Asset Disoosition

   3t3t2017 JC       Review Guernsey's RFP response                                                   0.30     135,00

  3t13t2017 JC       Review NOM letter re: Titanic artifacts from J. Cavender                         0.30     135.00


              SUBTOTAL:                                                                               0.60     270.001

              8150 - Meetinos of and Communications with Creditors

   3n12017  JC       Draft agenda for committee call and review RFP responses                         0.40     180.00

   31812017 JC       Host committee conference call                                                   1.00     450,00

  312012017 JC       Prepare agenda for committee call                                                0.30     135.00

  312212017 JC       Committee conference call(1); emailre:cash collateral/DlP budget (.2)            1.20     540.00


              SUBTOTAL:                                                                        [      2.90    1,305.00]

              8230 - Financing/Cash Collections

   31312017   JC     Emailwith J. Cavender re: Hamburg financing                                      0.30     135.00
              Case 3:16-bk-02232-JAF            Doc 144       Filed 08/08/19          Page 52 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                   Page 2
                                                                                                   Hours    Amount

 3t16t2017 JC       Teleconference with B. Murphy re: contemplated DlP, cash collateral             0.40      180.00
                    budget

 312012017    JC    Review Teneo DIP analysis                                                       0.20       90.00


              SUBTOTAL:                                                                        [    0.e0      405.00]

              8310 - Claims Administration and Obiections

  312012017 JC      Emailwith J. Cavender, D. Blanks re: PacBridge claim                            0.20       90.00

  313012017 JC      Review and comment on stay relief objection (.5); email with J.                 0.70      315.00
                    Cavender re: same (.2)


              SUBTOTAL:                                                                        [    0.90      405.00]

              B320 - Plan and Disclosure Statement

   31212017 JC      Teleconference with P, Gurfein re: equity committee plan term sheet             0.70      315.00

  311512017 JC      Conference with J. Cavender re: plan term sheet discussions (.4); follow        0.70      315.00
                    up conference with P. Gurfein (.3)

  3t16t2017 JC      Emailwith J. Cavender, P. Gurfein re: plan discussions (.4); analyze            1.50      675.00
                    term sheet under discussion and draft markup incorporating comments
                    to same (.7); email P. Gurfein, J. Cavender follow-up questions (.4)

  3t22t2017 JC      Teleconference with J. Cavender re: plan, executory contract, related           0.80      360.00
                    isues

  3t28t2017 JC      Emailwith J, Cavender re: insider lenders' offer to purchase operating          0.50      225.00
                    companies (.2); research re: competition requirement under 1129(b) (.3)

  3t29t2017 JC       Review and markup plan term sheeVRSA                                           1.40      630.00

  3t30t2017 JC      Emailwith J, Cavender re: exclusivity extension (.2); review and                2.00      900.00
                    comment on restructuring support agreement and term sheet (1.8)


              SUBTOTAL:                                                                        [    7.60     3,420.00]


                For professional services rendered                                                 14.30    $6,435.00
            Case 3:16-bk-02232-JAF            Doc 144      Filed 08/08/19   Page 53 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                             Page       3


            Disbursements:

                                                                                      Qtv/Price Amount
            Bankruotcv

   31812017 Telephone                                                                            1           8.53
            Telephone - Level 3 Communications, LLC invoice 9035413261 - Conference        8.53
            call

  311612017 Telephone                                                                            I           4.22
            Telephone - Level 3 Communications, LLC invoice 9035413261 - Conference        4.22
            call

  312212017 Telephone                                                                            1          16.61
            Telephone - Level3 Communications, LLC invoice 9035413261 - Conference        16.61
            call

  3t23t20 17 Telephone                                                                           1          30.00
             Telephone - CourtCall invoice 8217196 - Telephonic hearing                   30.00

  313012017 Telephone                                                                            1          37.00
            Telephone - CourtCall invoice 8233544 - Telephonic hearing                    37.00


             SUBTOTAL                                                                                I       e6.36]


               Totalcosts                                                                                  $96.36


               Total amount of this bill                                                                 $6,531.36

               Previous balance                                                                      $43,208.73


               Balance due                                                                           $49,740.09




                                                Attorney Summary
Name                                                                            Hours     Rate             Amount
Jeff Chubak - Associate                                                         14.30   450.00           $6,435.00
               Case 3:16-bk-02232-JAF             Doc 144       Filed 08/08/19        Page 54 of 135

                                                STORCH AMINI P.C.
                                                 2 Grand CentralTower
                                             140 East 45th Street, 25th Floor
                                                  New York, NY 10017
                                                      212 4904100

lnvoice submitted to:
                                                                                                  May 05, 2017
OfficialCommittee of Unsecured Creditors of RMS Titanic
                                                                                                  File #7985.01
c/o BE Capital Management Fund LP
205 East 42nd Street, 14th Floor
New York, NY 10017                                                                                lnvoice # 29968
Attn: Thomas Braziel




               Professional Services

                                                                                                         Hours      Amount

               8120 - Asset Analvsis and Recoverv

  411912017    JC    Review correspondence with insurance carrier re: coverage of equity                   1.00      450.00
                     committee claims


               SUBTOTAL:                                                                           [       1.00      450.00]

               B130 - Asset Disoosition

   4nt2017 JC        Review and comment on draft bidding procedures                                        0.70      315.00

  4t24t2017 JC       Review periodic report filed in E.D. Va. proceeding                                   0.40      180.00

  4t25t2017 JC       Review decision denying relief in adversary proceeding (1.2); email with              1.50      675.00
                     P. Gurfein, J. Cavender re: same (.3)

  4t2612017 JC       Teleconference with P. Gurfein, J. Cavender, B. Wainger re: decision                  1.00      450.00
                     denying substantive relief in adversary proceeding and next steps

               JC     Emailwith committee update memo re: decision in adversary                            0.60      270.00
                      proceeding and proposed next steps


               SUBTOTAL:                                                                            |      4.20     1,890.001

               B150 - Meetinqs of and Communications with Creditors

    41312017JC        Preparation for committee call, draft agenda                                         0.30      135.00

   41512017 JC        Preparation for committee call (.3); committee call re: various items (1)             1.30     585.00

  411412017 JC          Emailagenda re: upcoming committee call                                            0.30       135.00

  411912017 JC          Prepare for, attend committee conference call                                       1.00     450.00
              Case 3:16-bk-02232-JAF                 Doc 144    Filed 08/08/19       Page 55 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                           Page   2


                                                                                                           Hours    Amount


              SUBTOTAL:                                                                            t        2.90    1,305.001

              B1   60 - Fee/Employment Apolications

  411412017 JC        Finalize monthly fee statement, circulate same                                        0.10       45.00

  412012017 JC        Teleconferences with P. Gurfein, J. Cavender, T. Braziel re: Toutman                  0.60     270.00
                      Sanders, Landau Gottfried monthly fee statements

  412412017 AE         Prepared fee applications for December'16 thru March '17                             3.20      360.00

  412612017 JC         Draft second interim fee application; emailwith R. Thames re: filing same            2.20      990.00

  412812017 JC         Review application to employ Carr, Riggs as tax advisors                             0.50      225.00


              SUBTOTAL:                                                                            [        6.60    1,8e0,00]

              8185 - Assumption/Reiection of Leases and Contracts

  411412017 JC         Review filed Pirates motion                                                          0.80      360.00

  412812017 JC         Review Semmelconcerts license agreement motion                                       0.80      360.00


              SUBTOTAL:                                                                                [    1.60      720,00]

              8210 - Business Operations

  412412017 JC         Review and comment on Pirates-\A/ydah proposed form of order                         0.20       90.00

  412512017 JC         Attend hearing on Pirates-Wydah settlement motion                                    0.60      270.00


              SUBTOTAL:                                                                                [    0.80      360.001

              8230 - Financinq/Cash Collections

  4t13t2017 JC         Review and comment on DIP loan (1.5); emailwith R. Thames re: same                   2.10      945.00
                       (.2); teleconference with P. Gurfein re: DIP loan agreement (.4)

  4t14t2017 JC         Review and comment on DIP loan agreement (1.2); email,                               2.00      900.00
                       teleconference with J. Cavender re: same (.8)

  4t19t2017 JC         Review equity committee DIP loan comments; conference with P                          1.00     450.00
                       Gurfein re: same
              Case 3:16-bk-02232-JAF             Doc 144       Filed 08/08/19       Page 56 of 135




OfficialCommittee of Unsecured Creditors of RMS Titanic                                                   Page    3


                                                                                                  Hours     Amount

 4t2012017 JC       Review debtor-lender markup of DIP agreement and Pentwater term                2.20      990.00
                    sheet (1.5); email with P. Gurfein re: professional fee carveout issues
                    (.4); teleconference with J. Cavender re: same (.3)

 4t21t2017 JC       Finalize carveout language with P. Gurfein                                     0.40      180.00

 4t2412017 JC       Attention to DIP loan agreement, and emails with J. Cavender, P                0.50      225.00
                    Gurfein re: same

  412812017   JC    Review and comment on proposed form of DIP order                               0.80      360.00


              SUBTOTAL:                                                                       [    9.00     4,050.00]

              8310 - Claims Administration and Obiections

  4t13t2017 JC      Attend preliminary hearing on Fifth Avenue and lmageQuest-Beckman              1.60       720.00
                    claim objections (.6); emailwith committee status memo re: foregoing
                    and plan and DIP loan related matters and Pirates motion (1)


              SUBTOTAL:                                                                       [    1.60       720.00]

              8320 - Plan and Disclosure Statement

   4t3t2017 JC      Review and comment on plan term sheet, restructuring support                   2.80     1,260.00
                    agreement (1.8); teleconference with R. Thames re: foregoing (.4);
                    email, teleconference with J. Cavender re: same (.6)

   4t412017 JC      Review exclusivity motion; emailwith J. Cavender re: same                      0.40       180.00

   4t5t2017 JC      Attention to plan term sheet and PSA, review and comment on same               2.80     1,260.00

   4t6t2017 JC      Attention to plan term sheet and PSA, review and comment on same               3.10     1,395,00
                    (2.4); email, conference with R. Thames re: same (.4); conference with
                    P. Gurfein re: same (.3)

              JC     Conference with P. Gurfein re: DIP Financing, Thompson Hine                   0.30       135.00
                     representation

   4t7t2017 JC       Review and comment on PSA and term sheet (2.3); emailwith J.                    2,60   1,170.00
                     Cavender re: same (.3)

  4t10t2017 JC      Attention to PSA and term sheet (.7); teleconference with J. Cavender,           1.70     765.00
                    P. Gurfein re: markup to PSA and term sheet (1)

  4t2512017 JC       Review plan support agreement and term sheet markup (,6);                       1.10     495.00
                     teleconference, emails with P. Gurfein re: same (.5)
              Case 3:16-bk-02232-JAF             Doc 144       Filed 08/08/19       Page 57 of 135




OfficialCommittee of Unsecured Creditors of RMS Titanic                                                            Page   4

                                                                                                        Hours       Amount

  4t26t2017 JC       Teleconference with P. Gurfein re: reference price issues in PSA (.5);               1.40        630.00
                     conference with R. Thames re: same (.3); email with J. Cavender re:
                     foregoing (.6)

 412712017    JC     Attention to reference pricing issues and emails with P. Gurfein re: same            0.50        225.00


              SUBTOTAL:                                                                          [       16.70      7,515.00]


                For professional services rendered                                                      44.40 $18,900.00

              Disbursements:

                                                                                                     Qtv/Price

  313112017 Research                                                                                           1      419.80
              Research- Pacer charges for January through March 2017                                   419.80

   41512017 Telephone                                                                                          1        10.62
              Telephone - Level 3 Communications invoice 9035425081 - Conference call                    10.62

  411912017 Telephone                                                                                          1         3.44
              Telephone - Level 3 Communications invoice 9035425081 - Conference call                     3.44

  412012017   faxi                                                                                             1        58.40
              Taxi - JC home                                                                             58.40

              Telephone                                                                                        1        30.00
              Telephone - CourtCall invoice 8267988 - Telephonic hearing                                 30.00

  413012017 Research                                                                                           1       541.43
              Research - Westlaw charges for April 2017                                                 541.43


                 Totalcosts                                                                                         $1,063.69


                 Total amount of this bill                                                                         $19,963.69

                 Previous balance                                                                                  $49,740.09


                 Balance due                                                                                       $69,703.78




                                                   Attorney Summary
Name                                                                                     Hours          Rate          Amount
Jeff Chubak - Associate                                                                   41.20       450.00       $18,540.00
Adam Engel- Paralegal                                                                         3.20    112.50          $360.00
              Case 3:16-bk-02232-JAF            Doc 144       Filed 08/08/19       Page 58 of 135

                                              STORCH AMINI P.C.
                                               2 Grand CentralTower
                                           140 East 45th Street, 25th Floor
                                                NewYork, NY 10017
                                                    212 4904100

lnvoice submitted to:
                                                                                              June 12,2017
OfficialCommittee of Unsecured Creditors of RMS Titanic
                                                                                              File #7985.01
c/o BE Capital Management Fund LP
205 East 42nd Street, 14th Floor
New York, NY 10017                                                                            lnvoice # 30031
Attn: Thomas Braziel




              Professional Services

                                                                                                     Hours Amount
              8120 - Asset Analvsis and Recoverv

   51312017 JC      Review Liberty lnsurance coverage position letter                                  0.50      225.00

  511412017 JC      Attention to insurance coverage dispute                                            0.30      135.00


              SUBTOTAL:                                                                        [       0.80      360.001

              8130 - Asset Disoosition

   5t1t2017 JC      Review P. Gurfein memo re: decision in adversary proceeding on                     0.50      225.00
                    substantive relief

  5t10t2017 JC      Attention to Department of Commerce Appropriations Act, 2017                       0.50      225.00

  5t22t2017 JC      Review teaser and confidential information memorandum (1.4);                       2.00      900.00
                    research re: appropriations act Titanic clause (.6)

  5t24t2017 JC      Teleconference with B. Murphy re: PR firm selection, marketing process             0.60      270.00

  5t25t2017 JC      Teleconference with B. Wainger re: appropriations act clause limiting              1.20      540.00
                    value of salvor-in-possession rights (.8); teleconference with M. Glade
                    re: various issues (.4)


              SUBTOTAL:                                                                         [      4.80     2,160.00]

              8150 - Meetinqs of and Communications with Creditors

   51112017 JC       Draft agenda for committee call; emailwith committee re: same                     0.50       225.00

   51312017 JC       Host committee call (1); draft minutes of same (.3)                                1.30      585,00

  511012017 JC       Emailwith committee re: PSA, term sheet, and PSA motion markup                    0.80       360.00
              Case 3:16-bk-02232-JAF            Doc 144       Filed 08/08/19        Page 59 of 135




OfficialCommittee of Unsecured Creditors of RMS Titanic                                                    Page     2


                                                                                                   Hours    Amount

 5t14t2017 JC      Draft update memo to committee and circulate draft agenda for                    0,90        405.00
                   committee call (.6); conference with H. Siegel (Euclid) re: chapter    11
                   case (.3)

  5t16t2017 JC      Draft agenda for committee call; provide update re: DIP loan and PSA            0.60        270.00
                    term sheet

  5t17t2017 JC      Conference with H. Siegel (Euclid) re: sale/plan status                         0,50        225.00

  5t2212017 JC      Preparation for committee call; drafVemail agenda re: same                      0.60        270.00

  5t23t2017 JC      Emails re: rescheduling committee call                                          0.20         90.00

  5t25t2017 JC      Preparation for committee call                                                  0.80        360.00

  5t26t2017 JC      Committee call re: various issues (1.2); draft minutes re: same (.4)            1.60        720.00


              SUBTOTAL:                                                                        [    7.80    3,510.001

              8160 - Fee/Emplovment Apolications

  511412017   JC    Attention to monthly fee statement (.2); emailwith B. Murphy, P. Gurfein        0,80        360.00
                    re: GlassRatner compensation adjustment and review markup of same
                    (.6)

  5t26t2017 JC      Review application to employ Yann Anguila                                       1.20        540.00

  5t30t2017 JC      Review KeksUSitrick & Co. engagement terms (.8); review application to          2.00        900.00
                    employ Y. Anguila as administrative law expert (1.2)


              SUBTOTAL:                                                                        [    4.00    1,800.00]

              8.210 - Business Ooerations

   5t1t2017 JC      Emailwith J. Cavender re: Orlando lease for Dinosaurs exhibit; review           0.70        315.00
                    related lease

   5t3t2017 JC      Review response to information requests re: Orlando proposal                     0.40       180.00

  5t11t2017 JC      Review and comment on retention/incentive plans (1.2); review     P              1,50       675.00
                    Gurfein comments to same (.3)


              SUBTOTAL                                                                         [     2.60   1   ,170.00]
              Case 3:16-bk-02232-JAF              Doc 144      Filed 08/08/19        Page 60 of 135




OfficialCommittee of Unsecured Creditors of RMS Titanic                                                       Page     3


                                                                                                      Hours    Amount

              8230 - Financinq/Cash Collections

   51112017   JC    Review and markup proposed DIP order and email with J, Cavender re:                0.40        180.00
                    same

   5t4t2017 JC      Emailwith P. Gurfein, J. Cavender re: DIP matters                                  0.30        135.00

   5t9t2017 JC      Review DIP budget; emailwith J. Cavender re: same                                  0.50        225.00

  st11t2017 JC      Review markup of DIP loan                                                          0.30        135.00

  5t12t2017 JC      Email re: Chapter 7 trustee carveout on DIP loan; conference with P                0,40        180.00
                    Gurfein re: same


              SUBTOTAL:                                                                           [    1.90        855.00]

              8250 - Real Estate

  511512017   JC    Attention to email re: proposed Orlando lease/Dinosaur exhibit                     0.40        180.00


              SUBTOTAL:                                                                           [    0.40        180.00]

              8310 - Claims Administration and Obiections

   51812017   JC     ReviewlmageQuest-Beckmanmediationstatement                                        0.40        180.00


              SUBTOTAL:                                                                           [    0.40        180.00]

              8320 - Plan and Disclosure Statement

   51112017   JC     Emailwith J. Cavender re: PSA                                                     0.20         90.00

   5t512017 JC       Review proposed changes to plan term sheet and plan support                       2.60    1   ,170.00
                     agreement (1.2); email with committee re: same (.4); review motion to
                     approve plan support agreement and emailwith J. Cavender re: initial
                     reactions (1)

   5t8t2017 JC       Review DIP motion, and further markup to underlying agreement (1.7);              2j0         945.00
                     emailwith committee re: same (.4)

              JC     Review exclusivity motion (.5); teleconference with J. Cavender re: term          1.10        495.00
                     sheet, PSA (.3); teleconference with B. Murphy re: contemplated sale
                     timeline (.3)

   5t9t2017 JC       Review exclusivity motion, motion to continue hearing on exclusivity (.8);        1.00        450.00
                     emailwith J. Cavender re: same (.2)
            Case 3:16-bk-02232-JAF               Doc 144       Filed 08/08/19      Page 61 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                        Page    4

                                                                                                    Hours        Amount

  5t10t2017 JC       Review redlined PSA, term sheet, and PSA motion                                  0.80         360,00

  5t11t2017 JC      Teleconference with J, Cavender re: PSA, term sheet, motion                       0.50         225.00

  5t12t2017 JC       Review markup to PSA; attention to email re: PR firm                             0.40         180.00

  5t15t2017 JC      Attention to email re: selection of PR firm as PSA milestone                      0.30         135.00

  5t16t2017 JC      Attention to emails re: retention of PR firm                                      0.30         135.00

  5t18t2017 JC       Conference with B. Goodman re: PSA (.2); review finalized motions                 2.70      1,215.00
                     (1.8); review contemplated 8-k filing and email with B. Goodman re:
                     same (.7)


            SUBTOTAL:                                                                         [       12,00      5,400.00]


                 For professional services rendered                                                   34.70 $15,615.00

            Disbursements:

                                                                                                  Qtv/Price

  412512017 Telephone                                                                                       1        30.00
            Telephone - CourtCall invoice 8299589 - Telephonic hearing                                30.00

   51312017 Telephone                                                                                       1        14.14
            Telephone - Level 3 Communications invoice 9035436777 - Conference call                   14.14

  511812017 Telephone                                                                                       1        30.00
             Telephone - CourtCall invoice 8342398 - Telephonic hearing                               30.00


                 Total costs                                                                                        $74.',t4


                 Total amount of this bill                                                                      $15,689.14

                 Previous balance                                                                               $69,703.78


                 Balance due                                                                                    $85,392.92




                                                   Attorney Summary
Name                                                                                       Hours     Rate          Amount
Jeff Chubak - Associate                                                                    34.70   450,00       $15,615.00
              Case 3:16-bk-02232-JAF            Doc 144       Filed 08/08/19        Page 62 of 135

                                              STORCH AMINI P.C.
                                               2 Grand CentralTower
                                           140 East 45th Street, 25th Floor
                                                New York, NY 10017
                                                    212 4904100

lnvoice submitted to:
                                                                                             July 5, 2017
Official Committee of Unsecured Creditors of RMS Titanic
                                                                                             File #7985.01
c/o BE Capital Management Fund LP
205 East 42nd Street, 14th Floor
                                                                                             lnvoice # 30089
New York, NY 10017
Attn: Thomas Braziel




              Professional Services

                                                                                                    Hours      Amount

              B130 - Asset Disposition

   61212017   JC    Review Armada subpoena (.4); review Water Splash v. Menon re:                     0,80      360.00
                    Hague Convention service (.4)

   6t5t2017 JC      Teleconference with P. Gurfein re: sale process, incentive plan                    1.00     450.00
                    proposals, FA engagement terms and review underlying documents in
                    connection with same

  6t14t2017 JC       Review Kekst communication action plan and message blueprint                      0.40     180.00

  6t15t2017 JC      Teleconference with estate professionals and Kekst re: PR strategy                 1.70     765.00
                    (1.2); email, teleconference with P. Gurfein re: PR strategy (.5)

  6t19t2017 JC       Review sale process memo and equity committee comments to same                    0.40     180.00

  6t20t2017 JC       Review sale update from FAs                                                       0.30     135.00

  6t21t2017 JC       Emailwith committee update re: sale process, SEC/DOJ comments on                  0,80     360.00
                     PSA motion (.5); follow up conference with T. Braziel re: same (.3)

  6t22t2017 JC       Review data room (1); attend France adversary proceeding hearing (.5)             1.50     675.00

  6t23t2017 JC       Review proposed form of order on France adversary procedural                      1.00     450.00
                     matters, emailwith P. Gurfein, R. Thames re: same (.5); review United
                     States report in response to RMST's periodic report (.5)

  6t27t2017 JC       Emailwith B. Murphy regarding sale process                                        0.40     180.00

  6t29t2017 JC       Review transcript of Virginia hearing on status reports                           1.00     450,00

  6t30t2017 JC       Review media attention re: potential J. Cameron bid; NBC segment                  0.50     225.00


              SUBTOTAL:                                                                        [       9.80    4,410.00]
              Case 3:16-bk-02232-JAF              Doc 144        Filed 08/08/19     Page 63 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                    Page   2


                                                                                                    Hours    Amount

              B150 - Meetinqs of and Communications with Creditors

 612912017    JC      Emailwith committee status memo re: hearing, sale process, status              1.20     540.00
                      conference in Virginia action

  613012017   JC      Emails with J. Sanna re: sale/confirmation timetable                           0.30     135.00


              SUBTOTAL:                                                                         [    1.50     675.00]

              B1   60 - Fee/Emplovment Applications

   61212017 JC        Review equity committee fee applications                                       0.80     360.00

   61512017 JC         Review and sign FA sharing agreement with equity committee (.7);              0.90     405.00
                      emailwith R. Heekin re: same (.2)

   6nDU7      JC       Review Teneo fee application, GlassRatner motion to modify                    1.50     675.00
                       engagement terms

  611512017   JC       Finalize monthly fee statement                                                0.20       90.00


              SUBTOTAL:                                                                         [    3.40    1,530.00]

              8210 - Business Operations

  613012017   JC       Review proposed incentive/retention plans and emailwith J, Cavender           1.50     675.00
                       re: same


              SUBTOTAL:                                                                         [    1,50     675.00]

              8230 - Financinq/Cash Collections

  612712017 JC         Review final DIP order; emailwith S. Roach re: same                           0.30      135.00

  612912017 JC         Attend hearing on DIP motion                                                  0.50      225.00


              SUBTOTAL:                                                                         t    0.80      360.001

              8320 - Plan and Disclosure Statement

  611212017   JC       Teleconference with J. Cavender, P. Gurfein re: potential NOAA                0.80      360,00
                       objection to plan support agreement

  612012017   JC       Conference with J. Cavender, P. Gurfein re: SEC inquiry re: PSA motion        0.50      225.00
             Case 3:16-bk-02232-JAF              Doc 144       Filed 08/08/19       Page 64 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                       Page     3


                                                                                                    Hours        Amount

  6t22t2017 JC      Review Commerce Department objection to PSA motion (1.4); email                   3.30       1,485.00
                    with committee re: same (.8); conferences with J. Cavender, P. Gurfein
                    re: same (1.1)

  6t26t2017 JC       Emails, teleconferences with J. Cavender re: Department of Commerce              0.50         225.00
                     PSA motion objection

  6t27t2017 JC       Attention to resolving commerce department objection to PSA motion               0.80         360,00
                     (.4); telephone conferences with J. Cavender, P. Gurfein re: same (.4)

  6t29t2017 JC       Attend hearing on PSA motion (.5); conference with R. Thames re:                 1.q0         450.00
                     substantive consolidation remarks by UST (and Commerce Department)
                     and next steps (.5)

  6t30t2017 JC       Emailwith J. Cavender re: preliminary substantive consolidation                  0.30         135.00
                     confirmation objections


            SUBTOTAL:                                                                         |       7.20       3,240.001


                 For professional services rendered                                                  24.20 $10,890.00

             Disbursements:

                                                                                                  Qtv/Price

   61812017 Telephone                                                                                      1         30.00
             Telephone - CourtCall invoice 8396369 - Telephonic hearing                              30.00


                 Total costs                                                                                       $30.00


                 Total amount of this bill                                                                     $10,920.00

                 Previous balance                                                                              $85,392.92

 613012017 Payment - Thank You                                                                                 ($12,357.ee)

                 Total payments and adjustments                                                                ($12,357.99)


                 Balance due                                                                                   $83,954.93




                                                   Attorney Summary
Name                                                                                     Hours      Rate          Amount
Jeff Chubak - Associate                                                                  24.20    450.00       $10,890.00
              Case 3:16-bk-02232-JAF            Doc 144       Filed 08/08/19         Page 65 of 135

                                              STORCH AMINI P.C.
                                               2 Grand CentralTower
                                           140 East 45th Street, 25th Floor
                                                New York, NY 10017
                                                    212 4904100

lnvoice submitted to:
                                                                                            August 9,2017
Official Committee of Unsecured Creditors of RMS Titanic
                                                                                             File #7985.01
c/o BE Capital Management Fund LP
205 East 42nd Street, 14th Floor
New York, NY 10017
                                                                                             lnvoice # 30212
Attn: Thomas Braziel




              Professional Services

                                                                                                    Hours      Amount

              B130 - Asset Disposition

  7111t2017   JC    Review FA status update; emailwith B. Murphy re: EDVA hearing                     0.50      225.00
                    transcript, Cameron grouP

  7t13t2017 JC       Review draft supplementation submission in support of default motion             2.20      990.00
                     and supporting affidavits in France adversary

  7t21t2017 JC       Teleconference with FAs and Debtors counsel re: status of LOI process            1.20      540.00

  7t28t2017 JC       Conference with P. Gurfein re: Armada LOI (.4); review B. Murphy                 1.40      630.00
                     analysis comparing various LOls (1)

  7t31t2017 JC       Teleconference with GlassRatner, Licoln, J. Cavender, P. Gudein re                1.50     675.00
                     LOls and sale process


              SUBTOTAL:                                                                        [      6.80     3,060.00]

              B150 - Meetinqs of and Communications with Creditors

  711012017 JC       Draft update memo to committee re: various issues                                 1.20     540.00

  711212017 JC       Teleconference with creditors re: PSA motion and France adversary                 0.50      225.00
                     proceeding

  712112017 JC       Status update to committee re: sale process and court filings                     0.80      360.00

  712512017 JC       Emailwith committee re: status update re: LOls received                           0.50      225.00

  712712017 JC       Review Armada LOI; draft summary memorandum re: LOls                              2.80    1,260.00

  712812017 JC       Conference with committee re: LOls submitted; draft                               2,00      900.00
                     analysis/comparison re: same
              Case 3:16-bk-02232-JAF              Doc 144    Filed 08/08/19        Page 66 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                       Page   2


                                                                                                       Hours Amount
 7t31t2017 JC      Attend committee call re: sale/plan process (1.2); draft minutes re: same            1.50     675.00
                    (.3)



              SUBTOTAL:                                                                        t        9.30    4,185.001

              B160 - Fee/Emplovment Aoplications

   71512017   JC    Draft schedule re: outstanding payments due under fee applications and              0.50     22s.00
                    monthly fee statements

  711812017 JC      Review equity committee compensation application                                    0.40      180.00

  711912017 JC      Attention to amendment to fee order; email with J. Brown re: same                   0.30      135.00


              SUBTOTAL:                                                                        |        1.20      540.001

              8210 - Business Operations

   71612017   JC    Review/analyze retention/incentive plan documents                                   1.20      540.00

   7n12017    JC    Teleconference with P. Gurfein; emailwith B. Murphy re: intercompany                0,50      225.00
                    accounting analysis

  711012017   JC    Email with B. Murphy to follow up re: intercompany accounting analysis              0.50      225.00

  711312017   JC    Review KEIP, KERP documentation, substantive motion and redaction                   1.80      810.00
                    motion; emailwith J. Cavender re: same


              SUBTOTAL:                                                                            [    4.00    1,800.00]

              8230 - Financinq/Cash Collections

  712512017   JC    Review draft motion and order to make DIP loan effective nunc pro tunc;             0.70      315.00
                    emailwith S. Roach re: same (.5); email with J. Cavender, P. Gurfein re:
                    same (.2)


              SUBTOTAL:                                                                            [     0.70     315.00]

              8320 - Plan and Disclosure Statement

  712512017   JC     Teleconference with S. Roach re: disclosure statement explanation re:               0.50     225.00
                     substantive consolidation (.3); email re: exclusivity extension (.2)

  713112017   JC     Review draft exclusivity motion; emailwith J. Cavender re: same                     0.40      180.00
            Case 3:16-bk-02232-JAF            Doc 144      Filed 08/08/19   Page 67 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                              Page    3


                                                                                            Hours       Amount


            SUBTOTAL:                                                                 [       0.e0        405.00]


              For professional services rendered                                             22.90 $10,305.00

            Disbursements:

                                                                                          Qtv/Price

  512612017 Telephone                                                                             1         9.21
            Telephone - Level 3 Communications, LLC invoice 9035448350 - Conference            9.21
            call

  612212017 Telephone                                                                             1        30.00
            Telephone - CourtCall invoice 8425001 - Telephonic hearing                        30.00

  612612017 Meals                                                                                 1        20.34
             Meals - Dinner for JC                                                            20.34

  612912017 Telephone                                                                             1        37.00
            Telephone - CourtCall invoice 8442417 - Telephonic hearing                        37.00

  613012017 Research                                                                              1       157.62
             Research - Westlaw charges for June 2017                                        157.62

             Research                                                                             1       193.60
             Research- Pacer charges for April through June 2017                             193,60


               Total costs                                                                               $447.77


               Total amount of this bill                                                              $10,752.77

               Previous balance                                                                       $83,954.93

 711012017 Payment - Thank You                                                                        ($66,131.e3)
  81912017 Payment - Thank You                                                                         ($8,742.00)

               Total payments and adjustments                                                         ($74,873.93)


               Balance due                                                                            $19,833.77




                                                Attorney Summary
Name                                                                            Hours Rate                Amount
Jeff Chubak - Associate                                                          22.90 450.00 $10,305.00
              Case 3:16-bk-02232-JAF              Doc 144      Filed 08/08/19     Page 68 of 135

                                                STORCH AMINI P.C.
                                                2 Grand CentralTower
                                            140 East 45th Street, 25th Floor
                                                 New York, NY 10017
                                                      212 4904100

lnvoice submitted to:
                                                                                           September 11,2017
Official Committee of Unsecured Creditors of RMS Titanic
                                                                                           File #7985.01
c/o BE Capital Management Fund LP
205 East 42nd Street, 14th Floor
                                                                                           lnvoice # 30236
New York, NY 10017
Attn: Thomas Braziel




              Professional Services

                                                                                                   Hours     Amount

              B130 - Asset Disposition

   81112017 JC      Review periodic report from EDVA proceeding                                     0.50      225.00

  811712017 JC      Conference with R. Heekin re: hearing on adversary proceeding                   0,50      225.00

  812412017 JC      Conference with B. Murphy re: sale process (.3); review management              2.20      990.00
                    presentation, Armada LOI (1.5); conference with P. Gurfein re: foregoing
                    (.4)

  813112017   JC     Review B. Murphy analysis of Armada LOI                                        0.30      135.00


              SUBTOTAL:                                                                        [    3.50     1,575.00]

              8150 - Meetinqs of and Communications with Creditors

   81212017 JC       Teleconference with committee re: sale status                                  1.00      450.00

  811012017 JC       Emailwith committee re: PEM-Museum of Broadcast Studios Licensing              0.50      225.00
                     transaction

  813112017   JC     Send update memo to committee re: 8/31 hearing, sale process,                  0.50       225.00
                     salvor-in-possession rights


              SUBTOTAL:                                                                        [     2.00      900.00]

              B160 - Fee/Emplovment Applications

  811412017 JC       Review/transmit monthly fee statement                                           0.10       45.00

  812112017 JC       Draft third interim fee application                                             2.20      990.00

            JS       Checked fee application calculations for JC                                     1.40      138.60
              Case 3:16-bk-02232-JAF              Doc 144      Filed 08/08/19    Page 69 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                             Page 2
                                                                                                 Hours    Amount

 812212017    JC    Finalize fee application and email R. Heekin re: same                         0.50        225.00


              SUBTOTAL:                                                                      |    4.20    1,398.601

              B185 - Assumption/Reiection of Leases and Contracts

  812212017   JC    Review SNl/promoter motion                                                    0.50        225.00


              SUBTOTAL:                                                                      [    0.50        225.00]

              8190 - Other Contested Matters exc assumption/rejection mot.

  8t30t2017 JC      Review US Trustee objection to KEIP (.5); conference with J. Cavender         1.70        765.00
                    re: same (.4); markup M. Glade declaration (.3); review emails from P.
                    Gurfein re: comments to objection/declaration (.5)

  8t31t2017 JC      Conference with R. Thames re: US Trustee KEIP objection (.4); attend          2.40    1,080.00
                    hearing on KEIP, KERP motion, exclusivity motion and motion to
                    assume promoter agreement with Universal Studios and approve SNL
                    dealmemo (2)


              SUBTOTAL:                                                                      [    4.10    1   ,845.00]

              8210 - Business Operations

  8t10t2017 JC      Review PEM-Museum of Broadcast Communications finaldeal                       2.40    1,080,00
                    memorandum and related Universal Studios Licensing agreement and
                    proposed amendment (2); analyze projected revenues from
                    contemplated transaction (.4)

  8t1112017 JC       Emailwith debtors counsel re: PEM-Museum of Broadcast-Universal              0.50        225.00
                     Studios Licensing transaction

  813112017   JC     Review press release re: new expedition                                      0.30        135.00


              SUBTOTAL:                                                                      [    3.20     1,440.00]

              8230 - Financinq/Cash Collections

  812212017   JC     Review DIP budget                                                            0.30         135.00


              SUBTOTAL:                                                                      [    0,30         135.00]


                 For professional services rendered                                               17.80   $7,518.60
             Case 3:16-bk-02232-JAF           Doc 144      Filed 08/08/19   Page 70 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                           Page    3


            Disbursements

                                                                                      Qtv/Price      Amount

  713112017 Telephone                                                                          1         8.56
            Telephone - Level 3 Communications, LLC invoice 9035470692 - Conference       8.56
            call


               Total costs                                                                              $8.56


               Total amount of this bill                                                            $7,527.16

               Previous balance                                                                    $19,833.77


               Balance due                                                                         $27,360.93




                                                Attorney Summary
Name                                                                            Hours Rate            Amount
Jeff Chubak - Associate                                                         16.40 450,00        $7,380.00
Julie Sher - Paralegal                                                           1.40 99.00           $138.60
              Case 3:16-bk-02232-JAF             Doc 144       Filed 08/08/19        Page 71 of 135

                                               STORCH AMINI P.C.
                                                2 Grand CentralTower
                                            140 East 45th Street, 25th Floor
                                                 New York, NY 10017
                                                     212 4904100

lnvoice submifted to:
                                                                                               October 9,2017
Official Committee of Unsecured Creditors of RMS Titanic
                                                                                               File #7985.01
c/o BE Capital Management Fund LP
205 East 42nd Street, 14th Floor
New York, NY 10017                                                                             lnvoice # 30301
Attn: Thomas Braziel




              Professional Services

                                                                                                       Hours     Amount

              81 10 - Case Administration

  912812017   JC    Attention to scheduling omnibus hearing dates; emailwith J. Brown,     P            0,40      180.00
                    Gurfein re: same


              SUBTOTAL:                                                                            [    0.40      180.00]

              8120 - Asset Analysis and Recoverv

  912712017   JC     Review D&O coverage motion (.4); emailwith J. Cavender, P. Gurfein                 0.60      270.00
                     re: same (.2)

  9t29t2017 JC       Review P. Gurfein markup of D&O motion and email with J. Cavender,                 0.20       90.00
                     P. Gurfein re: same


              SUBTOTAL:                                                                            [    0.80      360.00]

              B130 - Asset Disoosition

  9t14t2017 JC       Review Armada LOI (1.2); email with B. Murphy re: 1129(b) issues                   2.60     1,170.00
                     associated with same (.4); conference with B. Murphy re: same and
                     sales status (.5); conferences with P. Gurfein re: LOI and sale status (.5)

  9t15t2017 JC       Review Lincoln lnternational LOI analysis (,4); conference with J                  0.80      360.00
                     Cavender re: LOI and sale status (.4)

  9t19t2017 JC       Emails with J. Cavender, P. Gurfein re: sale timetable extension,                  0.80      360.00
                     potential bids

  9t20t2017 JC       Conferences, emails with B. Murphy re: sale process (1.3); emails with              1.70     765.00
                     P. Gurfein, J. Cavender re: sale timing (.4)
              Case 3:16-bk-02232-JAF            Doc 144        Filed 08/08/19       Page 72 of 135




OfficialCommittee of Unsecured Creditors of RMS Titanic                                                      Page   2


                                                                                                     Hours    Amount

 912512017    JC    Emailwith J. Cavender re: sale timetable                                          0.20      90.00


              SUBTOTAL:                                                                          [    6.10    2,745.001

              B140 - Relief from Stav/Adequate Protection Proceedings

  911212017   JC    Review and comment on proposed stipulation re: relief from stay to                1.40     630.00
                    access D&O insurance policy proceeds (1); conference with T, Karcher
                    (D&O counsel) re: same (.4)

  911312017   JC    Emailwith J. Cavender, P, Gurfein re: proposed stipulation re: stay relief        0,20       90.00


              SUBTOTAL:                                                                          [    1.60      720.00]

              8150 - Meetings of and Communications with Creditors

   91112017   JC    Correspondence with committee re: sale process, adversary/hearing,                0.60      270.00
                    and salvage rights LOI

  911912017 JC      Update committee re: sale process                                                 0.80      360.00

  912012017 JC       Emails with committee re: sale process                                           0.40      180.00

  912512017 JC      Teleconferences with creditors re: sale process (.5); review press                0.70      315.00
                    release from Kekst (.2)

  912612017   JC     Review revised press release                                                     0.20       90.00


              SUBTOTAL:                                                                          |    2.70    1,215.001

              B160 - Fee/Emplovment Applications

  912812017   JC     Emailwith R. Thames re: fee application                                          0.10       45.00


              SUBTOTAL:                                                                          [    0.10       45.00]

              8210 - Busin     Ooerations

   9t1t2017 JC       Review StoryTech LOI and accompanying press release (.6); review P               1.00      450.00
                     Gurfein markup (.2); emailwith J. Cavender re: same (.2)

   9t6t2017 JC       Media inquiry re: StoryTech LOI (.3); review proposed order on                   0.60      270.00
                     KEIP/KERP motions (.3)


              SUBTOTAL:                                                                          [    1.60      720.00]
             Case 3:16-bk-02232-JAF          Doc 144      Filed 08/08/19   Page 73 of 135




OfficialCommittee of Unsecured Creditors of RMS Titanic                                            Page    3


                                                                                       Hours         Amount
              For professional services rendered                                        13.30      $5,985.00

            Disbursements:

                                                                                    Qtv/Price

  813112017 Telephone                                                                          1       51.00
            Telephone - CourtCall invoice 8559170 - Telephonic hearing                  51.00

  913012017 Research                                                                           1      650.34
            Research - Westlaw charges for September 2017                              650.34


               Totalcosts                                                                            $701.34


               Total amount of this bill                                                            $6,686.34

               Previous balance                                                                    $27,360.93

 912512017 Payment - Thank You                                                                     ($8,691.77)

               Total payments and adjustments                                                      ($8,691.77)


               Balance due                                                                         $25,355.50




                                               Attorney Summary
Name                                                                          Hours     Rate
Jeff Chubak - Associate                                                       13.30   450.00        $5,985.00
              Case 3:16-bk-02232-JAF            Doc 144       Filed 08/08/19        Page 74 of 135

                                             STORCH AMINI P.C.
                                               2 Grand CentralTower
                                           140 East 45th Street, 25th Floor
                                                New York, NY 10017
                                                    212 4904100

lnvoice submitted to:
                                                                                              November 10,2017
Official Committee of Unsecured Creditors of RMS Titanic
                                                                                              File #7985.01
c/o BE Capital Management Fund LP
228 Park Ave. S #63787
                                                                                              lnvoice # 30371
New York, NY 10003-1502
Attn: Thomas Braziel




              Professional Services

                                                                                                     Hours      Amount

              8120 - Asset Analvsis and Recoverv

  101212017   Jc    Review and comment on D&o motion ('3); emailwith J' Brown re: same                 0.40      180.00
                    (.1 )



              SUBTOTAL:                                                                         [      0.40      180.00]

              8130 - Asset Disposition

  10t412017   JC    Emailwith B. Murphy re: sale process, status of respective bids (.a);              0.70      315.00
                    emailwith P. Gurfein re: same (.3)

  10t8t2017 JC      Conference with R. Heekin re: PacBridge term sheet (.4); conference                1.80      810.00
                    with P. Gurfein re: same (.4); conference with J. Cavender, P. Gurfein,
                    J. Brown, GlassRatner, Lincoln re: term sheet and next steps (1)

 10t11t2017 JC      Teleconferences with J. Cavender, P. Gurfein re: sale process                      0.40      180.00

 10t15t2017 JC       Review Debtor response to equity committee correspondence (.4);                   0.80      360.00
                     conference with P. Gurfein re: equity committee correspondence re:
                     sale process (.4)

 10t16t2017 JC       Conference with J. Cavender re: correspondence re: sale process                   0.50      225.00

 10t17t2017 JC       Detailed memorandum to committee re: sale process and next steps (1);             1.30      585.00
                     conference with P. Gurfein re: same (.3)

 10t19t2017 JC       Attention to correspondence re: sale process from P. Gurfein (,5);                1.40      630.00
                     conference with P. Gurfein, J. Cavender re: same (.6); conference with
                     R. Heekin re: sale process (.3)

 10t20t2017 JC       Conference with J. Cavender re: stalking horse selection (,4); emailwith          0.60      270.00
                     S. Roach re: same (.2)
              Case 3:16-bk-02232-JAF              Doc 144        Filed 08/08/19       Page 75 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                   Page        2


                                                                                                   Hours      Amount

10t2312017 JC         Review draft PacBridge APA                                                    1.50       675.00

10t24t2017 JC         Email with J, Cavender, S. Roach, P. Gurfein re: selection of stalking        0.30        135.00
                      horse bidder

10t27t2017 JC         Analysis of sale options given PacBridge withdrawal as stalking horse         0.80        360.00

10t3012017 JC         Emails with J. Cavender re: sale process                                      0.40        180,00

10t31t2017 JC         Conferences with P. Gurfein, J. Cavender re: sale process                     1.00        450.00


              SUBTOTAL:                                                                        [   11   .50   5,1   75.00]

              8140 - Relief from Stav/Adeouate Protection Proceedinqs

 1011812017   JC      Hearing on motion for stay relief to access D&O policy proceeds               0,50        225.00


              SUBTOTAL:                                                                        [    0.50        225.00]

              8150 - Meetinqs of and Communications with Creditors

 1012312017 JC        Teleconference with H. Siegel (Euclid lnv.) re: sale process                  0.40        180.00

 1012412017 JC        Teleconference, emails with H. Siegel re: plan/sale timetable                 0.50        225.00

 1012712017 JC        Emailwith committee re: sale process update/PacBridge withdrawal              0.80        360.00

 1013112017 JC        Conference with committee re: sale process (1); conference with H.            1.70        765.00
                      Siegel (Euclid) re: same (.3); follow-up emailwith committee (.4)


              SUBTOTAL:                                                                        [    3,40       1,530.00]

              B1   60 - Fee/Employment Aoplications

 1011112017   JC      Serve monthly fee statement                                                   0.10             45.00

 1012312017   JC      Review filed fee applications                                                    0.60     270.00


              SUBTOTAL:                                                                        [       0.70         315.001

              8230 - Financinq/Cash Collections

 1013012017   JC      Attention to DIP loan-related matters                                            0.20          90.00


              SUBTOTAL:                                                                        [        0.20         e0.00]
             Case 3:16-bk-02232-JAF              Doc 144       Filed 08/08/19   Page 76 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                               Page   3


                                                                                             Hours      Amount

             8320 - Plan and Disclosure Statement

1011912017 JC        Review exclusivity motion; emailS. Roach re: same                          0.50      225.00

1012512017 JC        Emailwith H. Siegel re: plan-related matters                               0.40      180.00


             SUBTOTAL:                                                                 [        0,e0      405.00]


               For professional services rendered                                              17.60   $7,920.00

             Disbursements:

                                                                                           Qtv/Price

  913012017 Research                                                                               1      189.40
             Research- Pacer charges for July through September 2017                          189,40

 1011612017 Telephone                                                                              1         9.91
             Telephone - Level 3 Communications, LLC invoice 9035491622 - Conference            9.91
             calls

 1011812017 Telephone                                                                              1        30.00
             Telephone - CourtCall invoice 8660679 - Telephonic hearing                        30.00

 1011912017 Telephone                                                                              1        20.25
             Telephone - Level 3 Communications, LLC invoice 9035491622 - Conference           20.25
             calls

 1012312017 Telephone                                                                              I         8.66
             Telephone - Level 3 Communications, LLC invoice 9035491622 - Conference            8.66
             call

 1013112017 Research                                                                               1     1,382.54
             Research - Westlaw charges for October 2017                                    1,382.54


               Total costs                                                                              $t,640.76


               Total amount of this bill                                                                $9,560.76

                Previous balance                                                                       $25,355.50

1012612017 Payment - Thank You                                                                         ($6,023.44)

                Total payments and adjustments                                                         ($6,023.44)


                Balance due                                                                            $28,892.82
             Case 3:16-bk-02232-JAF           Doc 144      Filed 08/08/19   Page 77 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                        Page   4



                                               Attorney Summary
Name                                                                          Hours     Rate      Amount
Jeff Chubak - Associate                                                        17.60   450.00   $7,920,00
              Case 3:16-bk-02232-JAF              Doc 144       Filed 08/08/19      Page 78 of 135

                                               STORCH AMINI P.C.
                                                2 Grand CentralTower
                                            140 East 45th Street, 25th Floor
                                                 New York, NY 10017
                                                      212 4904100

lnvoice submitted to:
                                                                                                December 6,2017
Official Committee of Unsecured Creditors of RMS Titanic
                                                                                                File #7985.01
c/o BE Capital Management Fund LP
228 Park Ave. S #63787
New York, NY 10003-1502
                                                                                                lnvoice # 30437
Attn: Thomas Braziel




              Professional Services

                                                                                                       Hours      Amount

              8130 - Asset Disoosition

  11t6t2017 JC      Conference with P. Gurfein re: sale process                                          0.30      135.00

  11t9t2017 JC      Review draft sale motion, bid procedures, asset purchase agreement                   5.50     2,475.00
                    (4.8); conference with P. Gurfein re: same (.4); conference with R.
                    Heekin re: foregoing (.3)

 11t10t2017 JC      Conference with P. Gurfein re: bid procedures, APA (,5); teleconference              0.80      360.00
                    with J. Cavender re: same (.3)

 11t1312017 JC      Review markup to sale motion, bid procedures, APA (.6); emailwith S.                 2.20       990.00
                    Roach re: same (,2); review P. Gurfein markup to APA (.3);
                    teleconference re: sale process with P. Gurfein, J. Cavender, S. Roach,
                    R. Heekin (1);follow-up conferencewith R. Heekin (.1)

 1111412017   JC    Attention to further comments to sale motion papers (1.1); conference                1.70       765.00
                    with P. Gurfein, J. Cavender, S. Roach re: same (.6)

 11t20t2017 JC       Review period report filed in Eastern District of Virginia                          0.40       180.00

 11t27t2017 JC       Teleconference with H. Siegel re: sale motion (.7); teleconference with             2.20       990.00
                     S. Fox re: Cedar Bay bid (.8); emailwith J. Cavender, P. Gurfein re:
                     foregoing (.7)

 11t28t2017 JC       Teleconference with J. Cavender, P. Gurfein, B. Murphy, M. Glade re                 2.00       900.00
                     Cedar Bay sale objection, and sale process (1.8); follow up with R.
                     Heekin re: same (.2)

 11t29t2017 JC       Teleconference with P. Gurfein re: sale process (.7); draft memorandum              5.60     2,520.00
                     re: sale process, alternatives (4.2); teleconference with H. Siegel re:
                     sale (.7)

 11t30t2017 JC       Teleconferences with H. Siegel, S. Fox re: sale motion (1.4);                       3.40     1,530.00
                     teleconference with J. Weiner (Davis Polk) (.8); email with J. Cavender,
                     P. Gurfein re: same (.5); follow-up conference with P. Gurfein (.7)
              Case 3:16-bk-02232-JAF            Doc 144       Filed 08/08/19        Page 79 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                     Page         2


                                                                                                    Hours         Amount


              SUBTOTAL:                                                                       |      24.10       10,845.001

              8150 - Meetinqs of and Communications with Creditors

  111212017 JC      Teleconference with T. Braziel re: sale process                                   0.40            180.00

  111912017 JC      Emailwith committee re: draft sale motion, bid procedures, asset                  0.70            315.00
                    purchase agreement

 1111412017   JC    Review and comment on press release relating to status of sale motion             0.30            135.00

 1111512017   JC    Conference with H. Siegel re: sale process                                        0.80            360.00


              SUBTOTAL:                                                                       |       2.20            990.001

              8160 - Fee/Emplovment Applications

 1112812017   JC    Emailwith R. Heekin re: fee application                                           0.10             45.00


              SUBTOTAL:                                                                       [       0.10             45,001

              8420 - Restructurinqs

 11t21t2017 JC      Review and comment on hearing date motion (.8); research re: plan                 2.70        1   ,215.00
                    confirmation timing vis-a-vis sale (.7); conferences with J. Dalberg, P
                    Gurfein, J. Cavender re: same (.8); emailwith J. Brown re: same (.4)


              SUBTOTAL:                                                                       |       2.70         1,215.001


                For professional services rendered                                                   29.10 $13,095.00

              Disbursements:

                                                                                                  Qtv/Price

 1013112017 Telephone                                                                                        1           9.02
              Telephone - Level 3 invoice 9035501418 - Conference call                                 9.02

  11nnU7      Telephone                                                                                      I           3.60
              Telephone - Level3 invoice 9035501418 - Conference call                                  3.60

 1113012017 Research                                                                                         1         116.60
              Research - Westlaw charges for November 2017                                          116.60


                 Totalcosts                                                                                           $129.22
             Case 3:16-bk-02232-JAF          Doc 144      Filed 08/08/19   Page 80 of 135




OfficialCommittee of Unsecured Creditors of RMS Titanic                                        Page    3


                                                                                                 Amount


               Total amount of this bill                                                       $13,224.22

               Previous balance                                                                $28,892.82

1113012017 Payment - Thank You. Check No. 1186                                                 ($5,489.34)

               Total payments and adjustments                                                  ($5,489.34)


               Balance due                                                                     $36,627.70




                                               Attorney Summary
Name                                                                          Hours     Rate      Amount
Jeff Chubak - Associate                                                       29.10   450.00   $13,095.00
              Case 3:16-bk-02232-JAF             Doc 144       Filed 08/08/19        Page 81 of 135

                                               STORCH AMINI P.C.
                                                2 Grand CentralTower
                                            140 East 45th Street, 25th Floor
                                                 New York, NY 10017
                                                     212 4904100

lnvoice submitted to:
                                                                                                 January 5,2018
Official Committee of Unsecured Creditors of RMS Titanic
                                                                                                 File #7985.01
c/o BE Capital Management Fund LP
228 Park Ave. S #63787
                                                                                                 lnvoice # 30512
New York, NY 10003-1502
Attn: Thomas Braziel




              Professional Services

                                                                                                       Hours Amount
              8130 - Asset Disposition

  121112017   JC    Teleconference with J. Cavender, P. Gurfein, GlassRatner, Lincoln lnt'l               1.30      585,00
                    re: sale process

  12t4t2017 JC      Attention to proposed comments to bid procedures (.2); emailwith J                    0.30       135.00
                    Cavender re: same (.1)

  12t5t2017 JC      Teleconference with H. Siegel, S. Fox re: sale hearing (.5); emailwith J              0.90      405.00
                    Cavender re: proposals for resolving S. Fox objection (.4)

  12nt2017 JC        Teleconference with J. Cavender re: potential sale objections (.5);                  1.50       675.00
                     conferences with P. Gurfein, J. Cavender re: sale process (1)

  12t812017 JC       Teleconference with J. Feldsher re: Apollo/Alta position re: sale (.9);              1.90       855.00
                     review emails from B. Murphy re: sale status, NDA issues with various
                     potential purchasers, and PR (1)

 12t10t2017 JC       Teleconferences with P. Gurfein, J. Cavender and J. Feldsher re:                     1.50       675.00
                     Apollo/Alta objection

 12t11t2017 JC       Review Apollo objection and draft response to same (3.2); review S. Fox              3.40     1,530.00
                     correspondence re: bid procedures (.2)

 12t12t2017 JC       Attention to Apollo-Alta objection (3.3); conferences with P. Gurfein, J.            3.90     1,755.00
                     Cavender re: same (.3); teleconference with H. Siegel re: same (.3)

 1211312017 JC       Attention to Apollo-Alta objection                                                   3,70     1,665.00

 12t14t2017 JC       Analysis of Museum reference withdrawal motion (2); conferences with                 2.50     1 ,1   25.00
                     P. Gurfein, J. Cavender re: same (.5)

 12t15t2017 JC       Analysis of reference withdrawal and transfer motion (1.2);                          2.70     1,215.00
                     teleconferences with J. Cavender, P. Gurfein, H. Siegel re: same (1.3);
                     attention to S. Fox correspondence re: bid procedures (.2)
              Case 3:16-bk-02232-JAF            Doc 144        Filed 08/08/19       Page 82 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                    Page   2


                                                                                                    Hours    Amount

12t19t2017 JC       Review and comment on draft press release (.3); emails with P. Gurfein           0.50     225.00
                    re: same (.2)


              SUBTOTAL:                                                                             24.10   10,845.001

              8150 - Meetinqs of and Communications with Creditors

  121812017 JC      Memorandum to committee re: various issues surrounding sale, plan                0.90      405.00

 1211312017 JC      Preparation for committee call re: sale/plan                                     0.60      270.00

 1211412017 JC      Teleconference with committee re: Apollo response (.6); teleconference           1.30      585.00
                    with R. Thames (.3); emailwith committee re: reference withdrawal
                    motion (.4)

 1211512017   JC    Draft memorandum to committee re: NationalMaritime Museum motion                 0.70      315.00


              SUBTOTAL:                                                                         [    3.50    1,575.00]

              8210 - Business Operations

 1212012017   JC    Review construction contract in respect to China Titanic show (.4);              0.70      315.00
                    conference with P. Gurfein re: same (.3)


              SUBTOTAL:                                                                         [    0.70      315.00]

              8320 - Plan and Disclosure Statement

 1212112017   JC    Emailwith R. Thames, R. Heekin re: plan structures                               0.20       90.00


              SUBTOTAL:                                                                         [    0.20        e0.00]

              8.420 - Restructurinqs

  12t5t2017 JC      Review draft plan circulated by debtors                                          1.00      450.00

  12t6t2017 JC       Email with debtors re: draft plan (,2); review and comment on same (.6)         0.80      360.00

 12t10t2017 JC       Review and comment on debtors' draft chapter 11 plan                            4.80     2,160.00

 12t12t2017 JC      Teleconference with B. Goodman, S. Roach re: plan comments (1);                  1.70       765.00
                    review P. Gurfein comments (.4); research re: transferability liquidating
                    trust units (,3)

 12t19t2017 JC       Conference with H. Siegel re: toggle plan (.5); review Visteon plan in           1.00      450.00
                     connection with same (.3); emailwith J. Cavender re: proposal (.2)
             Case 3:16-bk-02232-JAF           Doc 144      Filed 08/08/19   Page 83 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                             Page    3


                                                                                          Hours       Amount


            SUBTOTAL:                                                              [        9.30      4,185.00]


              For professional services rendered                                          37.80 $17,010.00

            Disbursements:

                                                                                       Qtv/Price

 1211012017 Meals                                                                                1        22.56
            Meals - Dinner for JC                                                          22.56

 1213112017 Research                                                                             1     1,226.15
             Research - Westlaw charges for December 2017                               1,226.15


               Totalcosts                                                                             $1,248.71


               Total amount of this bill                                                             $18,258.71

               Previous balance                                                                      $36,627.70

1212212017 Payment - Thank You                                                                       ($7,976.76)

               Total payments and adjustments                                                        ($7,976.76)


               Balance due                                                                           $46,909.65




                                                Attorney Summary
Name                                                                           Hours      Rate          Amount
Jeff Chubak - Associate                                                        37.80    450.00       $17,010.00
              Case 3:16-bk-02232-JAF             Doc 144       Filed 08/08/19        Page 84 of 135

                                               STORCH AMINI P.C.
                                                2 Grand CentralTower
                                           140 East 45th Street, 25th Floor
                                                New York, NY 10017
                                                     212 4904100

lnvoice submitted to:
                                                                                              February 8, 2018
OfficialCommittee of Unsecured Creditors of RMS Titanic
                                                                                              File #7985.01
c/o BE Capital Management Fund LP
228 Park Ave. S #63787
New York, NY 10003-1502
                                                                                              lnvoice # 30583
Attn: Thomas Braziel




              Professional Services

                                                                                                      Hours Amount
              B150 - Meetinqs of and Communications with Creditors

   11512018 JC      Emails with committee members re: plan discussions                                 0.40      180.00

  111112018 JC      Conference with H. Siegel re: hearing                                              0.40      180.00


              SUBTOTAL:                                                                           [    0.80      360.00]

              Bl 60 - Fee/Emplovment Applications

   11112018   JC    Attention to interim fee application                                               1   .80   810.00


              SUBTOTAL:                                                                           [    1   ,80   810.00]

              8250 - Real Estate

   11912018   JC     Emailwith J. Cavender, P. Gurfein re: lease extension; review                     0.50      225.00
                     documentation in connection with same


              SUBTOTAL:                                                                           I    0,50      225.001

              8310 - Claims Administration and Obiections

   11212018   JC     Attention to issues pertaining to Fifth Avenue loan claim (.5); conference        0.80      360.00
                     with J. Cavender re: same (.3)

   11512018   JC     Emailwith J. Cavender re: mediation-related matters                               0.40      180.00


              SUBTOTAL                                                                            |    1.20      540.001
              Case 3:16-bk-02232-JAF              Doc 144        Filed 08/08/19      Page 85 of 135




OfficialCommittee of Unsecured Creditors of RMS Titanic                                                          Page     2


                                                                                                        Hours        Amount

              8320 - Plan and Disclosure Statement

   11112018 JC       Email, teleconference with J. Cavender re: plan structures                           0.30        135.00

   11212018 JC       Conference with H. Siegel re: plan issues                                            0.30        135.00

   11412018 JC       Review ad hoc equity group objection to debtors solicitation exclusivity             0.50        225.00
                     extension motion (.3); emailwith committee re: same (.2)

  1t11t2018 JC       Conference with J. Cavender, R. Heekin, P. Gurfein, D. Blanks, J.                    3.00       1,350.00
                     Brown re: plan mediation (2); attend hearing on exclusivity motion (1)

  1t17t2018 JC       Attention to email/conferences re: contemplated mediation (.4); attention            0.60        270.00
                     to emails re: proposed order on exclusivity motion (.2)

  1t18t2018 JC       Emails with J. Cavender, P. Gurfein re: mediation (.4); memo to                      1.00        450.00
                     committee re: same (.6)

  1t22t2018 JC       Conference with J. Cavender, P. Gurfein re: potential mediation (.7);                '1.00       450.00
                     follow-up conference with R. Heekin (.3)

  1t23t2018 JC       Conference with P. Gurfein re: mediation (.5); attention to emails with S.           0.80         360.00
                     Roach re: mediator selection (.3)

  1t24t2018 JC       Teleconferencewith J. Cavender, P. Gurfein re: potentialmediation (1);               1,60         720.00
                     follow-up emailwith committee re: same (.6)

  1t25t2018 JC       Emails with J. Cavender, P. Gurfein re: mediation                                    0,40         180.00

  1t29t2018 JC       Emailwith J. Cavender re: mediation (.5); draft mediation statement                  4.70       2,115.00
                     outline, research in connection with same (4,2)

  1/30/2018 JC       Teleconferences with P. Gurfein, J. Cavender re: mediation (.7);                     4.20       1,890.00
                     attention to draft statement (3.5)


              SUBTOTAL:                                                                           [      18,40       8,280.00]


                 For professional services rendered                                                      22.70 $10,215.00

              Disbursements:

                                                                                                      Qtv/Price

 1211412017 Telephone                                                                                            1       4.40
              Telephone - Level 3 Communications, LLC invoice 9035511122 - Conference                      4.40
              call

 1213112017 Research                                                                                             1     427.20
              Research - Pacer charges for October through December 2017                                427.20
             Case 3:16-bk-02232-JAF           Doc 144      Filed 08/08/19   Page 86 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                         Page     3


                                                                                     Qtv/Price Amount
  112212018 Telephone                                                                        I          2.97
            Telephone - Level 3 invoice 9035520499 - Gonference calls                    2.97

  113112018 Research                                                                         1        137.58
            Research - Westlaw charges for January 2018                                137.58


               Total costs                                                                          $572.15


               Total amount of this bill                                                         $10,787.15

               Previous balance                                                                  $46,909.65

 112512018 Payment - Thank You                                                                   ($10,605.22)
  21912018 Payment - Thank You                                                                   ($11,142.00)

               Total payments and adjustments                                                    l$2'1,747.221


               Balance due                                                                       $35,949.58




                                                Attorney Summary
Name                                                                           Hours Rate            Amount
Jeff Chubak - Associate                                                        22.70 450.00       $10,215.00
              Case 3:16-bk-02232-JAF            Doc 144       Filed 08/08/19      Page 87 of 135

                                              STORCH AMINI P.C.
                                               2 Grand CentralTower
                                           140 East 45th Street, 25th Floor
                                                New York, NY 10017
                                                    212 4904100

lnvoice submitted to:
                                                                                           March 15,2018
Official Committee of Unsecured Creditors of RMS Titanic
                                                                                           File #7985.01
c/o BE Capital Management Fund LP
228 Park Ave. S #63787
                                                                                           lnvoice # 30683
New York, NY 10003-1502
Attn: Thomas Braziel




              Professional Services

                                                                                                  Hours      Amount

              B150 - Meetinqs of and Communications with Creditors

  212312018   JC    Teleconference with H. Siegel re: mediation                                     0.30      135.00

  212812018   JC    Conference with H. Siegel re: exit strategies                                   0.40      180.00


              SUBTOTAL:                                                                     [       0.70      315.001

              B160 - Fee/Emplovment Applications

  211312018   JC    Review engagement agreement with mediator                                       0.30      135.00

  211512018   JC    Attention to monthly fee statement                                              0.10       45.00


              SUBTOTAL:                                                                      [      0,40      180.00]

              8210 - Business Operations

  212012018 JC      Attention to KEIP proposal (.3); emailwith J. Cavender re: same (.4)            0,70      315.00

  212112018 JC       Emailwith J. Cavender re: KEIP proposal, review EBITDA measures                0.30      135.00

  212312018 JC       Review detail on which EBITDA bonus is premised                                 0.20      90.00


              SUBTOTAL:                                                                      |       1.20     540.001

              8320 - Plan and Disclosure Statement

   21112018   JC     Conference with T. Braziel re: teleconference with Alta Fundamental             0.80     360.00
                     Advisors (.5); emailwith E. Jones, J. Cavender re: mediation (.3)

   2t2t2018 JC       Conference with P. Gurfein re: mediation (.5); review E. Dobbs                  1.00     450.00
                     engagement letter (.5)
            Case 3:16-bk-02232-JAF                  Doc 144    Filed 08/08/19         Page 88 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                      Page      2


                                                                                                      Hours Amount
   2t6t2018 JC      Teleconference with P. Gurfein re: mediation                                       0.50         225.00

   2nt2018 JC       Review and comment on draft mediation engagement letter (.3);                      1,80         810.00
                    attention to mediation statement (1.2); conference with P. Gurfein re
                    mediation (.3)

  2t12t2018 JC      Preparation for mediator call                                                      0.60         270.00

  2t13t2018 JC      Emails with J. Cavender, P. Gurfein re: mediation (.5); attention to               5.50       2,475.00
                    mediation statement (3.3); teleconference with E. Dobbs (1); follow-up
                    emails with E. Dobbs (.7)

  2t14t2018 JC      Teleconference with R. Heekin re: mediation (.2); review and comment               3.70       1,665.00
                    on mediation motion/order and email with S. Roach re: same (.4);
                    attention to mediation statement and circulate with counsel (2.2);
                    teleconference with S. Grossman (.4); attention to draft plan (.5)

  2t15t2018 JC      Attention to mediation statement, circulate with committee (2.7); emails           4.20       1,890.00
                    re: same and upcoming mediation/plan proposals (1); review
                    confidentiality agreement (,3); review filed motion to allow mediation (.2)

  2t20t2018 JC      Finalize mediation statement and email E. Dobbs re: same (2.2);                    2.60       1,170.00
                    preparation for mediation (.4)

  2t21t2018 JC      Review mediation binder (.3); emails with E. Dobbs re: mediation                   0.70         315.00
                    engagement letter, confidentiality (.4)

  2t22t2018 JC      Draft plan/disclosure statement term sheet in advance of mediation;                 3,50      1,575.00
                    attention to claims registry

  2t23t2018 JC      Draft plan/disclosure statement term sheet re: mediation (2.7);                     3,00       1,350.00
                    teleconference with S. Roach re: museum attendance (.3)

  2t25t2018 JC      Conference with E. Dobbs and committee                                              1.00        450.00

  2t26t2018 JC      All-day mediation                                                                   9.50      4,275.00

  2t27t2018 JC      All-day mediation                                                                   8.50       3,825.00

  2t2812018 JC       Review and comment on Ed Dobbs mediation motion                                    0.30        135.00


             SUBTOTAL                                                                             |    47   .20   21,240.001


                 For professional services rendered                                                    49.50 $22,275.00
             Case 3:16-bk-02232-JAF               Doc 144      Filed 08/08/19   Page 89 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                             Page   3


            Disbursements

                                                                                         QW/Price     Amount

 212012018 Airfare                                                                               1      138.30
            Airfare - JC ticket to Atlanta Feb 25 (trip canceled)                          138.30

  212312018 Airfare                                                                              1    1,720.87
            Airfare - T. Braziel from London to Atlanta                                   1,720.87

  212512018 Meals                                                                                1      206.73
             Meals - Dinner for JC, T. Braziel, and R. Heekin in Atlanta                   206.73

             Taxi                                                                                1       41.66
             Taxi- JC to LGA                                                                 41.66

             Taxi                                                                                1       35.02
             Taxi - JC to/from pre-mediation meeting                                         35.02

  212612018 Airfare                                                                              1      458.60
             Airfare - JC to/from Atlanta Feb26-27                                         458.60

             Taxi                                                                                1         7.62
             Taxi- JC from hotelto mediator's office                                          7.62

  212712018 Holel                                                                                1      611.08
             Hotel- JC and T. Brazielat OmniAtlanta Hotel Feb 25-27                         611.08

             Taxi                                                                                1        32.80
             Taxi - JC from airport to house                                                 32.80

             Travel                                                                              1        10.00
             Travel - Parking for JC in Atlanta                                              10.00


               Total costs                                                                            $3,262.68


               Total amount of this bill                                                             $25,537.68

               Previous balance                                                                      $35,949.58


                Balance due                                                                          $61,487.26




                                                   Attorney Summary
Name                                                                               Hours Rate           Amount
Jeff Chubak - Associate                                                            49.50 450.00 $22,275.00
              Case 3:16-bk-02232-JAF             Doc 144       Filed 08/08/19       Page 90 of 135

                                              STORCH AMINI P.C.
                                               2 Grand CentralTower
                                           140 East 45th Street, 25th Floor
                                                New York, NY 10017
                                                    212 4904100

lnvoice submitted to:
                                                                                                April 11,2018
Official Committee of Unsecured Creditors of RMS Titanic
                                                                                                File #7985.01
c/o BE Capital Management Fund LP
228 Park Ave. S #63787
New York, NY 10003-1502
                                                                                                lnvoice # 30737
Attn: Thomas Braziel




              Professional Services

                                                                                                       Hours       Amount

              8130 - Asset Disoosition

   31812018   JC    Review indications of interest from potential purchasers (1); emailwith              1.30       585.00
                    committee re: same (.3)

   3t9t2018 JC      Emailwith S. Levine re: sale (.3); emailwith committee re: alternative               1.50       675.00
                    sale strategy (.6); review Alta-Apollo-PacBridge bid sheet (.6)

  3t13t2018 JC       Review LOls from Armada-Horwitz-Aryeh, Chinese cultural institution                 1.80       810.00
                     (1); emailwith committee re: same (.4); teleconference/emails with M.
                     Glade re: foregoing (.4)

  3t19t2018 JC       Review Loongs term sheet; conference with M. Glade re: same (.8);                   1   .80    810.00
                     email committee re: same (.4); teleconference with P. Gurfein re: same
                     (.3); teleconference with M. Aryeh re: Armada bid (.3)

  3t28t2018 JC       Teleconference, emails with M. Aryeh re: Armada bid (.5);                           1,10       495.00
                     teleconference with H. Winsberg re: Armada developments (.6)


              SUBTOTAL:                                                                           [      7.50      3,375.00]

              B140 - Relief from Stay/Adequate Protection Proceedinqs

  311312018 JC       Review stay relief motion (.4); email with debtors counsel re: same (.4)            0.80        360.00

  312112018 JC       Review Orlando landlord motion (.4); teleconference with P. Gurfein re              0.60        270.00
                     same (.2)


              SUBTOTAL:                                                                           [      1.40        630.00]

              8150 - Meetinos of and Communications with Creditors

   31112018   JC     Conference with H. Siegel re: exit strategies                                       0.40        180.00
              Case 3:16-bk-02232-JAF              Doc 144      Filed 08/08/19       Page 91 of 135




OfficialCommittee of Unsecured Creditors of RMS Titanic                                                     Page   2


                                                                                                    Hours    Amount

   3nt2018 JC       Teleconference with H. Siegel re: exit financing                                 0,30     135.00

 3t12t2018 JC       Emailwith committee re: exit strategies                                          0.50     225.00

 3t26t2018 JC       Emailwith committee re: Museum position on collection breakup                    0.50     225.00

 3t28t2018 JC       Emailwith committee re: sale developments (.4); teleconference with H.           0.90     405.00
                    Siegel re: same (.5)


              SUBTOTAL:                                                                              2.60    1,170.001

              8230 - Financinq/Cash Collections

  312112018 JC      Teleconferencewith H. Siegelre: exit options, DIP loan                           0.50     225.00

  312312018 JC      Teleconference with H, Siegel re: DIP loan maturity and related matters          0.50     225.00

  312812018 JC      Review DIP agreement default provisions                                          0.20       90.00


              SUBTOTAL:                                                                         |    1.20      540.ool

              8250 - Real E

  312812018   JC    Teleconference with H. Winsberg, S. Roach re: Luxor lease                        0.50      225.00


              SUBTOTAL:                                                                         [    0.50      225.001

              8320 - Plan and Disclosure Statement

   31212018   JC    Review and comment on Ed Dobbs mediation motion (.3); emailwith E                0.50      225.00
                    Dobbs re: same (.2)

   3t5t2018 JC      Conference with H. Siegel re: exit financing (.4); emailwith M. Glade re:        0.60      270.00
                    same (.2)

   3nnu8 Jc          Research re: artifact breakup exit strategy                                     1.00      450.00

  3t12t2018 JC       Email, teleconference with H. Winsberg, S. Roach re: exit strategy              1,10      495.00
                     premised on collection breakup (.6); teleconference with P. Gurfein re:
                     same (.5)

  3t13t2018 JC       Teleconference, email with P. Gurfein re: BoA v. 203 N. LaSalle and             1.20      540.00
                     1129(b) consequences of exclusivity termination (.7); review decision
                     and commentary in connection with same (.5)

  311412018   JC     Teleconference, emails with E. Dobbs re: sale/plan process                      0.50      225.00
             Case 3:16-bk-02232-JAF             Doc 144       Filed 08/08/19        Page 92 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                          Page    3


                                                                                                      Hours Amount
 3/16/2018 JC       Teleconference with P. Gurfein re: BoA v. LaSalle exclusivity termination           0.60         270.00
                    yielding market test

  3t20t2018 JC      Teleconference with R. Heekin, J. Burnett re: exit strategies (.8);                 1.80          810,00
                    teleconference with S. Levine, T. Graulich (.6); email with M, Glade re
                    M. Aryeh/Armada bid (.2); teleconference with M. Glade (.2)

  3t23t2018 JC      Teleconference with H. Winsberg, S. Roach, M. Glade re: same                        0.50          225.00

  3t2612018 JC      Teleconference with S. Levin re: sale                                               0.30          135.00

  3t28t2018 JC      Research re: breakup alternative and consequences of conversion (.7);               1.20          540.00
                    conference with P. Gurfein re: foregoing (.5)

  3t29t2018 JC      Teleconference, emails with J. Burnett re: sale process, lease (1);                 1.20          540.00
                    follow-up emailwith H. Winsberg, S, Roach (.2)


             SUBTOTAL:                                                                          [      10.50        4,725.00]


                 For professional services rendered                                                    23.70 $10,665.00

             Disbursements:

                                                                                                    Qtv/Price

   31112018 Telephone                                                                                         1        30.00
             Telephone - CourtCall invoice 8919128 - Telephonic hearing                                 30.00


                 Totalcosts                                                                                           $30.00


                 Total amount of this bill                                                                        $10,695.00

                 Previous balance                                                                                 $61,487.26

 311912018 Payment - Thank You                                                                                    ($14,856.71)

                 Total payments and adjustments                                                                   ($14,856.71)



                 Balance due                                                                                      $57,325.55




                                                   Attorney Summary
Nama                                                                                      Hours        Rate           Amount
Jeff Chubak - Associate                                                                   23.70      450.00       $10,665.00
              Case 3:16-bk-02232-JAF            Doc 144       Filed 08/08/19         Page 93 of 135

                                              STORCH AMINI P.C.
                                               2 Grand CentralTower
                                           140 East 45th Street, 25th Floor
                                                New York, NY 10017
                                                    212 4904100

lnvoice submifted to:
                                                                                              May 10, 2018
OfficialCommittee of Unsecured Creditors of RMS Titanic
                                                                                              File #7985,01
c/o BE Capital Management Fund LP
228 Park Ave. S #63787
                                                                                              lnvoice # 30826
NewYork, NY 10003-1502
Attn: Thomas Braziel




              Professional Services

                                                                                                     Hours      Amount

              8130 - Asset Disposition

   41212018   JC    Attention to Armada LOI and revised LOI from potential purchaser; email            0.50      225.00
                    with GlassRatner re: same

   4t4t2018 JC      Review further various bidder term sheets (.6); conference with M.                 1.70      765.00
                    Glade re: bid status (.5); teleconference with S. Levin (.6)

   4t5t2018 JC      Review term sheets                                                                 0.30      135.00

   4t9t2018 JC       Review revised term sheet from Loongs (.5); teleconference with                   0.70      315.00
                     GlassRatner re: same (.2)

  4t12t2018 JC       Review revised term sheet from Loongs (.5); teleconference with                    1.20     540.00
                     GlassRatner re: same (.2); review financial backup/letter (.5)

  4t13t2018 JC       Teleconference with each of H, Winsberg/M. Glade (.4), P. Gurfein (.4)             1.50     675.00
                     and J. Burnett (.7) re: various bids

  4t15t2018 JC       Telephone conference with J. Burnett re: sale process (.5); telephone              1.00     450.00
                     conference with P. Gurfein re: same (.5)

  4t16t2018 JC       Telephone conferences, emails with M. Glade, H. Winsberg re: sale                  1.00     450.00
                     issues (.5); email/telephone conference with S. Levin and T. Graulich
                     (Davis Polk) (.5)

  4t17t2018 JC       Review Alta-Apollo-Pacbridge further revised term sheet (.4);                      0.80     360.00
                     conference with M, Glade re: same (.4)

  4t18t2018 JC       Review Loongs further revised proposal (.4); conference with M. Glade              1,10     495.00
                     re: same (.3); conference with S. Levine re: National bid (.4)

  4t19t2018 JC       Telephone conference with M. Glade re: board meeting and competing                 0.90     405.00
                     proposals (.5); telephone conference with S. Levine (.4)
               Case 3:16-bk-02232-JAF             Doc 144        Filed 08/08/19       Page 94 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                      Page 2
                                                                                                      Hours Amount
 4t20t2018 JC        Update committee re: board meeting result and next steps (.8);                    1.80     810.00
                     telephone conferences with M. Glade, H. Winsberg (.7); telephone
                     conference with S. Levine (.3)

  4t23t2018 JC       Emailwith S. Levin re: potential National transaction (,3); review revised        1.20     540.00
                     bid from Armada and Museum LOI (.6); teleconference with H.
                     Winsberg re: foregoing (.3)

  412512018    JC    Teleconference with M. Glade re: museum discussions                               0,30     135.00


               SUBTOTAL:                                                                          [   14.00    6,300.00]

               8140 - Relief from Stav/Adequate Protection Proceedinqs

   41912018 JC       Attend hearing on Orlando landlord stay relief motion                             0.50      225.00

  411212018 JC       Review stay relief proposed form of order                                         0.30      135.00

  411612018 JC       Review stay relief order                                                          0.10       45.00


               SUBTOTAL:                                                                          t    0.90      405.001

               8150 - Meetinqs of and Communications with Creditors

   41212018 JC       Emailwith committee re: sale status                                               0.40      180.00

   41412018 JC       Emails with committee re: bidder term sheets/museum (.4);                         0.70      315.00
                     teleconference with H. Siegel re: same (.3)

   41512018 JC        Emailwith committee re: periodic report to Virginia court                        0.10       45.00

   41912018 JC        Emailwith committee re: revised term sheets                                      0.40      180.00

  411212018 JC        Emailwith committee re: revised term sheets and financial back up (.7);           1.00     450.00
                      teleconference with T. Braziel re: same (.3)

  411312018 JC        Emailwith committee re: various bids, need for meeting                            0.60     270.00

  4116t2018 JC        Telephone conference with committee re: bid term sheets (.7); follow-up           1.00     450.00
                      emailwith J. Sanna re: same (.3)

  411712018    JC     Emailwith committee re: Alta-Apollo-Pacbridge further revised term                0.30     135.00
                      sheet

   411812018   JC     Emailwith committee re: Loongs further revised proposal (.3); email with          0.60     270.00
                      committee re: National bid (.3)
              Case 3:16-bk-02232-JAF             Doc 144        Filed 08/08/19       Page 95 of 135




OfficialCommittee of Unsecured Creditors of RMS Titanic                                                     Page      3


                                                                                                  Hours         Amount

 4t23t2018 JC       Emailwith committee re: revised bids                                             0.50        225.00

 4t24t2018 JC       Teleconference with H. Siegel re: sale, case status                              0.60        270.00

  4t25t2018 JC      Teleconference with committee re: bids (.7); teleconference with H.              1.20        540.00
                    Siegel(.5)

  4t26t2018 JC      Email conference with J. Sanna re: non-artifact assets                           0.20          90.00


              SUBTOTAL:                                                                      [       7.60       3,420.00]

              8160 - Fee/Emplovment Applications

  411612018 JC      Attention to monthly fee statement                                               0.10          45.00

  4t2712018 JC      Drafi interim fee application (2.8); emailwith R. Heekin re: same (.2)           3.00       1,350.00

            JS      Analysis of invoices for interim application for fees                            0.80          90.00


              SUBTOTAL:                                                                      [       3.90       1,485.00]

              B190 - Other Contested Matters exc assumption/reiection mot.

  412612018   JC    Emailwith H. Winsberg, M. Glade, S. Roach re: potential motion from              0.50         225.00
                    Euclid (.3); teleconference with M. Glade re: non-artifact assets ('2)


              SUBTOTAL:                                                                      [       0.50         225.001

              8210 - Business Operations

   41512018   JC     Review periodic report                                                           0.40        180.00



              SUBTOTAL:                                                                      [        0.40        180.00]


                 For professional seruices rendered                                                  27.30 $12,015.00

              Disbursements:

                                                                                                 Qtv/Price

  312912018 Telephone                                                                                       1        3.04
              Telephone - CenturyLink invoice 9035548017 - Conference call                            3.04

   313112018 Research                                                                                       1      671.70
              Research - Pacer charges for January through March 2018                               671.70
             Case 3:16-bk-02232-JAF           Doc 144      Filed 08/08/19   Page 96 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                            Page    4


                                                                                     Qtv/Price        Amount

   41912018 Telephone                                                                           1        37.00
            Telephone - CourtCall invoice 8998123 - Telephonic hearing                   37.00

  411612018 Telephone                                                                           1         4.96
            Telephone - CenturyLink invoice 9035548017 - Conference call                  4.96

  413012018 Research                                                                            1       152.63
            Research - Westlaw charges for April 2018                                   152.63


              Totalcosts                                                                              $869.33


               Total amount of this bill                                                            $12,884.33

               Previous balance                                                                     $57,325.55

 412012018 Payment - Thank You                                                                      ($8,744.15)

               Total payments and adjustments                                                       ($8,744.15)


               Balance due                                                                          $61,465.73




                                                Attorney Summary
Name                                                                           Hours     Rate          Amount
Jeff Chubak - Associate                                                        26.50   450.00       $11,925.00
Julie Sher - Paralegal                                                          0.80   112.50           $90.00
              Case 3:16-bk-02232-JAF             Doc 144        Filed 08/08/19        Page 97 of 135

                                               STORCH AMINI P.C.
                                               2 Grand CentralTower
                                           140 East 45th Street, 25th Floor
                                                New York, NY 10017
                                                     212 4904100

lnvoice submifted to:
                                                                                              June 11,2018
OfficialCommittee of Unsecured Creditors of RMS Titanic
                                                                                              File #7985.01
c/o BE Capital Management Fund LP
228 Park Ave. S #63787
New York, NY 10003-1502                                                                       Invoice # 30894
Attn: Thomas Braziel




              Professional Services

                                                                                                   Hours        Amount

              8120 - Asset Analvsis and Recoverv

   51112018   JC    Review P. Gurfein derivative standing letter; conference with H.                 1.00        450.00
                    Winsberg re: same

   5t4t2018 JC      Conference with J. Brown, P. Gurfein re: derivative standing letter              0.50        225.00

   5t8t2018 JC      Attention to equity committee demand letter                                      1.00        450.00

  5t11t2018 JC      Review debtors' response to demand letter (.3); review equity motion,            5.70       2,565.00
                    derivative standing motion and certificate of necessity (1.5); research
                    and attention to responsive pleading (3.5); emailwith equity
                    committee re: financing efforts (.4)

  5t14t2018 JC      Research, draft objection to equity committee derivative standing                5,20       2,340.00
                    motion

  5t15t2018 JC      Teleconference with J. Brown, P. Gurfein, R. Charbonneau re:                     2,80       1,260.00
                    derivative standing motion (.5); attention to objection to derivative
                    standing motion and employment application (2.3)

  5t16t2018 JC      Teleconference with J. Burnett re: derivative standing motion and                0.20          90.00
                    employment application

  5t22t2018 JC       Teleconference with P. Gurfein, M. Brooks, J. Brown re: derivative              2.00         900,00
                     standing motion (.7); hearing preparation (1); teleconference with H
                     Siegel re: same (.3)

  5t23t2018 JC       Hearing on derivative standing motion (2.2); pre/post-hearing                   3.50       1,575.00
                     conferences with debtors, Equity Committee (1.3)

  5t24t2018 JC       Attention to draft order granting derivative standing and approving             1.20         540.00
                     retention (.5); conferences with M. Brooks, J. Brown re: same (.7)

  5t25t2018 JC       Teleconference with M. Brooks, J. Brown (.3); attention to impasse re:          0.60         270.00
                     derivative standing order (.3)
               Case 3:16-bk-02232-JAF            Doc 144       Filed 08/08/19         Page 98 of 135




OfficialCommittee of Unsecured Creditors of RMS Titanic                                                          Page   2


                                                                                                        Hours     Amount


            SUBTOTAL:                                                                           |       23.70    10,66s.001

            Bl 30 - Asset           ition

   5t2t2018 JC      Conference with M. Glade re: museum sale                                             0.30       135.00

   5t4t2018 JC      Review National Maritime Museum fundraising letter (.3); emailwith                   0.80       360.00
                    committee re: same (.2); review Shangri-La term sheet turn (.3)

   5t7t2018 JC      Teleconference with M. Glade re: sale developments (.3); email with                  0.50       225.00
                    T, Braziel re: bid selection (,2)

   5t8t2018 JC      Teleconference with H. Winsberg, M. Glade, T. Braziel re: sale (.6);                 1.60       720.00
                    teleconference with E. Jones re: same (.2); review NMM fundraising
                    letter in connection with foregoing (.2); teleconference with M. Troy
                    (USDOJ) re: foregoing (.3); teleconference with S. Levin (NMM) (.3)

  5t15t2018 JC      Teleconference with M. Aryeh and S. Horowitz re:Armada bid (.5);                     1.20       540.00
                    teleconference with J. Sanna re: Museum (.2); teleconference with J
                    Burnett re: sale process (.5)

  5t16t2018 JC       Review finalized term sheet (.3); conference with J. Sanna re: NDA                  0.50       225.00
                     process (.2)

  5t1812018 JC       Teleconference with J. Sanna (.2); emailwith him re: term sheet (.2)                0.40       180.00

  5t22t2018 JC       Teleconference with T. Braziel re: recent meeting (.6); email,                      0.90       405.00
                     teleconference with S. Levin re: same (.3)

  5t24t2018 JC       Teleconference with S, Levin, T. Graulich (.7); teleconferences with J.             1.20       540.00
                     Sanna (.5)

  5t25t2018 JC       Teleconference with M. Troy re: sale (.3); attention to sale terms (1,5)            1.80       810.00

  5/30/2018 JC       Conference with Troutman and GlassRatner re: sale motion                            0.40        180.00

  5t31t2018 JC       Teleconference with S. Levin                                                        0.30        135.00


               SUBTOTAL:                                                                            I    e.eo      4,455.00]

               8150 - Meetinos of and Communications with Creditors

    51112018 JC      Emails with committee re: Euclid motion                                              0.50       225.00

   511112018 JC      Correspondence with committee re: derivative standing motion                         0.40       180.00

   512412018 JC      Emailwith committee re: various issues pertaining to recent                          0.80       360.00
                     hearing/sale
              Case 3:16-bk-02232-JAF               Doc 144        Filed 08/08/19    Page 99 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                            Page      3


                                                                                                       Hours         Amount

 5t25t2018 JC         Teleconferences with J. Sanna re: sale                                             0.30            135,00

 5/30/2018 JC         Emailwith committee re: NDA                                                        0.20             90.00

  5t31t2018 JC        Teleconferences, emails with J. Sanna                                              0.50            225.00


              SUBTOTAL:                                                                      t           2.70        1   ,215.001

              B1   60 - Fee/Employment Applications

  511412018 JC        Review Agentis PLLC special counsel employment application                         0.80            360.00

  511512018 JC        Teleconference with J. Brown, P. Gurfein, R. Charbonneau re: special               0.50            225.00
                      counsel employment application


              SUBTOTAL:                                                                      [           1.30            585.00]

              8190 - Other Contested Matters exc assumption/reiection mot.

   51112018 JC         Review trustee motion                                                             0,50            225.00

  512212018 JC         Research, draft opposition to motion to convert                                   3,40         1,530.00

  512412018 JC         Research, draft opposition to motion to convert                                   4.70        2,115.00

  512912018 JC         Research, attention to trustee objection                                          2.20             990.00


              SUBTOTAL:                                                                          [      10.80         4,860.001

              8250 - Real E

   5t8t2018 JC         Teleconference with J. Sanna re: Luxor lease (.3); emailwith S                    0.50             225.00
                       Roach re: same (.2)


              SUBTOTAL:                                                                          [       0.50             225.001


                   For professional services rendered                                                   48.90       $22,005.00

              Disbursements:

                                                                                                     Qtv/Price

  412512018 Telephone                                                                                           1            5.97
              Telephone - Century Link invoice 9035556201 - Conference call                               5.97
            Case 3:16-bk-02232-JAF                 Doc 144   Filed 08/08/19   Page 100 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                              Page    4


                                                                                      Qtv/Price         Amount

  511512018 Telephone                                                                          1            6.06
            Telephone - Century Link invoice 9035556201 - Conference call                  6.06

  512212018 Telephone                                                                          1            5,80
            Telephone - Century Link invoice 9035556201 - Conference call                   5.80

  512312018 Airfare                                                                            1 NO CHARGE
            Airfare - JC to Jacksonville                                                  157.77

            Taxi                                                                               1 NO CHARGE
            Taxi - JC to NYC airpoft                                                       55.78

            Taxi                                                                               1           24.44
            Taxi - JC to Court in Jacksonville                                             24.44

            Taxi                                                                               1 NO CHARGE
            Taxi - JC to airport in Jacksonville                                           21.36

            Taxi                                                                               1 NOCHARGE
            Taxi - JC home from airport                                                    79.38

  513112018 Research                                                                              1       589.91
             Research - Westlaw charges for May 2018                                      589.91


               Total costs                                                                               $632.18


               Total amount of this bill                                                              $22,637.18

               Previous balance                                                                       $61,465.73

 512512018 Payment - Thank You                                                                        ($21,082.68)

               Total payments and adjustments                                                         ($21,082.68)


               Balance due                                                                            $63,020.23




                                                    Attorney Summary
Name                                                                              Hours     Rate          Amount
Jeff Chubak - Associate                                                           48.90   450.00      $22,005.00
            Case 3:16-bk-02232-JAF              Doc 144       Filed 08/08/19        Page 101 of 135

                                               STORCH AMINI P.C.
                                               2 Grand CentralTower
                                           140 East 45th Street, 25th Floor
                                                New York, NY 10017
                                                     212 4904100

lnvoice submitted to:
                                                                                            July 13, 2018
Official Committee of Unsecured Creditors of RMS Titanic
                                                                                            File #7985.01
c/o BE Capital Management Fund LP
228 Park Ave, S #63787
New York, NY 10003-1502
                                                                                            lnvoice # 30957
Attn: Thomas Braziel




              Professional Services

                                                                                                 Hours        Amount

              B120 - Asset Analvsis and Recovery

   6/5/2018   JC    Review equity committee D&O complaint                                          0.40        180.00


              SUBTOTAL                                                                      [      0.40        180.00]

              B130 - Asset Disposition

   6t112018   JC    Teleconference with S. Levin (.4), emails with S. Levin, J. Sanna re:          1.00        450.00
                    NMM-RS proposal(.6)

   6t4t2018 JC      Teleconference with Davis Polk (.4); email/teleconferences with J.             1.40        630.00
                    Sanna re: proposal (.6); attention to C&Cs re: same (.4)

   6t8t2018 JC       Emailwith H, Siegel re: sale proposal                                         0.40        180.00

  6t14t2018 JC      Emails, telephone conferences with S. Levin, J. Weiner (.7); email             0.90        405.00
                    with P. Gurfein re: museum proposal

  6t15t2018 JC       Telephone conference with H. Wu (creditor representative) re: sale            2.70       1,215.00
                     process (.3); review sale motion, bid procedures, and proposed order
                     (2.4\

  6t18t2018 JC       Email with H. Winsberg re: seller/purchaser disclosure letters (.4);          3.10       1,395.00
                     review and markup NMM plan support agreement, and PSA term
                     sheet (2.7)

  6t19t2018 JC       Review and comment on Museum PSA (.a); emailwith S. Levin re:                 0.60        270.00
                     same (.2)

  6t22t2018 JC       Teleconference with K. Rosen/C. Klein re: sale (.4); teleconference            0.60       270.00
                     with M, Ray Brooks re: seller disclosure letter (.2)


              SUBTOTAL:                                                                     [      10.70      4,815.00]
              Case 3:16-bk-02232-JAF           Doc 144       Filed 08/08/19        Page 102 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                    Page   2


                                                                                                   Hours     Amount

              B150 - Meetinqs of and Communications with Creditors

   61112018 JC      Emailwith committee re: trustee motion and equity committee plan                0.50      225.00

   6n12018 JC       Correspondence with committee re: hearing on trustee motion                     0.80      360.00

  611512018 JC      Emailwith committee re: sale motion                                             0.30      135.00

  611912018 JC      Teleconference with H. Siegel re: sale process (.3); teleconference             0.50      225.00
                    with S. Weiser re: sale (.2)

  612512018 JC      Emailwith committee re: plan and disclosure statement                           0,40      180,00

  612912018 JC      Emailwith committee re: trustee motion decision, plan and disclosure             0.20      90,00
                    statement and additional pending contested matters


              SUBTOTAL                                                                         |     2.70    1,215.001

              B190 - Other Contested Matters exc assumption/reiection mot.

   61412018   JC    Research and drafi trustee motion and incorporate equity committee               2.50    1,125.00
                    plan/DS commentary

   6t5t2018 JC      Finalize, file response to trustee motion (1.2); teleconference with   H         1.50     675.00
                    Winsberg re: same (.3)

   6/6/2018 JC       Review equity committee response to trustee motion (1.5); hearing               3.50    1,575.00
                     preparation/prepare argument (2)

   6n2U8      JC     Hearing on trustee motion (2.5); pre-hearing conference with M.                 3,60    1,620.00
                     Glade, H. Winsberg, P, Gurfein (.5); follow-up conference with David
                     Polk (.6)

  6t29t2018 JC       Review decision on trustee motion (.4); conference with T. Graulich             0.70      315.00
                     re: same, J. Weiner (.3)


              SUBTOTAL:                                                                        [    11.80    5,310.00]

              8310 - Claims Administration and Obiections

  612612018   JC     Review PacBridge objection and subpoena (.4); conference with P                 0.80      360.00
                     Gurfein re: same (.2); conference with M. Brook re: same (.2)

  6t28t2018 JC       Review debtors "wrong debtor" claim objection (.3); emailwith T                 0.50      225.00
                     Braziel, J. Sanna re: same (.2)


              SUBTOTAL:                                                                        [     1.30      s85.00]
              Case 3:16-bk-02232-JAF              Doc 144       Filed 08/08/19          Page 103 of 135




OfficialCommittee of Unsecured Creditors of RMS Titanic                                                              Page      3


                                                                                                      Hours           Amount

              8320 - Plan and Disclosure Statement

   61112018   JC      Analysis of equity committee plan and disclosure statement; review P              2.50          1,125.00
                      Gurfein letter to B. Wainger

   6t3t2018 JC        Teleconference with H, Winsberg re: equity committee plan and                     0.80              360.00
                      disclosure statement (.4); emailwith H. Siegel re: same (.4)

  6t19t2018 JC        Attention to plan/disclosure statement                                            2.20              990.00

  6t20t2018 JC        Emailwith committee re: sale, plan, psa                                           0.80              360.00

              JC      Attention to plan/disclosure statement                                            2.50          1   ,125.00

  6t22t2018 JC        Attention to plan/disclosure statemenl (2.2); correspondence with                 2.60           1,170.00
                      Davis Polk re: same (.4)

  6t25t2018 JC        Attention to plan and disclosure statement (1.3); emails with J                      1.70           765.00
                      Weiner, S. Levin re: same (.4)

  612612018   JC      Attention to plan and disclosure statement (2); emails,                              2.50        1,125.00
                      teleconferences with J. Weiner, S. Levin re: same (.5)

  6t27t2018 JC        Attention to plan and disclosure statement                                           1.40           630.00

  6t28t2018 JC        Attention to finalization of plan and disclosure statement; emails with              1.10           495.00
                      J. Weiner, S. Levin re: same (.6); teleconference with T. Graulich, J.
                      Weiner re: foregoing (.5)


              SUBTOTAL:                                                                         [      1   8.1   0     8,1   45.00]


                   For professional services rendered                                                  45.00         $20,250.00

              Disbursements:

                                                                                                    Qtv/Price

   61612018 Taxi                                                                                                 1 NO CHARGE
              Taxi - JC from Jacksonville airport to hotel                                             24.89

              Travel                                                                                             1 NO CHARGE
              Travel - JC to Newark airport via NJ Transit                                              13.00

   6n12018 Airfare                                                                                               1 NO CHARGE
           Airfare - JC to/from Jacksonville June 6-7                                                 511.00

              Hotel                                                                                              1 NOCHARGE
              Hotel - JC at Jacksonville hotel June 6-7                                                126.35
            Case 3:16-bk-02232-JAF              Doc 144       Filed 08/08/19   Page 104 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                            Page   4


                                                                                       Qtv/Price     Amount

   61712018 Taxi                                                                                1 NO CHARGE
            Taxi - JC from court to airport in Jacksonville                                21.69

            Taxi                                                                                1 NO CHARGE
            Taxi - JC from airport to house                                                 67.87

  612212018 Telephone                                                                           1         2.70
            Telephone - Level 3 Communications, LLC invoice 9035564357 -                     2.70
            Conference call

  613012018 Research                                                                            1      219.86
            Research - Westlaw charges for June 2018                                       219.86

             Research                                                                           I     1,033.40
             Research - Pacer charges for April through June 2018                       1,033.40


               Total costs                                                                           $1,255.96


               Total amount of this bill                                                            $21,505.96

               Previous balance                                                                     $63,020.23

 612212018 Payment - Thank You                                                                      ($8,562.00)

               Total payments and adjustments                                                       ($8,562.00)


               Balance due                                                                          $75,964.19




                                                   Attorney Summary
Name                                                                               Hours     Rate      Amount
Jeff Chubak - Associate                                                            45.00   450.00   $20,250.00
              Case 3:16-bk-02232-JAF            Doc 144       Filed 08/08/19       Page 105 of 135

                                              STORCH AMINI P.C.
                                                2 Grand CentralTower
                                            140 East 45th Street, 25th Floor
                                                 New York, NY 10017
                                                      212 49041

lnvoice submitted to:                                                                         August 10,2018
Official Committee of Unsecured Creditors of RMS Titanic
                                                                                              File #7985,01
c/o BE Capital Management Fund LP
22BParkAve, S #63787                                                                          lnvoice # 31044
New York, NY 10003-1502
Attn: Thomas Braziel




              Professional Services

                                                                                                  Hours

              B130 - Asset DisPosition

   71612018 JC      Review seller disclosure letter                                                  1.40        630.00

  7l1Ol2O18 JC      Emailwith Troutman Sanders and GlassRatner re: Seller Disclosure                 0.30        135.00
                    Letter circulation

  711112018 JC       Review Euclid sale objection                                                    0.30        135.00

  711312018 JC       Review order abating sale motion and disclosure statement hearings              0.50        225.00
                     (.2); review objection to notice of appearance' NOAA response re:
                     sale motion filed with Virginia Court (.3)

  7t1gl2118   JC     Review reply to NOAA response to motion for order setting date to               0.30        135.00
                     consider District Court approval of asset purchase agreement


              SUBTOTAL:                                                                       [      2.80       1,260.00]

              B150 - Meetinqs of and Communications with Creditors

    7t5t2018 JC      Teleconference with H. Siegel re: plan process, projected recovery              0.70        315.00
                     comparison (.3); emailwith J. Burnett re: projected recovery
                     comparison (.2); teleconference with T. Mack (Oregon Museum of
                     Science) re: plan (.2)

    7t6t2018 JC      Email with committee re: setter disclosure letter and Virginia motion           0,70         315.00
                     (.5); emailwith J. Shapiro re: J. Sanna NDA (.2)

   7t10t2018 JC      Emailwith J. Burnett, A. Edwards re: Debtors sale-related motion filed           0.30        135.00
                     with Admiralty court

   7t11t2018 JC      Emailwith committee re: Euclid sale objection (.2); teleconference               0.40        180.00
                     with H. Siegel(.2)
              Case 3:16-bk-02232-JAF            Doc 144       Filed 08/08/19       Page 106 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                 Page    2


                                                                                                Hours       Amount

 7t13t2018 JC       Email committee re: order abating sale motion and filings in Virginia        0.80        360.00
                    Court (.5); teleconference with H. Siegel (.3)

 7t16t2018 JC       Emailwith committee re: motion for reconsideration                           0.40        180.00

 7t18t2018 JC       Teleconference with J. Burnett (.5); email with NMM team re: same            1.40        630.00
                    (.3); emailwith committee re: DS objections and response to motion
                    to reconsider (.6)

  7t23t2018 JC       Emailwith committee re: fundraising matters                                 0.20         90.00

  7t24t2018 JC       Telephone conference with J. Sanna re: status conference (.2);              0.70        315.00
                     telephone conference with J. Burnett (.5)

  7t25t2018 JC       Follow-up conferences with committee members post-status hearing,            1.00       450.00
                     H. Siegel

  712612018    JC    Emailwith committee re: status hearing                                       0.30       135.00


               SUBTOTAL                                                                     [     6.e0      3,105.00]

               B160 - Fee/Emolovment Aoplications

   7t212018    JC    Correspondence with P. Gurfein, B. Wainger re: interim compensation          0.40        180.00
                     issues


               SUBTOTAL:                                                                    [     0.40        180.ool

               B190 - Other Contested Matters exc assumption/reiection mot.

   71912018    JC    Research, attention to objection to equity committee disclosure              1.80        810.00
                     statement and plan


               SUBTOTAL:                                                                    [     1   .80     810.00]

               8310 - Claims Administration and Obiections

  7t19t2018    JC    Teleconference with J. Weiner re: issues pertaining to secured               0.40        180.00
                     creditors claims


               SUBTOTAL:                                                                    [     0.40        180.001


               8320 - Plan and Disclosure Statement

    713t2018   JC    Draft comparison of projected recoveries under debtors sale motion           0.60        270.00
                     vs. creditors committee Plan
            Case 3:16-bk-02232-JAF              Doc 144        Filed 08/08/19        Page 107 of 135




OfficialCommittee of Unsecured Creditors of RMS Titanic                                                    Page      3


                                                                                                  Hours     Amount

  7t5t2018 JC       Teleconferences with J. Friedman, J. Shapiro re: plan and disclosure           2.70     1,215.00
                    statement (.5); emailwith J. Sanna re: Luxor (.3); review and
                    comment on status hearing motion (1.7); conference with J. Weiner
                    re: same (.2)

   7t6t2018 JC      Review documents, research, draft opposition to equity committee               2.80     1,260.00
                    disclosure statement

   7t9t2018 JC      Teleconference with J. Weiner, S. Levin, J. McClammy re:                       1.00          450.00
                    plan-related discovery and diligence

 7t10t2018 JC       Teleconference with P. Gurfein re: document discovery undertaken               0.30          135.00

  7t11t2018 JC      Respond to H. Winsberg informal discovery request in respect of plan            1.10         495.00
                    (.7); teleconference with P. Gurfein (.2); review joinder to motion for
                    status conference re: competing plans (.2)

  7t12t2018 JC      Attention to objection to sale motion                                           1.80         810.00

  7t16t2018 JC      Review motion for reconsideration (.5); teleconference with J. Weiner           0.80         360.00
                    re: same (.3)

  7t17t2018 JC      Attention to response to debtors motion to reconsider order setting             1.80         810.00
                    status conference (1.5); teleconference with J. Weiner re: same (.3)

  7t18t2018 JC      Attention to response to motion to reconsider order setting status              3.20     1,440.00
                    conference (1.6); emailwith M. Theophila re: same (.4); incorporate
                    comments to same (.4); review disclosure statement objections (.8)

  7t2312018 JC      Conferences with J. Weiner (.3); attention to fundraising effort (,2);          0.80         360.00
                    telephone conference with P. Gurfein (.3)

  7t24t2018 JC      Preparation for status conference (1.7); conference with RRT re:                1.90         855.00
                    same (.2)

  7t25t2018 JC      Pre-hearing conference with P. Redmond, T, Graulich, R. Thames, R               3.80     1   ,710.00
                    Heekin, J. Weiner, E. Jones (1.3); attend status hearing (2.5)


              SUBTOTAL:                                                                       |    22.60    10,170.001

              8420 - Restructurinqs

  712612018   JC    Teleconference with J. Sanna re: status hearing                                 0.30         135.00


              SUBTOTAL:                                                                       [     0.30          135.00]


                 For professional services rendered                                                35.20   $'t 5,840.00
            Case 3:16-bk-02232-JAF               Doc 144       Filed 08/08/19   Page 108 of 135




OfficialCommittbe of Unsecured Creditors of RMS Titanic                                              Page   4


            Disbursements:

                                                                                        Qtv/Price     Amount

 712312018 Telephone                                                                             1        5.11
            Telephone - Level 3 Communications, LLC invoice 9035572384 -                      5.11
            Conference call

  712512018 Airfare                                                                              1 NOCHARGE
            Airfare - JC to/from Jacksonville July 25                                       522.40

            Taxi                                                                                 1 NOCHARGE
            Taxi- JC to LGA                                                                  66.53

             Taxi                                                                                1 NOCHARGE
             Taxi - JC from airport to Court in Jacksonville                                 24.13

             Taxi                                                                                1 NOCHARGE
             Taxi - JC from Court to airport in Jacksonville                                 21.15

             Taxi                                                                                1 NOCHARGE
             Taxi- JC home from LGA                                                          64.86


               Total costs                                                                                $5.11


               Total amount of this bill                                                             $15,845.11

               Previous balance                                                                      $75,964.19


               Balance due                                                                           $91,809.30




                                                   Attorney Summary
Name                                                                               Hours      Rate      Amount
Jeff Chubak - Associate                                                             35.20   450.00   $15,840.00
            Case 3:16-bk-02232-JAF                 Doc 144       Filed 08/08/19     Page 109 of 135

                                                  STORCH AMINI P.C.
                                                   2 Grand CentralTower
                                               140 East 45th Street, 25th Floor
                                                    New York, NY 10017
                                                        212 4904100

lnvoice submifted to:
                                                                                             September 20,2018
Official Committee of Unsecured Creditors of RMS Titanic
                                                                                             File #7985.01
c/o BE Capital Management Fund LP
228 Park Ave. S #63787
                                                                                             lnvoice # 31095
NewYork, NY 10003-1502
Attn: Thomas Braziel




               Professional Services

                                                                                                 Hours         Amount

               81 30 - Asset       iiion

   8/3/2018 JC        Email, telephone conferences with T. Graulich re: attendance at               1.00        450.00
                      EDVA hearing

   8t7t2018 JC        Review periodic report                                                        0.30        135.00

   8t812018 JC        Review Virginia District Court orders; email with museum counsel re           0.70        315.00
                      same

   8/9/2018 JC        Telephone conference with P. Gurfein re: Virginia Court orders (.3);          1.90        855.00
                      telephone conference with T. Graulich, J. McClammy, N. Quartaro
                      and P. Redmond re: Virginia Court orders and sale objection (1.0);
                      telephone conference with J. Sanna (.3); email with R. Thames re:
                      foregoing (.3)

  8/15/2018 JC        Review Equity Committee notice of deposition of GlassRatner                   0.20         90.00

  8t24t2018 JC        lncorporate comments to sale objection and finalize and file same             2.00        900.00


               SUBTOTAL:                                                                     [      6.10       2,745.001

               B150 - Meetinos of and Communications with Creditors

    8t2t2018   JC     Email, telephone conferences with committee, and museum re: status            1.50        675.00
                      conference order (1); telephone conferences with H. Siegel ('3), and
                      R. Bartlett (.2) re: status conference order

    8nt2018 JC        Emailwith committee re: periodic report                                       0.20          90.00

  8t17t2018 JC        Email with committee re: papers to be filed in advance of 8/30,               0.80         360.00
                      intervention papers
              Case 3:16-bk-02232-JAF            Doc 144        Filed 08/08/19        Page 110 of 135




OfficialCommittee of Unsecured Creditors of RMS Titanic                                                    Page   2


                                                                                                  Hours     Amount

 8t29t2018 JC       Emailwith committee re: amended equity committee plan and                      1.30      585.00
                    disclosure statement (.6); conference with committee re: 8/30 hearing
                    (.7)


              SUBTOTAL:                                                                       [    3.80     1,710.00]

              8320 - Plan and Disclosure Statement

   8t2t2018 JC      Review EDVA court filings (.4); conference with J. Weiner re: same             1.40      630.00
                    (.3); email with Davis Polk re: notice re: 8/10 status conference (.4);
                    review bankruptcy court status conference order (.3)

  811012018   JC    Attention to plan-related matters in light of status conference order           1.20      540.00
                    (.5); telephone conferences, and emails with R. Thames and J.
                    Weiner (.7)

  8t13t2018 JC      Emailwith J. Burnett re: status conference order implications                   0.70      315.00

  8t14t2018 JC      Telephone conference with J. Burnett, A. Edwards re: status                     1,00      450.00
                    conference order implications (.6); telephone conference with    J
                    Weiner re: sale motion (.4)

  8t15t2018 JC      Teleconference with M. Brooks (.3); attention to objection to sale              2.80    1,260.00
                    motion (2.5)

  8t16t2018 JC      Attention to sale motion objection (2); emails with Explorer Club re:           2.30    1,035,00
                    Museum transaction (.3)

  8t17t2018 JC      Attention to revised disclosure statement (2.3); review motions to              3.50    1,575,00
                    intervene filed in EDVA (1.2)

  8t21t2018 JC      Teleconference with T. Graulich re: EDVA status hearing                         0.80      360,00

  8t22t2018 JC      Attention to amended disclosure statement (2); emailwith committee              2.20      990.00
                    re: same (.2)

  8t23t2018 JC       Review EDVA transcript and revise objection to sale motion (2.2);              2.50    1,125.00
                    emailwith Davis Polk re: same (.3)

  8t2612018 JC       Markup response to objections of debtors to initial disclosure                 3.00    1,350.00
                     statement and emailwith J. Weiner, T. Graulich, J. McClammy re
                     same (2.3); emails with them re: same (.2); review M. Glade
                     deposition transcript (.5)

  8t27t2018 JC       Review Euclid's response to debtors' motion to approve bid                     2.80     1,260.00
                     procedures and Committee's disclosure statements (.3); attention to
                     response to debtors objection to initial disclosure statement (2.3);
                     emails with J. Weiner, J. Mcclammy re: same (.2)
            Case 3:16-bk-02232-JAF               Doc 144       Filed 08/08/19        Page 111 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                          Page    3


                                                                                                       Hours        Amount

 8t28t2018 JC       Attention to reply responding to Debtors' objections to initial disclosure           3.50       1,575.00
                    statement (1.5); finalize/file amended Chapter 11 plan and disclosure
                    statement and blacklines (1.1); review ad hoc equity group declaration
                    re: breakup fee (.2); review Debtors'periodic report (.2); preparation
                    for August hearing 30 (.5)

  8t29t2018 JC      Review equity committee amended plan and disclosure statement                        2.70       1,215.00
                    and response to Debtors' objection to initial disclosure statement (1);
                    conference with M. Brooks, J. Weiner re: due diligence for Museums
                    bid (.a); review joinder of 417 Fifth Ave. in Euclid objection (.3);
                    teleconference with M. Glade re: plan (,3); preparation for 8/30
                    hearing (.7)

  8/30/2018 JC        Pre-hearing meeting with Museum team, R. Thames, R. Heekin,                        6.70       3,015.00
                      including review of Debtors' reply and hearing preparation (2);
                      pre-hearing conference with J. Burnett, A. Edwards (.3); attend
                      hearing on sale motion and disclosure statements (4.4)


             SUBTOTAL:                                                                           [      37.10      16,695.00]


                 For professional services rendered                                                     47.00     $21,150.00

             Disbursements:

                                                                                                     Qtv/Price

  813012018 Airfare                                                                                            1 NO CHARGE
             Airfare - JC to/from Jacksonville August 30                                               526.40

             Taxi                                                                                               1 NO CHARGE
             Taxi - JC from house to airport                                                             38.11

             Taxi                                                                                               1 NOCHARGE
             Taxi - JC from Jacksonville airport to Court                                                24.94

             Taxi                                                                                               1 NO CHARGE
             Taxi - JC from Jacksonville Court to airport                                                20.99

             Taxi                                                                                               1 NOCHARGE
             Taxi - JC home from airport                                                                 62.57


                 Totalcosts                                                                                             $0.00


                 Total amount of this bill                                                                         $21,150.00

                 Previous balance                                                                                  $91,809.30
            Case 3:16-bk-02232-JAF            Doc 144      Filed 08/08/19   Page 112 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                        Page     4

                                                                                                   Amount


               Balance due                                                                      $112,959.30




                                               Attorney Summary
Name                                                                           Hours    Rate        Amount
Jeff Chubak - Associate                                                        47.00   450.00    $21,150.00
            Case 3:16-bk-02232-JAF              Doc 144       Filed 08/08/19      Page 113 of 135

                                               STORCH AMINI P.C.
                                                2 Grand CentralTower
                                            140 East 45th Street, 25th Floor
                                                 New York, NY 10017
                                                     212 4904100

lnvoice submitted to:
                                                                                           October 12,2018
OfficialCommittee of Unsecured Creditors of RMS Titanic
                                                                                           File #7985.01
c/o BE Capital Management Fund LP
228 ParkAve. S #63787
                                                                                           lnvoice # 31162
New York, NY 10003-1502
Attn: Thomas Braziel




              Professional Services

                                                                                                     Hours Amount
              8130 - Asset Disposition

   9nnU8    JC      Review Virginia court filings and update committee re: same                        1.00        450.00

  912612018 JC      Teleconference with B. Wainger re: Virginia hearing                                0.20         90.00


              SUBTOTAL                                                                         |       1.20        540.001

              B320 - Plan and Disclosure Statement

   91412018 JC       Review post-hearing errata filed by Equity Committee                              0.40        180.00

  911212018 JC       Review Order on disclosure statements and sale motion (.6); review                1.20        540.00
                     proposed markup of bid procedures order (,2); emails with committee re:
                     foregoing (.4)


              SUBTOTAL:                                                                        [        1.60       720.00]


                For professional services rendered                                                      2.80     $1,260.00

              Disbursements:

                                                                                                   Qtv/Price

  812912018 Telephone                                                                                      1          9.09
              Telephone - Level 3 Communications, LLC invoice 73785423 - Conference call                9.09


                Totalcosts                                                                                           $9.0e


                Total amount of this bill                                                                        $1,269.09

                Previous balance                                                                               $112,959.30
            Case 3:16-bk-02232-JAF           Doc 144      Filed 08/08/19   Page 114 of 135




OfficialGommittee of Unsecured Creditors of RMS Titanic                                        Page     2


                                                                                                  Amount


               Balance due                                                                     $114,228.39




                                              Attorney Summary
Name                                                                          Hours     Rate       Amount
Jeff Chubak - Associate                                                        2.80   450.00     $1,260.00
              Case 3:16-bk-02232-JAF             Doc 144       Filed 08/08/19        Page 115 of 135

                                                STORCH AMINI P.C.
                                               2 Grand CentralTower
                                           140 East 45th Street, 25th Floor
                                                New York, NY 10017
                                                     212 4904100

lnvoice submitted to:
                                                                                                November 9, 2018
OfficialCommittee of Unsecured Creditors of RMS Titanic
                                                                                                File #7985.01
c/o BE Capital Management Fund LP
228 Park Ave. S #63787
                                                                                                lnvoice # 31218
New York, NY 10003-1502
Attn: Thomas Braziel




              Professional Services

                                                                                                    Hours         Amount

              8120 - Asset Analvsis and Recoverv

  10t312018   JC    Review equity committee document retention protocol motion                         0.30         135.00


              SUBTOTAL:                                                                         [      0.30         13s.001

              B130 - Asset Disoosition

  10t312018 JC       Review cure objections                                                            0.20          90.00

  10/5/2018 JC       Review equity committee sale objection and emailwith committee re                 1.00         450.00
                     same

 10t1512018 JC       Sale hearing preparation                                                          1.30         585.00

 10t17t2018 JC       Preparation for sale hearing and review reply in support of sale                  2.30       1,035.00
                     motion and opposition to equity committee document preservation
                     motion in connection with same

 10t18t2018 JC       Attend and argue at hearing on sale motion and equity committee                   2.10         945.00
                     document preservation motion

 10t1912018 JC       Review sale order                                                                 0.30         135.00

 10t2612018 JC       Conference with B. Wainger re: sale                                               1.50         675.00

 10t31t2018 JC       Conference with B. Wainger re: Virginia District Court filings, steps to          0.30          135,00
                     closing


              SUBTOTAL:                                                                         I      e.00        4,050.00]
             Case 3:16-bk-02232-JAF              Doc 144     Filed 08/08/19          Page 116 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                    Page    2


                                                                                                  Hours       Amount

             B150 - Meetinqs of and Communications with Creditors

1011812018   JC    Email with committee re: results of hearing on sale motion and equity            0.50        225.00
                   committee document preservation motion

10t31t2018 JC      Emailwith committee re: Virginia District Court filings and fee                  1.00        450.00
                   applications


             SUBTOTAL:                                                                      [       1.50        675.00]


               For professional services rendered                                                  10.80     $4,860.00

             Disbursements:

                                                                                                Qtv/Price

 1011812018 Airfare                                                                                     1 NOCHARGE
             Airfare - JC to/from Jacksonville                                                    526.40

             Gas and Tolls                                                                              1 NO CHARGE
             Gas and Tolls - JC to/from Newark Airport (114 miles) plus parking and tolls         113.83

             Taxi                                                                                         1 NO CHARGE
             Taxi - JC to/from Court in Jacksonville                                                49.98


                Totalcosts                                                                                        $0.00


                Total amount of this bill                                                                     $4,860.00

                Previous balance                                                                            9114,228.39


                Balance due                                                                                 $119,088.39




                                                   Attorney Summary
Name                                                                                     Hours       Rate       Amount
Jeff Chubak - Associate                                                                  10.80     450.00     $4,860.00
              Case 3:16-bk-02232-JAF             Doc 144      Filed 08/08/19      Page 117 of 135

                                              STORCH AMINI P.C.
                                               2 Grand CentralTower
                                           140 East 45th Street, 25th Floor
                                                New York, NY 10017
                                                    212 4904100

Invoice submifted to:
                                                                                              December 17,2018
OfficialCommittee of Unsecured Creditors of RMS Titanic
                                                                                              File #7985.01
c/o BE Capital Management Fund LP
228 Park Ave. S #63787
NewYork, NY 10003-1502                                                                        lnvoice # 31266
Attn: Thomas Braziel




              Professional Services

                                                                                                     Hours      Amount

              B130 - Asset Disposition

 1112812018   JC    Conference with M. Troy re: EDVA proceeding                                        0.30      135.00


              SUBTOTAL                                                                         [       0.30      135.00]

              B140 - Relief from Stay/Adequate Protection Proceedinqs

 11t20t2018 JC       Review form of order re: motion to permit insurer to pay defense costs            0.50      225.00
                     and expenses under D&O policy re: Equity Committee adversary
                     proceeding (.3); e-mailwith M. Ray Brooks re: same (.2)


              SUBTOTAL:                                                                        [       0.50      225.001

              8150 - Meetinqs of and Communications with Creditors

  111812018   JC     Teleconference with H. Siegel re: sale/plan timing                                0.40      180.00


              SUBTOTAL:                                                                                0.40      180.00I

              8160 - Fee/Emplovment Applications

  11n2018     JC     Review GlassRatner indemnification application (.2); emailwith B. Rich            0.30      135.00
                     re: same (.1)

 11/28/2018 SL       Printed service copies;created address labels                                     0.20       19.80

 1112912018 SL       Mailed out service copies                                                          1.50     148.50


              SUBTOTAL:                                                                         [      2.00      303.30]
              Case 3:16-bk-02232-JAF           Doc 144       Filed 08/08/19       Page 118 of 135




OfficialCommittee of Unsecured Creditors of RMS Titanic                                                        Page    2


                                                                                                     Hours       Amount

              B190 - Other Contested Matters exc assumption/reiection mot.

1113012018    JC    Review equity committee motion for cleansing document                              0.30        135.00


              SUBTOTAL:                                                                        [       0.30        135.00]

              8320 - Plan and Disclosure Statement

  111812018   JC    Teleconference with M. Brooks re: liquidating trustee selection and sale           0.40        180.00
                    matters


              SUBTOTAL:                                                                        [       0.40        180.00]


                For professional services rendered                                                     3.90     $1,158.30

              Disbursements:

                                                                                                   Qtv/Price

  9/30/2018 Research                                                                                       1        736.00
            Research - Pacer charges for July through September 2018                                 736.00

 1113012018 Postage                                                                                        1         68.55
              Postage charges for November 2018                                                        68.55


                Total costs                                                                                       $804.55


                Total amount of this bill                                                                        $1,962.85

                Previous balance                                                                               $119,088.39


                Balance due                                                                                    $121,051.24




                                                  Attorney Summary
Name                                                                                    Hours Rate                 Amount
Jeff Chubak - Associate                                                                  2.20 450.00               $990.00
Sarah Lee - Paralegal                                                                    1.70 99.00                $168.30
              Case 3:16-bk-02232-JAF             Doc 144       Filed 08/08/19         Page 119 of 135

                                               STORCH AMINI P.C.
                                                2 Grand CentralTower
                                            140 East 45th Street, 25th Floor
                                                 New York, NY 10017
                                                     212 4904100

lnvoice submifted to:
                                                                                                January 14,2019
OfficialCommittee of Unsecured Creditors of RMS Titanic
                                                                                                File #7985.01
c/o BE Capital Management Fund LP
228 Park Ave. S #63787
                                                                                                lnvoice # 31355
New York, NY 10003-1502
Attn: Thomas Braziel




              Professional Services

                                                                                                       Hours      Amount

              B110 - Case Administration

 12t1312018 JC      Review motion to appoint responsible person for D&O litigation                       0.30      135.00

 1211412018 JC      Review motion to appoint responsible person for D&O litigation                       0.30      135.00


              SUBTOTAL:                                                                          [       0.60      270.00]

              8120 - Asset Analvsis and Recoverv

 1211312018   JC     Review Consent Order entered re: D&O insurance                                      0.20       90.00


              SUBTOTAL:                                                                           [       0.20      90.00]

              8130 - Asset Disposition

 12t17t2018 JC       Review order entered in Virginia District Court action (.2); emailwith               0.40     180.00
                     committee re: same (.2)

 12t19t2018 JC       Email with committee re: entry of order and notice of filing in Virginia             0.30     135.00
                     District Court proceeding


              SUBTOTAL:                                                                           [       0.70     315.00]

              8150 - Meetinqs of and Communications with Creditors

 12110t2018   JC     Email with committee re: fifth interim fee applications of Landau                    0.60     270.00
                     Gottfried, Akerman (.3); conference with K. Stine counsel for creditor
                     Ascentium Gapital re: case status (.3)


              SUBTOTAL:                                                                           [       0.60     270.00]
              Case 3:16-bk-02232-JAF                Doc 144       Filed 08/08/19        Page 120 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                             Page    2


                                                                                                            Hours Amount
               B1   60 - Fee/Emplovment Applications

1211012018     JC      Review Landau Gottfried, Akerman fifth interim fee applications                        1.00      450.00


               SUBTOTAL:                                                                              [       1.00      450.00]

               B170 - Fee/Emplovment Obiections

1211012018     JC       Conduct research, draft objection to Landau Gottfried, Akerman fifth                  5.30     2,385.00
                        interim fee applications

 1211112018    JC      Conduct research, attention to draft objection to Landau Gottfried,                    5.70     2,565.00
                       Akerman fifth interim fee applications

 12t12t2018 JC          Attention to draft objection to Landau Gottfried, Akerman fifth interim fee           4.80     2,160.00
                        applications

 12t13t2018 JC          Attention to draft objection to Landau Gottfried, Akerman fifth interim fee           2.20       990.00
                        applications

 12t14t2018 JC          Review draft objection                                                                0.50       225.00

 12t1912018 JC          lncorporate/address comments to LGB and Akerman interim fee                           1.80       810.00
                        objection, update same to reflect developments in Virginia District Court
                        proceeding and attention to same

 12t21t2018 JC          Finalize and file objection to equity committee attorneys'fifth interim fee           2.00       900.00
                        objection


               SUBTOTAL:                                                                              |      22.30    10,035.001


                    For professional services rendered                                                       25.40 $11,430.00

               Disbursements:

                                                                                                          Qtv/Price

 12131 12018   Photocopying                                                                                     97          9.70
               Photocopies and direct to copier print jobs for December 2018                                   0.10

               Research                                                                                           1      749.70
               Research - Pacer charges for October through December 2018                                   749.70


                    Total costs                                                                                         $759.40


                    Total amount of this bill                                                                         $12,189.40
            Case 3:16-bk-02232-JAF           Doc 144       Filed 08/08/19   Page 121 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                      Page     3


                                                                                                 Amount

               Previous balance                                                               $12{,051.24


               Balance due                                                                    $133,240.64




                                               Attorney Summary
Name                                                                           Hours Rate         Amount
Jeff Chubak - Associate                                                        25/0 450.00     $11,430.00
              Case 3:16-bk-02232-JAF           Doc 144       Filed 08/08/19      Page 122 of 135

                                              STORCH AMINI P.C.
                                               2 Grand CentralTower
                                           140 East 45th Street, 25th Floor
                                                New York, NY 10017
                                                    212 4904100

lnvoice submitted to:
                                                                                              February 13,2019
Official Committee of Unsecured Creditors of RMS Titanic
                                                                                              File #7985.01
c/o BE Capital Management Fund LP
228 Park Ave. S #63787
                                                                                              lnvoice # 31399
New York, NY 10003-1502
Attn: Thomas Braziel




              Professional Services

                                                                                                      Hours       Amount

              B110 - Case Administration

  1118t2019   JC    Prepare 2019 statement per P. Gurfein request, and emailwith                        1   .80     810.00
                    committee re: same

  1t22t2019 JC      Prepare 2019 statement per P. Gurfein request, and emailwith                        1.80        810.00
                    committee re: same

  112312019   JC     Emails re: motion to appoint responsible person in D&O action                      0.30        135.00


              SUBTOTAL:                                                                        [        3.90       1,755.00]

              8130 - Asset Disoosition

  1t23t2019 JC       Telephone conference with M. Brooks re: sale, equity committee                     0.60        270.00
                     cleansing motion

  1t24t2019 JC       Telephonic hearing on equity committee's cleansing motion (.5); review             0.70         315.00
                     filed consent motion to appoint responsible person (.2)


              SUBTOTAL:                                                                         [       1.30         585.00]


                 For professional services rendered                                                     5.20      $2,340.00

              Disbursements:

                                                                                                    Qtv/Price

  112412019 Telephone                                                                                        1        30.00
              Telephone - Court0all invoice 9556436 - Telephonic hearing                               30.00


                 Total costs                                                                                         $30.00
            Case 3:16-bk-02232-JAF           Doc 144      Filed 08/08/19   Page 123 of 135




OfficialCommittee of Unsecured Creditors of RMS Titanic                                        Page     2

                                                                                                  Amount


               Total amount of this bill                                                         $2,370.00

               Previous balance                                                                $133,240.64


               Balance due                                                                     $135,610.64




                                               Attorney Summary
Name                                                                          Hours    Rate        Amount
Jeff Chubak - Associate                                                        s.20   450.00     $2,340.00
              Case 3:16-bk-02232-JAF           Doc 144       Filed 08/08/19    Page 124 of 135


                                             STORCH AMINI P.C.
                                              2 Grand CentralTower
                                          140 East 45th Street, 25th Floor
                                               New York, NY 10017
                                                    212 4904100

lnvoice submitted to:
                                                                                           March 12,2019
OfficialCommittee of Unsecured Creditors of RMS Titanic
                                                                                           File #7985.01
c/o BE Capital Management Fund LP
228 Park Ave. S #63787
                                                                                           lnvoice # 31452
New York, NY 10003-1502
Attn: Thomas Braziel




              Professional Services

                                                                                                 Hours Amount
              8120 - Asset Analvsis and Recoverv

  2t2112019 JC      Emailwith M. Brooks re: matters on for March 5 hearing                          0.30     135.00

  2l22l211g JC      Telephone conference with M. Brooks re: matters on for March 5 hearing          0.30     135.00


              SUBTOTAL:                                                                      [      0.60     270.00]

              B130 - Asset DisPosition

   2t4t2019 JC       Emailwith M. Brooks re: sale closing timetable                                 0.20      90.00

  211912019 JC       Review sale notice and APA amendment                                           0.40     180.00


              SUBTOTAL:                                                                      [      0.60     270.001

              Bl 60 - Fee/Employment Applications

  2112l2o1g   JC     Review application to approve modified employment terms for special            0.60     270.00
                     counsel in D&O adversary proceeding; emailwith R. Charbonneau re:
                     same


              SUBTOTAL:                                                                      [      0.60     270.001

               8170 - Fee/Emplovment Obiections

  2l14l2T1g   AS     Discussion with LBW and JC re: Ackerman response to fee objection              0.30     148.50

              JC     Discussion with AS and JC re:Ackerman response to fee objection                0.30     135.00


               SUBTOTAL:                                                                     [       0.60    283.50]
            Case 3:16-bk-02232-JAF           Doc 144      Filed 08/08/19   Page 125 of 135




OfficialCommittee of Unsecured Creditors of RMS Titanic                                      Page     2


                                                                                  +-nmoun!
               For professional services rendered                                       2.40   $1,093.50

               Previous balance                                                              $135,610.64


               Balance due                                                                   $136,704.14




                                               Attorney Summary
Name                                                                          Hours Rate         Amount
Avery Samet - Officer                                                          0.30 495.00       $148,50
Jeff Chubak - Associate                                                        2j0 450.00        $945.00
              Case 3:16-bk-02232-JAF            Doc 144       Filed 08/08/19      Page 126 of 135


                                              STORCH AMINI P.C.
                                               2 Grand CentralTower
                                           140 East 45th Street, 25th Floor
                                                New York, NY 10017
                                                    212 4904100

lnvoice submitted to:
                                                                                            April12,2019
Official Committee of Unsecured Creditors of RMS Titanic
                                                                                             File #7985.01
c/o BE Capital Management Fund LP
228 Park Ave. S #63787
                                                                                             lnvoice # 31543
New York, NY 10003-1502
Attn: Thomas Braziel




              Professional Services

                                                                                                     Hours     Amount

              B120 - Asset Analvsis and Recoverv

   3t112019   JC    Review correspondence between M. Brooks and R. Charbonneau in                     0.80      360.00
                    respect of spoliation motion (.5); conference with M. Brooks re: same (.3)

   31412019   JC    Review proposed form of orders on spoliation motion (.3); conference              0.70      315.00
                    with M. Brooks re: same (.2); emailwith R. Charbonneau in respect of
                    same (.2)

   3/5/2019   JC    Conference with R. Thames re: motion to dismiss RMST Chapter 11                   0.70      315.00
                    case (.2); hearing on spoliation motion, retention applications (.5)


              SUBTOTAL:                                                                          |    2.20      9e0.001

              8150 - Meetinss of and Communications with Creditors

  3t1312019   JC     Emails with J. Ross (Gowlings LLP) re: confirmation timing                        0.30     135.00


              SUBTOTAL:                                                                          [     0,30     135.00]

              B160 - Fee/Emplovment Applications

  311812019   JC     Research and drafi motion to alter/amend employment orders for                    2.30    1,035.00
                     special counsel in D&O adversary proceeding

  3119t2019   JC     Emails with R. Thames, J. Burnett, S. Grossman, Committee re:                     0.50     225.00
                     contemplated motion

  3t2112019    JC    Email with R. Heekin re: filing of motion to alter/amend                          0.50     225.00


               SUBTOTAL                                                                          [     3.30    1,485.00]
             Case 3:16-bk-02232-JAF             Doc 144        Filed 08/08/19        Page 127 of 135




OfficialCommittee of Unsecured Creditors of RMS Titanic                                                             Page    2


                                                                                                        Hours         Amount

             8320 - Plan and Disclosure Statement

 3/10/2019   JC     Review plan and liquidating trust agreement (2.9); comment on same                    3.40        1,530.00
                    (.5)

 3t11t2019 JC       Attention to draft plan and liquidating trust agreement (1.2);                        3.70        1,665.00
                    teleconferences with J. Burnett, S. Greenberg, J. Feldsher re: PRXI
                    equity residual under draft plan (1); email with M. Brooks re: residual
                    provisions (.7); emails with committee re: foregoing (.8)

  3t12t2019 JC      Conference with M. Brooks re: draft plan and liquidating trust agreement              1.00          450.00
                    (.6); review written comments and email same to M. Brooks as well (.4)

  3t25t2019 JC       Review redline of Chapter 11 plan and liquidating trust agreement and                1.30          585.00
                     comment on same


             SUBTOTAL:                                                                           [        9.40        4,230.001


                 For professional services rendered                                                      15.20       $6,840.00

             Disbursements:

                                                                                                      Qtv/Price

   31512019 Telephone                                                                                           1         30.00
             Telephone - CourtCall invoice 9640371 - Telephonic hearing                                   30.00


                 Totalcosts                                                                                              $30.00


                 Total amount of this bill                                                                            $6,870.00

                 Previous balance                                                                                   $136,704.14


                 Balance due                                                                                        $143,574.14




                                                   Attorney Summary
Name                                                                                      Hours          Rate           Amount
Jeff Chubak - Associate                                                                       15.20    450.00         $6,840.00
              Case 3:16-bk-02232-JAF             Doc 144       Filed 08/08/19         Page 128 of 135


                                               STORCH AMINI P.C.
                                                2 Grand CentralTower
                                            140 East 45th Street, 25th Floor
                                                 New York, NY 10017
                                                     212 4904100

lnvoice submifted to:
                                                                                                  May 15, 2019
Official Committee of Unsecured Creditors of RMS Titanic
                                                                                                  File #7985.01
c/o BE Capital Management Fund LP
228 Park Ave. S ffi3787
New York, NY 10003-1502
                                                                                                  lnvoice # 31594
Attn: Thomas Braziel




              Professional Services

                                                                                                         Hours Amount
              B130 - Asset Disoosition

   4t5t2019 JC      Review order denying motion to vacate document retention protocol                      0.50         225.00
                    order


              SUBTOTAL:                                                                            [       0.s0         225.00]

              8150 - Meetinqs of and Communications with Creditors

  411912019   JC     Emailwith committee re: debtors' draft disclosure statement                           0.40         180.00


              SUBTOTAL:                                                                             [      0,40         180.00]

              B170 - Fee/Emplovment Obiections

  4t2312019   JC     Attention to discovery re: equity committee fifth interim fee applications            2.50     1j25.00


              SUBTOTAL:                                                                             [      2.50     1   ,125,00]

              8320 - Plan and Disclosure Statement

   41112019  GK      Updated Solicitation List as per JC                                                   1,50         148.50

    41212019 JC      Email with M. Brooks re: claims list for solicitation purposes and further            0.50         225.00
                     comment to plan

  411212019   JC     Review plan and liquidating trust agreement revisions and emailwith M                 0.90         405.00
                     Brooks, S. Grossman, J. Feldsher, J. Burnett re: same

  411912019 JC       Review and comment on debtors'draft disclosure statement                               1.80        810.00

  412212019 JC       Attention to debtors'drafi disclosure statement; review S. Grossman                    1.60        720.00
                     comments to disclosure statement
            Case 3:16-bk-02232-JAF             Doc 144       Filed 08/08/19      Page 129 of 135




OfficialCommittee of Unsecured Creditors of RMS Titanic                                                     Page    2


                                                                                                  Hours       Amount

  4t30t2019 JC       Teleconference with M. Brooks re: changes to plan and disclosure               0.20         90.00
                     statement


            SUBTOTAL:                                                                       [       6.50      2,398,50]


               For professional services rendered                                                   9.90     $3,928.50

            Disbursements:

                                                                                                Qtv/Price

  313112019 Research                                                                                    1       288.80
             Research - Pacer charges for January through March 2019                              288.80


                 Total costs                                                                                   $288.80


                 Total amount of this bill                                                                    $4,217.30

                 Previous balance                                                                           $143,574.14


                 Balance due                                                                                $'147,791.4



                                                  Attorney Summary
Name                                                                                    Hours Rate Amount
Jeff Chubak - Associate                                                                  8.40 450.00 $3,780.00
Gili Karev - Paralegal                                                                   1.50 99.00 $148.50
              Case 3:16-bk-02232-JAF             Doc 144       Filed 08/08/19        Page 130 of 135


                                               STORCH AMINI P.C.
                                                2 Grand CentralTower
                                            140 East 45th Street, 25th Floor
                                                 New York, NY 10017
                                                     212 4904100

lnvoice submitted to:
                                                                                              June 20, 2019
Official Committee of Unsecured Creditors of RMS Titanic
                                                                                              File #7985.01
c/o BE Capital Management Fund LP
228 Park Ave. S #63787
                                                                                              lnvoice # 31687
New York, NY 10003-1502
Attn: Thomas Braziel




               Professional Services

                                                                                                     Hours      Amount

               Bl 60 - Fee/Emplovment Applications

   5/8/2019    JC    Teleconference/emails with M. Mark and R. Charbonneau to resolve                  1.50       675.00
                     pending Rule 59(3) motion and markup proposed CMM order with
                     respect to same

   5t9t2019 JC       Finalize modifications to proposed order (.2); email with B. Clark re:            0.40       180.00
                     hearing (.2)

  5t13t2019 JC       Emailwith M. Brooks, S. Grossman re: hearing on Agentis/CMM                       0.20        90.00
                     retention orders

  5t14t2019 JC       Teleconferences with M. Mark re: amended employment orders and                    0.50       225.00
                     arrange for submission of same

  5t15t2019 JC        Review order vacating interim compensation order; email with                     0.50       225.00
                      committee re: same


               SUBTOTAL:                                                                        [      3.10      1,395.00]

               8320 - Plan and Disclosure Statement

    5t012019   JC     Email, teleconference with M. Brooks re: solicitation documents (.5);            1.00       450,00
                      review revised solicitation documents (.5)

  511012019    JC     Teleconference with M. Brooks re: plan status                                    0.20         90.00


               SUBTOTAL:                                                                        |      1.20        540.001


                 For professional services rendered                                                    4.30     $1,935.00
               Case 3:16-bk-02232-JAF           Doc 144       Filed 08/08/19       Page 131 of 135




Official Committee of Unsecured Creditors of RMS Titanic                                                     Page     2


               Disbursements:

                                                                                                QW/Price        Amount

  5131 12019   Other Professionals                                                                       1        463.82
               Other Professionals - Stretto invoice 2881 - 7.1 consultant hours and document    463.82
               imaging in May 2019

               Postage                                                                                   1          1.45
               Postage charges for May 2019                                                         1.45


                 Total costs                                                                                    $465.27


                 Total amount of this bill                                                                     $2,400.27

                 Previous balance                                                                            $147,791.4


                 Balance due                                                                                 $150,191.71




                                                   Attorney Summary
Nama                                                                                    Hours     Rate           Amount
Jeff Chubak - Associate                                                                  4.30   450.00         $1,935.00
              Case 3:16-bk-02232-JAF           Doc 144       Filed 08/08/19        Page 132 of 135


                                              STORCH AMINI P.C.
                                               2 Grand CentralTower
                                           140 East 45th Street, 25th Floor
                                                New York, NY 10017
                                                    212 4904100

lnvoice submitted to:
                                                                                               July 19, 2019
OfficialCommittee of Unsecured Creditors of RMS Titanic
                                                                                               File #7985.01
c/o BE Capital Management Fund LP
228 Park Ave. S #63787
New York, NY 10003-1502
                                                                                               lnvoice # 31743
Attn: Thomas Braziel




              Professional Services

                                                                                                      Hours Amount
              B160 - Fee/Emplovment Applications

  611712019   JC    Review and comment on M. Brooks draft fee resolution motion                         0.50      225.00


              SUBTOTAL:                                                                         [       0,50      225.00)

              8170 - Fee/Emplovment Obiections

  611412019   JC    Conference with M. Brooks and review and comment on fee resolution                  1.00      450.00
                    motion (.7); conferences with J. Burnett, S. Grossman re: same (.3)


              SUBTOTAL:                                                                          [      1.00      450.00]

              8190 - Other Contested Matters exc assumption/reiection mot.

  611412019 JC      Attention to opposition to turnover motion                                          2.20      990.00

  612012019 JC      Draft joinder to debtors' objection to turnover motion and email with R,            1.00      450.00
                    Thames, R. Heekin re: filing

  612412019   JC    Attend hearing on mediation motion and responsible person discovery                 0.50      225.00
                     motion


              SUBTOTAL:                                                                          t      3.70     1,665.001

              8320 - Plan and Disclosure Statement

   61412019   JC     Attend hearing to consider preliminary approval of disclosure statement            0.50      225.00


              SUBTOTAL                                                                           [       0.50     225.001
            Case 3:16-bk-02232-JAF           Doc 144       Filed 08/08/19      Page 133 of 135




OfficialCommittee of Unsecured Creditors of RMS Titanic                                                    Page     2


                                                                                                Hours         Amount
              For professional services rendered                                                  5.70      $2,565.00

            Disbursements:

                                                                                             Qtv/Price

  613012019 Other Professionals                                                                        1        167.54
            Other Professionals - Stretto invoice 3021 - 2.5 consultant hours and document      167.54
            imaging in June 2019

               Totalcosts                                                                                     $167.54


               Total amount of this bill                                                                     $2,732.54

               Previous balance                                                                            $150,191.71


               Balance due                                                                                 $152,924.25




                                                Attorney Summary
Name                                                                                 Hours      Rate           Amount
Jeff Chubak - Associate                                                               5.70    450,00         $2,565.00
              Case 3:16-bk-02232-JAF               Doc 144       Filed 08/08/19   Page 134 of 135


                                                  STORCH AMINI P.G.
                                                2 Grand CentralTower
                                            140 East 45th Street, 25th Floor
                                                 New York, NY 10017
                                                         212 490-4100

lnvoice submitted to:
                                                                                           August 5, 2019
OfficialCommittee of Unsecured Creditors of RMS Titanic
                                                                                           File #7985,01
c/o BE Capital Management Fund LP
228 Park Ave. S #63787
                                                                                           lnvoice # 31766
NewYork, NY 10003-1502
Attn: Thomas Braziel




              Professional Services

                                                                                                  Hours       Amount

              B160 - Fee/Emplovment Applications

  712312019 JC      Draft final fee application                                                     4.20      1,890.00

  712412019 JC      Research and draft final fee application                                        3.70      1,665.00

  712512019 JC      Teleconference with R. Thames re: final fee application                         0.40        180.00

  713012019 JC      Attention to final fee application                                               1.80       810.00



              SUBTOTAL:                                                                      [     10.10       4,545.00]

              8320 - Plan and Disclosure Statement

  712312019 JC       Conference with M. Brooks re: solicitation matters and mediation                0.40        180.00

  712412019 JC       Emailwith M. Brooks and M. Roberts re: solicitation inquiries and               0.80        360.00
                     creditors left off certificate of service


              SUBTOTAL                                                                       |       1.20        540.001


                For professional services rendered                                                  11.30     $5,085.00

                 Previous balance                                                                           $152,924.25


                 Balance due                                                                                $158,009.25




                                                     Attorney Summary
Name                                                                                     Hours     Rate         Amount
Jeff Chubak - Associate                                                                  11.30   450.00       $5,085.00
          Case 3:16-bk-02232-JAF      Doc 144    Filed 08/08/19   Page 135 of 135




                                         EXHIBIT    2

                                    Itemization of Expenses



Airfare                                                           s2,317.77

Hotel                                                              $611.08

Court Fees                                                         $1s0.00

Meals                                                              $28s.36

Ground transportation; parking                                     $47s.86

Committee website hosting service                                  $631.36

Photocopying                                                       $184.70

Postage                                                            $350.11

Westlaw and PACER charges                                         $12,561.14

Telephone (Courtcall; conference call hosting)                     $e34.03

                                                                               Total: $18,501.41
